Exhibit 10.1

 

CREDIT AGREEMENT

 

Dated as of February 25, 2005

 

among

 

THE FINISH LINE, INC.,

THE FINISH LINE USA, INC.,

THE FINISH LINE DISTRIBUTION, INC. and

FINISH LINE TRANSPORTATION CO., INC.,

as Borrowers,

 

THE FINISH LINE, INC.,

as Borrower Representative,

 

THE INSTITUTIONS FROM TIME TO TIME PARTIES HERETO,

as Lenders

 

and

 

NATIONAL CITY BANK OF INDIANA

as Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

       Page


--------------------------------------------------------------------------------

ARTICLE I: DEFINITIONS

   1    

Section 1.1.

  Certain Defined Terms    1    

Section 1.2.

  References    17    

Section 1.3.

  Accounting Terms and Determinations    17

ARTICLE II: THE REVOLVING LOAN FACILITIES

   17    

Section 2.1.

  [Reserved]    17    

Section 2.2.

  Revolving Loans    17    

Section 2.3.

  Swing Line Loans.    19    

          (A)

  Amount of Swing Line Loans    19    

          (B)

  Borrowing Notice    19    

          (C)

  Making of Swing Line Loans    19    

          (D)

  Repayment of Swing Line Loans    19    

Section 2.4.

  Rate Options for All Advances    20    

Section 2.5.

  Optional Payments; Mandatory Prepayments.    20    

          (A)

  Optional Payments    20    

          (B)

  Mandatory Prepayments.    21    

Section 2.6.

  Reduction of Commitments    21    

Section 2.7.

  Method of Borrowing    21    

Section 2.8.

  Method of Selecting Types and Interest Periods for Advances/Borrowing Notices
   21    

Section 2.9.

  Minimum Amount of Each Advance    21    

Section 2.10.

  Method of Selecting Types and Interest Periods for Conversion and Continuation
of Advances.    22    

          (A)

  Right to Convert/Breakage Costs    22    

          (B)

  Automatic Conversion and Continuation    22    

          (C)

  No Conversion Post-Default or Post-Unmatured Default    22    

          (D)

  Conversion/Continuation Notice    22    

Section 2.11.

  Default Rate    22    

Section 2.12.

  Method of Payment    22    

Section 2.13.

  Notes    23    

Section 2.14.

  Telephonic Notices    23    

Section 2.15.

  Promise to Pay; Interest and Commitment Fees; Interest Payment Dates; Interest
and Fee Basis; Taxes; Loan and Control Accounts.    23    

          (A)

  Promise to Pay    23    

          (B)

  Interest Payment Dates    23    

          (C)

  Commitment Fees    23    

          (D)

  Interest and Fee Basis; Applicable Floating Rate Margin, Applicable Eurodollar
Margin and Applicable Commitment Fee Percentage.    24    

          (E)

  Taxes.    25    

          (F)

  Loan Account    27    

          (G)

  Entries Binding    27    

Section 2.16.

  Notification of Advances, Interest Rates, Prepayments and Aggregate Revolving
Loan Commitment Reductions    27    

Section 2.17.

  Lending Installations    27    

Section 2.18.

  Non-Receipt of Funds by the Agent    27    

Section 2.19.

  Termination Date    28    

Section 2.20.

  Replacement of Certain Lenders    28

ARTICLE III: THE LETTER OF CREDIT FACILITY

   29



--------------------------------------------------------------------------------

   

Section 3.1.

   Obligation to Issue    29    

Section 3.2.

   [Intentionally Omitted].    29    

Section 3.3.

   Types and Amounts    29    

Section 3.4.

   Conditions    29    

Section 3.5.

   Procedure for Issuance of Letters of Credit    29    

Section 3.6.

   Letter of Credit Participation    30    

Section 3.7.

   Reimbursement Obligation    30    

Section 3.8.

   Letter of Credit Fees    30    

Section 3.9.

   Issuing Bank Reporting Requirements    31    

Section 3.10.

   Indemnification; Exoneration    31    

Section 3.11.

   Cash Collateral    32

ARTICLE IV: CHANGE IN CIRCUMSTANCES

   32    

Section 4.1.

   Yield Protection    32    

Section 4.2.

   Changes in Capital Adequacy Regulations    33    

Section 4.3.

   Availability of Types of Advances    34    

Section 4.4.

   Funding Indemnification    34    

Section 4.5.

   Lender Statements; Survival of Indemnity    34

ARTICLE V: CONDITIONS PRECEDENT

   34    

Section 5.1.

   Initial Advances and Letters of Credit    34    

Section 5.2.

   Each Advance and Letter of Credit    35

ARTICLE VI: REPRESENTATIONS AND WARRANTIES

   36    

Section 6.1.

   Organization; Corporate Powers    36    

Section 6.2.

   Authority.    36    

Section 6.3.

   No Conflict; Governmental Consents    36    

Section 6.4.

   Financial Statements    37    

Section 6.5.

   No Material Adverse Change    37    

Section 6.6.

   Taxes    37    

Section 6.7.

   Litigation; Loss Contingencies and Violations    37    

Section 6.8.

   Subsidiaries    38    

Section 6.9.

   ERISA; Plan Assets    38    

Section 6.10.

   Accuracy of Information    38    

Section 6.11.

   Securities Activities    38    

Section 6.12.

   Material Agreements    38    

Section 6.13.

   Compliance with Laws    38    

Section 6.14.

   Assets and Properties    38    

Section 6.15.

   Statutory Indebtedness Restrictions    39    

Section 6.16.

   Insurance    39    

Section 6.17.

   Labor Matters    39    

Section 6.18.

   Environmental Matters    39    

Section 6.19.

   Solvency    39    

Section 6.20.

   Reserved.    40

ARTICLE VII: COVENANTS

   40    

Section 7.1.

   Reporting    40    

        (A)

   Financial Reporting. Furnish to the Lenders:    40    

        (B)

   Notice of Default    41    

        (C)

   Lawsuits    41    

        (D)

   ERISA Notices    41    

        (E)

   Labor Matters    42    

        (F)

   Other Indebtedness    42    

        (G)

   Other Reports    42    

        (H)

   Environmental Notices    42

 

-ii-



--------------------------------------------------------------------------------

           

        (I)

   Other Information    42            

Section 7.2.

   Affirmative Covenants.    42            

        (A)

   Corporate Existence, Etc    42            

        (B)

   Corporate Powers; Conduct of Business    42            

        (C)

   Compliance with Laws, Etc    42            

        (D)

   Payment of Taxes and Claims; Tax Consolidation    43            

        (E)

   Insurance    43            

        (F)

   Inspection of Property; Books and Records; Discussions    43            

        (G)

   ERISA Compliance    43            

        (H)

   Maintenance of Property    43            

        (I)

   Environmental Compliance    43            

        (J)

   Use of Proceeds    44            

        (K)

   [Reserved].    44            

        (L)

   Addition of Guarantors    44            

        (M)

   Insurance and Condemnation Proceeds    44            

        (N)

   Post Closing Items    44            

Section 7.3.

   Negative Covenants.    44            

        (A)

   Indebtedness    44            

        (B)

   Sales of Assets    45            

        (C)

   Liens    45            

        (D)

   Investments    46            

        (E)

   Reserved    47            

        (F)

   Restricted Payments    47            

        (G)

   Conduct of Business; Subsidiaries; Acquisitions    47            

        (H)

   Transactions with Affiliates    47            

        (I)

   Restriction on Fundamental Changes    48            

        (J)

   Sales and Leasebacks    48            

        (K)

   Margin Regulations    48            

        (L)

   ERISA    48            

        (M)

   Organizational Documents    49            

        (N)

   Fiscal Year    49            

        (O)

   Subsidiary Covenants    49            

        (P)

   Hedging Obligations    49            

        (Q)

   Reserved.    50            

        (R)

   Reserved.    50            

        (S)

   Reserved.    50            

        (T)

   Names    50            

        (U)

   Prepayment    50            

Section 7.4.

   Financial Covenants    50            

        (A)

   Maximum Leverage Ratio    50            

        (B)

   Minimum Consolidated Tangible Net Worth    50        

ARTICLE VIII: DEFAULTS

   50            

Section 8.1.

   Defaults    50        

ARTICLE IX: ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND REMEDIES

   53            

Section 9.1.

   Termination of Commitments; Acceleration    53            

Section 9.2.

   Defaulting Lender    53            

Section 9.3.

   Amendments    54            

Section 9.4.

   Preservation of Rights    55        

ARTICLE X: GENERAL PROVISIONS

   55            

Section 10.1.

   Survival of Representations    55

 

-iii-



--------------------------------------------------------------------------------

   

Section 10.2.

   Governmental Regulation    55    

Section 10.3.

   Reserved.    55    

Section 10.4.

   Headings    55    

Section 10.5.

   Entire Agreement    55    

Section 10.6.

   Several Obligations; Benefits of this Agreement    55    

Section 10.7.

   Expenses; Indemnification.    55    

        (A)

   Expenses    55    

        (B)

   Indemnity    56    

        (C)

   Waiver of Certain Claims    57    

        (D)

   Survival of Agreements    57    

Section 10.8.

   Numbers of Documents    57    

Section 10.9.

   Accounting    57    

Section 10.10.

   Severability of Provisions    57    

Section 10.11.

   Nonliability of Lenders    57    

Section 10.12.

   GOVERNING LAW    58    

Section 10.13.

   CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.    58    

        (A)

   JURISDICTION    58    

        (B)

   OTHER JURISDICTIONS    58    

        (C)

   VENUE    58    

        (D)

   WAIVER OF JURY TRIAL    58    

        (E)

   WAIVER OF BOND    59    

        (F)

   ADVICE OF COUNSEL    59    

Section 10.14.

   Subordination of Intercompany Indebtedness    59    

Section 10.15.

   No Strict Construction    60

ARTICLE XI: THE AGENT

   60    

Section 11.1.

   Appointment; Nature of Relationship    60    

Section 11.2.

   Powers    60    

Section 11.3.

   General Immunity    60    

Section 11.4.

   No Responsibility for Loans, Creditworthiness, Recitals, Etc    61    

Section 11.5.

   Action on Instructions of Lenders    61    

Section 11.6.

   Employment of Agents and Counsel    61    

Section 11.7.

   Reliance on Documents; Counsel    61    

Section 11.8.

   The Agent’s Reimbursement and Indemnification    61    

Section 11.9.

   Rights as a Lender    62    

Section 11.10.

   Lender Credit Decision    62    

Section 11.11.

   Successor Agent    62    

Section 11.12.

   Guaranty Matters    62 ARTICLE XII: SETOFF; RATABLE PAYMENTS    63    

Section 12.1.

   Setoff    63    

Section 12.2.

   Ratable Payments    63    

Section 12.3.

   Application of Payments    63    

Section 12.4.

   Relations Among Lenders.    64

ARTICLE XIII: BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

   64    

Section 13.1.

   Successors and Assigns    64    

Section 13.2.

   Participations.    65    

        (A)

   Permitted Participants; Effect    65    

        (B)

   Voting Rights    65    

        (C)

   Benefit of Setoff    65    

Section 13.3.

   Assignments.    65    

        (A)

   Permitted Assignments    65    

        (B)

   Effect; Effective Date    66

 

-iv-



--------------------------------------------------------------------------------

   

        (C)

   The Register    66    

Section 13.4.

   Confidentiality    66    

Section 13.5.

   Dissemination of Information    67

ARTICLE XIV: NOTICES

   67    

Section 14.1.

   Giving Notice    67    

Section 14.2.

   Change of Address    67

ARTICLE XV: BORROWER REPRESENTATIVE

   67

ARTICLE XVI: COUNTERPARTS

   67

ARTICLE XVII: USA PATRIOT ACT

   68

 

-v-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibits

--------------------------------------------------------------------------------

   

EXHIBIT A

  Commitments     (Definitions)

EXHIBIT B-1-

  Form of Revolving Note     (Definitions)

EXHIBIT B-2

  Form of Swing Line Note     (Definitions)

EXHIBIT B-3

  Form of Guaranty     (Definitions)

EXHIBIT C

  Form of Borrowing Notice (Section 2.8)

EXHIBIT D

  Form of Request for Letter of Credit (Section 3.4)

EXHIBIT E

  Form of Assignment and Acceptance Agreement     (Sections 2.20 and 13.3)

EXHIBIT F

  Form of Borrower’s Counsel’s Opinion     (Section 5.1)

EXHIBIT G

  List of Closing Documents     (Section 5.1)

EXHIBIT H

  Form of Officer’s Certificate     (Sections 5.2 and 7.1(A)(iii))

EXHIBIT I

  Form of Compliance Certificate     (Sections 5.2 and 7.1(A)(iii))

 

Schedules

--------------------------------------------------------------------------------

        

Schedule E-1

  —    Existing Letters of Credit

Schedule 1.1.1

  —    Permitted Existing Indebtedness (Definitions)

Schedule 1.1.2

  —    Permitted Existing Investments (Definitions)

Schedule 1.1.3

  —    Permitted Existing Liens (Definitions)

Schedule 6.4

  —    Financial Statements (Section 6.4)



--------------------------------------------------------------------------------

Schedule 6.7

  —    Litigation; Loss Contingencies (Section 6.7)

Schedule 6.8

  —    Subsidiaries (Section 6.8)

Schedule 6.18

  —    Environmental Matters (Section 6.18)

Schedule 7.2(N)

  —    Post Closing Items



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This Credit Agreement dated as of February 25, 2005 is entered into among The
Finish Line, Inc., an Indiana corporation, The Finish Line USA, Inc., an Indiana
corporation, The Finish Line Distribution, Inc., an Indiana corporation and
Finish Line Transportation Co., Inc., an Indiana corporation, as Borrowers, The
Finish Line, Inc., as Borrower Representative, the institutions from time to
time parties hereto as Lenders, whether by execution of this Agreement or an
Assignment Agreement pursuant to Section 13.3, and National City Bank of
Indiana, a national banking association, in its capacity as contractual
representative for itself and the other Lenders. The parties hereto agree as
follows:

 

ARTICLE I: DEFINITIONS

 

Section 1.1. Certain Defined Terms. Capitalized terms used in this Agreement and
not otherwise defined herein shall have the following meanings, applicable both
to the singular and the plural forms of the terms defined.

 

As used in this Agreement:

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
equity interests of another Person.

 

“Advance” means an amount advanced by the Agent or any of the Lenders to the
Borrowers contemplated by this Agreement.

 

“Affected Lender” is defined in Section 2.20 hereof.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of greater than ten percent (10%) or more of any class of voting
securities (or other voting interests) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
Capital Stock, by contract or otherwise.

 

“Agent” means National City Bank in its capacity as contractual representative
for itself and the Lenders pursuant to Article XI hereof and any successor Agent
appointed pursuant to Article XI hereof.

 

“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Lenders, as reduced from time to time pursuant to the
terms hereof. The initial Aggregate Revolving Loan Commitment is Seventy-Five
Million and 00/100 Dollars ($75,000,000.00); provided, however, that the
Aggregate Revolving Loan Commitment may be increased at any time following the
Closing Date but prior to the Termination Date if no Default or Unmatured
Default has occurred and is continuing and the provisions of Section 2.2 hereof
have been satisfied.



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified and in effect from time to time.

 

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time at all applicable reporting times applied in a
manner consistent with that used in preparing the financial statements referred
to in Section 6.4 hereof or otherwise delivered from time to time pursuant to
Section 7.1(A) hereof; provided, however, that all pro forma financial
statements reflecting Acquisitions may include pro forma expense and cost
reductions which, in the reasonable and good faith judgment of Parent’s senior
management, will result from such Acquisitions; provided, that any such
adjustments shall be subject to the approval of Agent in its reasonable
judgment.

 

“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the higher of (i) the Prime Rate for such day and (ii) the sum of
(a) the Federal Funds Effective Rate for such day and (b) one-half of one
percent (0.5%) per annum.

 

“Applicable Commitment Fee Percentage” means, as at any date of determination,
the rate per annum then applicable in the determination of the amount payable
under Section 2.15(C)(i) hereof determined in accordance with the provisions of
Section 2.15(D)(ii) hereof.

 

“Applicable Eurodollar Margin” means, as at any date of determination, with
respect to all Loans that are Eurodollar Rate Loans, the “Applicable Eurodollar
Margin” determined in accordance with the provisions of Section 2.15(D)(ii)
hereof.

 

“Applicable Floating Rate Margin” means, as at any date of determination, with
respect to all Loans that are Floating Rate Loans, the “Applicable Floating Rate
Margin” determined in accordance with the provisions of Section 2.15(D)(ii)
hereof.

 

“Applicable L/C Fee Percentage” means, as at any date of determination, a rate
per annum equal to the Applicable Eurodollar Margin for Revolving Loans in
effect on such date.

 

“Arranger” means National City Bank, in its capacity as the arranger for the
loan transactions evidenced by this Agreement.

 

“Assignment Agreement” means an assignment and acceptance agreement entered into
in connection with an assignment pursuant to Section 13.3 hereof in
substantially the form of Exhibit E.

 

“Asset Sale” means, with respect to any Person, the sale, lease, conveyance,
disposition or other transfer by such Person of any of its assets (including by
way of a sale-leaseback transaction and including the sale or other transfer of
any of the Equity Interests of any Subsidiary of such Person).

 

“Authorized Officer” means any of the Chairman, President, Chief Financial
Officer, Treasurer or Assistant Secretary of a Borrower, acting singly.

 

“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan) in respect of which any Borrower or any other
member of the Controlled Group is, or within the immediately preceding six (6)
years was, an “employer” as defined in Section 3(5) of ERISA.

 

-2-



--------------------------------------------------------------------------------

“Borrower” means each of The Finish Line, Inc., an Indiana corporation, The
Finish Line USA, Inc., an Indiana corporation, The Finish Line Distribution,
Inc., an Indiana corporation, and Finish Line Transportation Co., Inc., an
Indiana corporation, and in each case its successors and assigns, including a
debtor-in-possession on behalf of a Borrower and “Borrowers” means all of them
(except where the context indicates that the term is used to refer to more than
one, but fewer than all of them).

 

“Borrower Representative” means The Finish Line, Inc., an Indiana corporation.

 

“Borrowing Date” means a date on which an Advance or Swing Line Loan is made
hereunder.

 

“Borrowing Notice” is defined in Section 2.8 hereof.

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Loans bearing interest at the Eurodollar Rate, a day (other than a
Saturday or Sunday) on which banks are open for business in Cleveland, Ohio and
on which dealings in Dollars are carried on in the London interbank market and
(ii) for all other purposes a day (other than a Saturday or Sunday) on which
banks are open for business in Cleveland, Ohio.

 

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with Agreement Accounting
Principles.

 

“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

 

“Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States government and backed by the
full faith and credit of the United States government; (ii) domestic and
Eurodollar certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies (fully protected against
currency fluctuations for any such deposits with a term of more than 180 days);
(iii) shares of money market, mutual or similar funds having assets in excess of
$100,000,000 and the investments of which consist primarily of assets described
in clauses (i), (ii), (iv) and (v); (iv) commercial paper of United States and
foreign banks and bank holding companies and their subsidiaries and United
States and foreign finance, commercial industrial or utility companies which, at
the time of acquisition, are rated A-1 (or better) by Standard & Poor’s Ratings
Group, or P-1 (or better) by Moody’s Investors Service, Inc.; and (v) short-term
tax exempt securities rated BBB or better by Standard & Poor’s Ratings Group or
Baa2 or better by Moody’s Investors Service, Inc.

 

“Change” is defined in Section 4.2 hereof.

 

-3-



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

 

(a) one or more of the existing owners of the class B stock of the Parent
(including a “Permitted Transferee” (as defined in Parent’s Restated Articles of
Incorporation in effect as of the Closing Date) of such existing owners) ceases
to own and control directly or indirectly, in the aggregate, 51% or more of the
combined voting power (on a fully diluted basis) of the Parent’s Capital Stock
ordinarily having the right to vote at an election of directors; or

 

(b) during any period of twelve (12) consecutive calendar months, individuals:
(i) who were directors of the Parent on the first day of such period, or (ii)
whose election or nomination for election to the board of directors of the
Parent was nominated, recommended or approved by at least a majority of the
directors then still in office who were directors of the Parent on the first day
of such period, or whose election or nomination for election was so approved,
shall cease to constitute a majority of the board of directors of the Parent; or

 

(c) Parent consolidates with or merges into another corporation or conveys,
transfers or leases all or substantially all of its property to any Person, or
any corporation consolidates with or merges into the Parent, in either event
pursuant to a transaction in which the outstanding Capital Stock of the Parent
is reclassified or changed into or exchanged for cash, securities or other
property; provided, however, that the consummation of any transaction permitted
by Section 7.3(I) hereof shall not constitute a Change of Control hereunder; or

 

(d) Parent ceases to own and control, directly or indirectly, fifty-one percent
(51%) or more combined voting power (on a fully diluted basis) of any other
Borrower’s Capital Stock ordinarily having the right to vote at an election of
directors.

 

“Closing Date” means February 25, 2005.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commission” means the Securities and Exchange Commission and any Person
succeeding to the functions thereof.

 

“Commitment” means, for each Lender, collectively, such Lender’s Revolving Loan
Commitment.

 

“Consolidated Assets” means the total assets of the Parent and its Subsidiaries
on a consolidated basis determined in accordance with Agreement Accounting
Principles and reflected on the financial statements delivered pursuant to
Section 7.1(A).

 

“Consolidated Net Worth” means, at a particular date, all amounts which would be
included under shareholders’ equity for any Person and its consolidated
Subsidiaries determined in accordance with Agreement Accounting Principles and
reflected on the financial statements delivered pursuant to Section 7.1(A).

 

“Consolidated Tangible Net Worth” means, on any date of determination with
respect to the Parent and its Subsidiaries, the amount by which (a) Consolidated
Net Worth exceeds (b) the sum of (i) all assets of Parent and its Subsidiaries
which would be classified as intangible assets under Agreement Accounting
Principles, including without limitation, goodwill (whether representing the
excess of cost over book value of assets acquired or otherwise), patents,
trademarks, trade names, copyrights, franchises, operating permits, unamortized
debt discount and expense, organization costs, and research and development
costs, (ii) treasury stock, (iii) securities not constituting marketable
securities, (iv) cash set

 

-4-



--------------------------------------------------------------------------------

apart and held in a sinking or other similar fund established for the purpose of
redemption or other retirement of Capital Stock, (v) to the extent not otherwise
deducted, reserves for depreciation, depletion, obsolescence and/or amortization
of properties and all other reserves or appropriations of retained earnings
which, in accordance with Agreement Accounting Principles, should be established
in connection with the business conducted by Parent, and (vi) any revaluation or
other write-up in book value of assets subsequent to the date hereof (but only
to the extent not permitted under Agreement Accounting Principles).

 

“Consolidated Total Assets” means the total assets of Parent and its
Subsidiaries, determined on a consolidated basis in accordance with Agreement
Accounting Principles and as shown on the financial statements of Parent
delivered pursuant to Section 7.1(A) hereof.

 

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos, polychlorinated biphenyls (“PCBs”), or any constituent of any
such substance or waste, and includes but is not limited to these terms as
defined in Environmental, Health or Safety Requirements of Law.

 

“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase, or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received.

 

“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Parent or any of its
Subsidiaries, are treated as a single employer under Section 414 of the Code.

 

“Conversion/Continuation Notice” is defined in Section 2.10(D) hereof.

 

“Cure Loan” is defined in Section 9.2(iii) hereof.

 

“Customary Permitted Liens” means:

 

(i) Liens with respect to the payment of taxes, assessments or governmental
charges in all cases which are not yet delinquent or thereafter can be paid
without penalty or which are being contested in good faith by appropriate
proceedings;

 

(ii) statutory Liens of landlords and Liens of suppliers, mechanics, carriers,
materialmen, warehousemen or workmen and other similar Liens imposed by law
created in the ordinary course of business for amounts not more than sixty (60)
days past due or which are being contested in good faith by appropriate
proceedings;

 

-5-



--------------------------------------------------------------------------------

(iii) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other types of
social security benefits;

 

(iv) Liens incurred to secure the performance of bids, tenders, sales, contracts
(other than for the repayment of borrowed money), surety, appeal and performance
bonds in the ordinary course of business;

 

(v) Liens arising with respect to zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar charges or encumbrances on the use of real property which do
not in any case materially detract from the value of the property subject
thereto or interfere with the use thereof in the business of the Parent or any
of its Subsidiaries;

 

(vi) Liens of attachment or judgment with respect to judgments, writs or
warrants of attachment, or similar process against any Borrower or any of its
Subsidiaries which do not constitute a Default under Section 8.1(H) hereof; and

 

(vii) any interest or title of the lessor in the property subject to any
operating lease entered into by any Borrower or any of its Subsidiaries.

 

“Default” means an event described in Article VIII hereof.

 

“Default Rate” is defined in Section 2.11 hereof.

 

“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.

 

“Dollar” and “$” means dollars in the lawful currency of the United States.

 

“EBITDA” means, for any period, on a consolidated basis for the Parent and its
Subsidiaries, the sum of the amounts for such period, without duplication, of
(A) Net Income, plus (B) to the extent deducted in determining Net Income, (i)
Interest Expense, plus (ii) charges against income for foreign, federal, state
and local taxes to the extent deducted in computing Net Income, plus (iii)
depreciation expense, plus (iv) amortization expense, including, without
limitation, amortization of goodwill and other intangible assets (including any
impairment charges in respect of intangible assets), plus (v) Transaction Costs,
plus (vi) extraordinary losses, plus (vii) non-cash non-recurring expenses and
charges, minus (C) extraordinary gains to the extent included in computing Net
Income.

 

“Environmental, Health or Safety Requirements of Law” means all Requirements of
Law derived from or relating to federal, state and local laws or regulations
relating to or addressing pollution or protection of the environment, or
protection of worker health or safety, including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601 et seq., the Occupational Safety and Health Act of 1970, 29 U.S.C. § 651
et seq., and the Resource Conservation and Recovery Act of 1976, 42 U.S.C. §
6901 et seq., in each case including any amendments thereto, any successor
statutes, and any regulations or guidance promulgated thereunder, and any state
or local equivalent thereof.

 

“Environmental Lien” means a lien in favor of any Governmental Authority for (a)
any liability under Environmental, Health or Safety Requirements of Law, or (b)
damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.

 

-6-



--------------------------------------------------------------------------------

“Environmental Property Transfer Act” means any applicable requirement of law
that conditions, restricts, prohibits or requires any notification or disclosure
triggered by the closure of any property or the transfer, sale or lease of any
property or deed or title for any property for environmental reasons, including,
but not limited to, any so-called “Industrial Site Recovery Act” or “Responsible
Property Transfer Act.”

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“Eurodollar Base Rate” means, with respect to a Eurodollar Rate Loan for any
specified Interest Period, either (i) the rate of interest per annum equal to
the rate for deposits in U.S. Dollars in the approximate amount of the pro rata
share of National City Bank of such Eurodollar Rate Loan with a maturity
approximately equal to such Interest Period which appears on Telerate Page 3750,
or, if there is more than one such rate, the average of such rates rounded to
the nearest 1/100 of 1%, as of 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period or (ii) if no such rate of interest
appears on Telerate Page 3750 for any specified Interest Period, the rate at
which deposits in U.S. Dollars are offered by National City Bank to first-class
banks in the London interbank market at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, in the
approximate amount of the pro rata share of National City Bank of such
Eurodollar Rate Loan and having a maturity approximately equal to such Interest
Period. The term “Telerate Page 3750” means the display designated as “Page
3750” on the Associated Press-Dow Jones Telerate Service (or such other page as
may replace Page 3750 on the Associated Press-Dow Jones Telerate Service or such
other service as may be nominated by the British Bankers’ Association as the
information vendor for the purpose of displaying British Bankers’ Association
interest rate settlement rates for U.S. Dollars). Any Eurodollar Base Rate
determined on the basis of the rate displayed on Telerate Page 3750 in
accordance with the foregoing provisions of this definition shall be subject to
corrections, if any, made in such rate and displayed by the Associated Press-Dow
Jones Telerate Service within one hour of the time when such rate is first
displayed by such service.

 

“Eurodollar Rate” means, with respect to a Eurodollar Rate Loan for the relevant
Interest Period, the Eurodollar Base Rate applicable to such Interest Period
plus the then Applicable Eurodollar Margin. The Eurodollar Rate shall be rounded
to the next higher multiple of 1/100 of 1% if the rate is not such a multiple.

 

“Eurodollar Rate Advance” means an Advance which bears interest at the
Eurodollar Rate.

 

“Eurodollar Rate Loan” means a Loan, or portion thereof, which bears interest at
the Eurodollar Rate.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, (a) federal taxes imposed on its overall net income,
and (b) other taxes imposed on its overall net income, and franchise taxes
imposed on it, by (i) the jurisdiction under the laws of which such Lender or
the Agent is incorporated or organized, (ii) the jurisdiction in which the
Agent’s or such Lender’s principal executive office or such Lender’s applicable
Lending Installation is located, or (iii) a jurisdiction imposing such taxes as
a result of a former connection between the Agent, such Lender or such Lender’s
applicable Lending Installation and such jurisdiction.

 

-7-



--------------------------------------------------------------------------------

“Existing Letters of Credit Agreement” means each of the letters of credit set
forth on Schedule E-1.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m.
(Cleveland time) on such day on such transactions received by the Agent from
three Federal funds brokers of recognized standing selected by the Agent in its
sole discretion.

 

“Floating Rate” means, for any day for any Advance, a rate per annum equal to
the Alternate Base Rate for such day, adjusting daily when and as the Alternate
Base Rate changes, plus the then Applicable Floating Rate Margin.

 

“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.

 

“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.

 

“Governmental Acts” is defined in Section 3.10(A) hereof.

 

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

“Gross Negligence” means recklessness, or actions taken or omitted with
conscious indifference to or the complete disregard of consequences. Gross
Negligence does not mean the absence of ordinary care or diligence, or an
inadvertent act or inadvertent failure to act. If the term “gross negligence” is
used with respect to the Agent, the Arranger or any Lender or any indemnitee in
any of the other Loan Documents, it shall have the meaning set forth herein.

 

“Guarantors” means (i) Spike’s Holding, LLC, an Indiana limited liability
company, (ii) all of the Borrowers’ Subsidiaries as of the Closing Date and
(iii) any other new Subsidiaries which have satisfied the provisions of Section
7.2(L) hereof, and “Guarantor” means any of the Guarantors, individually, in
each case, together with their respective successors and assigns.

 

“Guaranty” means any guaranty in substantially the form of Exhibit B-3 attached
hereto, now or hereafter (including pursuant to Section 7.2(L) hereof) executed
by a Guarantor in favor of the Agent for the ratable benefit of the Lenders, in
each case, as amended, restated or otherwise modified from time to time.

 

“Hedging Agreements” is defined in Section 7.3(P) hereof.

 

“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the

 

-8-



--------------------------------------------------------------------------------

fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transactions,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any of the foregoing.

 

“Indebtedness” of a Person means, without duplication, such Person’s (a)
obligations for borrowed money, (b) obligations representing the deferred
purchase price of property or services, (c) obligations, whether or not assumed,
secured by Liens or payable pursuant to an agreement out of the proceeds from
the sale of property now or hereafter owned or acquired by such Person, (d)
obligations which are evidenced by notes, acceptances, or other instruments, (e)
Capitalized Lease Obligations, (f) indebtedness or other obligations of any
other Person for borrowed money or for the deferred purchase price of property
or services, the payment or collection of which the subject Person has
guaranteed (except by reason of endorsement for collection in the ordinary
course of business) or in respect of which the subject Person is liable,
contingently or otherwise, including, without limitation, liability by way of
agreement to provide funds for payment, to supply funds to or otherwise to
invest in such other Person, or otherwise to assure a creditor against loss, (g)
reimbursement or other obligations in connection with letters of credit, (h)
obligations in connection with Sale and Leaseback Transactions and (i) solely
for purposes of Section 7.3 hereof, Net Mark-To-Market Exposure in respect of
Hedging Obligations; provided, that Indebtedness shall not be deemed to include
(i) rental expense under any operating lease, (ii) accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade, or (iii) any equity security that is not convertible into Indebtedness
(including preferred stock that is not convertible into Indebtedness).

 

“Indemnified Matters” is defined in Section 10.7(B) hereof.

 

“Indemnitees” is defined in Section 10.7(B) hereof.

 

“Intercompany Indebtedness” is defined in Section 10.14 hereof.

 

“Interest Expense” means, for any period, the total interest expense of the
Parent and its consolidated Subsidiaries, whether paid or accrued (including the
interest component of Capitalized Leases, commitment and letter of credit fees)
as reflected on the income statement of the Parent and its consolidated
Subsidiaries, all as determined in conformity with Agreement Accounting
Principles.

 

“Interest Period” means, with respect to a Eurodollar Rate Loan, a period of one
(1), two (2), three (3) or six (6) months commencing on a Business Day selected
by the Borrower Representative pursuant to this Agreement. Such Interest Period
shall end on (but exclude) the day which corresponds numerically to such date
one, two, three or six months thereafter; provided, however, that if there is no
such numerically corresponding day in such next, second, third or sixth
succeeding month, such Interest Period shall end on the last Business Day of
such next, second, third or sixth succeeding month, as the case may be. If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the immediately preceding Business Day.

 

“Inventory” means any and all goods, including, without limitation, goods in
transit, wheresoever located, whether now owned or hereafter acquired by the
Borrowers, which are held for sale or lease, furnished under any contract of
service or held as raw materials, work in process or supplies, and all materials
used or consumed in the business of Borrowers, and shall include all right,
title and interest of the Borrowers in any property the sale or other
disposition of which has given rise to receivables and which has been returned
to or repossessed or stopped in transit by the Borrowers.

 

-9-



--------------------------------------------------------------------------------

“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (ii) any purchase by that Person
of all or substantially all of the assets of a business conducted by another
Person, and (iii) any loan, advance (other than deposits with financial
institutions available for withdrawal on demand, prepaid expenses, accounts
receivable, advances to employees and similar items made or incurred in the
ordinary course of business) or capital contribution by that Person to any other
Person, including all Indebtedness to such Person arising from a sale of
property by such Person other than in the ordinary course of its business;
provided, that any contributions or other investments made in any Plan shall be
deemed not to be Investments.

 

“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.

 

“Issuing Banks” means (i) National City Bank and (ii) any Lender which, at the
Agent’s request (which request shall be in the sole discretion of Agent), agrees
to become an Issuing Bank for the purpose of issuing Letters of Credit, and
their respective successors and assigns, in each case in such Lender’s separate
capacity as an issuer of Letters of Credit pursuant to Section 3.1.

 

“L/C Draft” means a draft drawn on an Issuing Bank pursuant to a Letter of
Credit.

 

“L/C Interest” shall have the meaning ascribed to such term in Section 3.6
hereof.

 

“L/C Obligations” means, without duplication, an amount equal to the sum of (i)
the aggregate of the amount then available for drawing under each of the Letters
of Credit, (ii) the face amount of all outstanding L/C Drafts corresponding to
the Letters of Credit, which L/C Drafts have been accepted by the applicable
Issuing Bank, (iii) the aggregate outstanding amount of all Reimbursement
Obligations at such time and (iv) the aggregate face amount of all Letters of
Credit requested by the Borrower but not yet issued (unless the request for an
unissued Letter of Credit has been denied).

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns, together with any lending
institutions that become party hereto pursuant to Section 2.2 hereof and their
respective successors and assigns.

 

“Lending Installation” means, with respect to a Lender or the Agent, any office,
branch, Subsidiary or affiliate of such Lender or the Agent.

 

“Letter of Credit” means the letters of credit to be issued by the Issuing Banks
pursuant to Section 3.1 hereof, including, without limitation, any Existing
Letters of Credit.

 

“Leverage Ratio” means, with respect to Parent and its Subsidiaries determined
on a consolidated basis as of the last day of any fiscal quarter of Parent, the
ratio of (a) the sum of (i) Indebtedness, plus (ii) six (6) times Rentals, minus
(iii) cash and marketable securities of Parent and its Subsidiaries, to (b) the
sum of (i) EBITDA for the four (4) consecutive fiscal quarters ending on the
date of determination, plus (ii) Rentals; all as determined by reference to the
financial statements delivered to the Agent in accordance with Section 7.1(A).

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

 

-10-



--------------------------------------------------------------------------------

“Loan(s)” means, with respect to a Lender, such Lender’s portion of any Advance
made pursuant to Section 2.2 hereof, as applicable, and in the case of the Swing
Line Bank, any Swing Line Loan made pursuant to Section 2.3 hereof, and
collectively all Revolving Loans and Swing Line Loans, whether made or continued
as or converted to Floating Rate Loans or Eurodollar Rate Loans.

 

“Loan Account” is defined in Section 2.15(F) hereof.

 

“Loan Documents” means this Agreement, the Notes and all other documents,
instruments and agreements executed in connection therewith or contemplated
thereby, as the same may be amended, restated or otherwise modified and in
effect from time to time.

 

“Margin Stock” shall have the meaning ascribed to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect upon (a) the business,
operations, financial condition or properties of the Borrowers and their
Subsidiaries, taken as a whole, (b) the ability of any Borrower to perform its
obligations under the Loan Documents in any material respect, or (c) the ability
of the Lenders or the Agent to enforce in any material respect the Obligations.

 

“Multiemployer Plan” means a “Benefit Plan” to which the Parent or any member of
the Controlled Group is a party if the Benefit Plan is maintained pursuant to a
collective bargaining agreement and is one to which more than one employer is
obligated to make contributions.

 

“National City Bank” means National City Bank of Indiana, a national banking
association, together with its successors and assigns.

 

“Net Cash Proceeds” means, with respect to any Asset Sale by any Person, (a)
cash (freely convertible into Dollars) received by such Person or any Subsidiary
of such Person from such Asset Sale (including cash received as consideration
for the assumption or incurrence of liabilities incurred in connection with or
in anticipation of such Asset Sale), after (i) provision for all income or other
taxes measured by or resulting from such Asset Sale, (ii) payment of all
brokerage commissions and other fees and expenses related to such Asset Sale,
(iii) all amounts used to repay Indebtedness secured by a Lien on any asset
disposed of in such Asset Sale or which is or may be required (by the express
terms of the instrument governing such Indebtedness) to be repaid in connection
with such Asset Sale (including payments made to obtain or avoid the need for
the consent of any holder of such Indebtedness) and (iv) appropriate amounts to
be provided by such Person as a reserve, in accordance with Agreement Accounting
Principles, against any liabilities associated with such Asset Sale and retained
by such Person after such Asset Sale, including pension and other
post-employment benefit liabilities, liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
such Asset Sale; and (b) cash payments in respect of any other consideration
received by such Person or any Subsidiary of such Person from such Asset Sale
upon receipt of such cash payments by such Person or such Subsidiary.

 

“Net Income” means, for any period, the net income (or loss) after deductions
for income taxes of the Parent and its Subsidiaries on a consolidated basis for
such period taken as a single accounting period determined in conformity with
Agreement Accounting Principles as reflected on the financial statements
delivered pursuant to Section 7.1(A).

 

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedging Agreements. “Unrealized losses”
means the fair market value of the cost to such Person of replacing the subject
Hedging Agreements as of the date of determination (assuming the subject Hedging
Agreements

 

-11-



--------------------------------------------------------------------------------

were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing the subject Hedging
Agreements as of the date of determination (assuming the subject Hedging
Agreements were to be terminated as of that date).

 

“New Subsidiary” is defined in Section 7.3(G)(ii) hereof.

 

“Non Pro Rata Loan” is defined in Section 9.2 hereof.

 

“Notes” means the Revolving Notes and the Swing Line Notes.

 

“Notice of Assignment” is defined in Section 13.3(B) hereof.

 

“Obligations” means all Loans, advances, debts, liabilities, obligations,
covenants and duties owing by the Borrowers or any Borrower to the Agent, any
Lender, the Swing Line Bank, any Issuing Bank, or any Indemnitee, of any kind or
nature, present or future, arising under or relating to this Agreement, the
Notes or any other Loan Document, whether or not evidenced by any note, guaranty
or other instrument, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, guaranty, indemnification, or in any
other manner, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired. The term includes, without limitation,
all interest, charges, expenses, fees, attorneys’ fees and disbursements,
paralegals’ fees (in each case whether or not allowed), and any other sum
chargeable to the Borrowers or any Borrower under this Agreement or any other
Loan Document, all Reimbursement Obligations and all Hedging Obligations owing
to any such Person.

 

“Other Taxes” is defined in Section 2.15(E)(ii) hereof.

 

“Parent” means The Finish Line, Inc., an Indiana corporation.

 

“Participants” is defined in Section 13.2(A) hereof.

 

“Payment Date” means the last Business Day of each fiscal quarter.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Acquisition” is defined in Section 7.3(G) hereof.

 

“Permitted Existing Indebtedness” means the Indebtedness of the Parent and its
Subsidiaries identified as such on Schedule 1.1.1 to this Agreement.

 

“Permitted Existing Investments” means the Investments of the Parent and its
Subsidiaries identified as such on Schedule 1.1.2 to this Agreement.

 

“Permitted Existing Liens” means the Liens on assets of the Parent and its
Subsidiaries identified as such on Schedule 1.1.3 to this Agreement.

 

“Permitted Refinancing Indebtedness” means any replacement, renewal, refinancing
or extension of any Indebtedness that does not increase the aggregate principal
amount (plus accrued interest and any applicable premium and associated fees and
expenses) of the Indebtedness being replaced, renewed, refinanced or extended.

 

-12-



--------------------------------------------------------------------------------

“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.

 

“Plan” means an employee benefit plan, within the meaning of ERISA Section 3(3),
established or maintained by the Parent or any member of the Controlled Group or
to which either has any liability, including, without limitation, The Finish
Line, Inc. Profit Sharing Plan.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by National City Bank or its parent (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime rate changes.

 

“Pro Rata Share” means the Revolving Loan Pro Rata Share.

 

“Purchasers” is defined in Section 13.3(A) hereof.

 

“Rate Option” means the Eurodollar Rate or the Floating Rate.

 

“Register” is defined in Section 13.3(C) hereof.

 

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying Margin
Stock applicable to member banks of the Federal Reserve System.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

 

“Reimbursement Obligation” is defined in Section 3.7 hereof.

 

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Contaminants through or in the
air, soil, surface water or groundwater.

 

“Rentals” means, as of the last day of any fiscal quarter of Parent, with
respect to Parent and its Subsidiaries determined on a consolidated basis, the
aggregate amount of rental expense (as determined in accordance with Agreement
Accounting Principles) under any lease of real or personal property but does not
include any amounts payable under Capitalized Leases of such Person (including,
without limitation, base rent and overage rent) for the four (4) consecutive
fiscal quarters ending on the date of determination; provided, however, the
amount of any step rent for any such quarter shall be deducted therefrom.

 

“Replacement Lender” is defined in Section 2.20 hereof.

 

-13-



--------------------------------------------------------------------------------

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty (30)
days of the occurrence of such event, provided, however, that a failure to meet
the minimum funding standard of Section 412 of the Code and of Section 302 of
ERISA shall be a Reportable Event regardless of the issuance of any such waiver
of the notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(d) of the Code.

 

“Required Lenders” means Lenders whose Pro Rata Shares, in the aggregate, are
greater than or equal to fifty-one percent (51%); provided, however, that, if
any of the Lenders shall have failed to fund its Revolving Loan Pro Rata Share
of any Revolving Loan requested by the Borrowers or of any Swing Line Loan as
requested by the Agent, which such Lenders are obligated to fund under the terms
of this Agreement and any such failure has not been cured, then for so long as
such failure continues, “Required Lenders” means Lenders (excluding all Lenders
whose failure to fund their applicable Pro Rata Shares of such Revolving Loans
or Swing Line Loans has not been so cured) whose Pro Rata Shares represent
greater or equal to than fifty-one percent (51%) of the aggregate Pro Rata
Shares of such Lenders; provided further, however, that, if the Commitments have
been terminated pursuant to the terms of this Agreement, “Required Lenders”
means Lenders (without regard to such Lenders’ performance of their respective
obligations hereunder) whose aggregate ratable shares (stated as a percentage)
of the aggregate outstanding principal balance of all Loans and L/C Obligations
are greater than or equal to fifty-one percent (51%).

 

“Requirements of Law” means, as to any Person, any law, rule or regulation, or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject including, without
limitation, the Securities Act of 1933, the Securities Exchange Act of 1934,
Regulations T, U and X, ERISA, the Fair Labor Standards Act, the Worker
Adjustment and Retraining Notification Act, Americans with Disabilities Act of
1990, and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or permit or environmental, labor,
employment, occupational safety or health law, rule or regulation, including
Environmental, Health or Safety Requirements of Law.

 

“Reserves” means the maximum reserve requirement, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) with respect to
“Eurocurrency liabilities” or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Eurodollar
Rate Loans is determined or category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to United
States residents.

 

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any Equity Interests of any Borrower now or hereafter
outstanding, except a dividend payable solely in such Borrower’s Capital Stock
(other than Disqualified Stock) or in options, warrants or other rights to
purchase such Capital Stock, (ii) any redemption, retirement, purchase or other
acquisition for value, direct or indirect, of any Equity Interests of any
Borrower or any of its Subsidiaries now or hereafter outstanding, (iii) any
voluntary redemption, purchase, retirement, defeasance, prepayment or other
acquisition for value, direct or indirect, of any Indebtedness other than the
Obligations, and (iv) any payment of any management fee or similar consulting
fee to any Affiliate of any Borrower.

 

“Revolver Usage” means the percentage of the average daily portion of the
Revolving Credit Obligation to the Aggregate Revolving Loan Commitment.

 

-14-



--------------------------------------------------------------------------------

“Revolving Credit Availability” means, at any particular time, the amount by
which (a) the Aggregate Revolving Loan Commitment at such time exceeds (b) the
Revolving Credit Obligations at such time.

 

“Revolving Credit Obligations” means, at any particular time, the sum of (i) the
outstanding principal amount of the Revolving Loans at such time, plus (ii) the
outstanding principal amount of the Swing Line Loans at such time, plus (iii)
the L/C Obligations at such time.

 

“Revolving Loan” is defined in Section 2.2 hereof.

 

“Revolving Loan Commitment” means, for each Lender, the obligation of such
Lender to make Revolving Loans and to purchase participations in Letters of
Credit and Swing Line Loans not exceeding the amount set forth on Exhibit A to
this Agreement opposite its name thereon under the heading “Revolving Loan
Commitment” or the signature page of the assignment and acceptance by which it
became a Lender, as such amount may be modified from time to time pursuant to
the terms of this Agreement or to give effect to any applicable assignment and
acceptance.

 

“Revolving Loan Pro Rata Share” means, at any particular time and with respect
to any Lender, the percentage obtained by dividing (A) such Lender’s Revolving
Loan Commitment (or the outstanding principal balance of such Lender’s Revolving
Loans, Swing Line Loans (if any) and all L/C Obligations in which such Lender
has an interest, if the Revolving Loan Commitments have been terminated pursuant
to the terms of this Agreement) by (B) the Aggregate Revolving Loan Commitment
(or the aggregate outstanding principal balance of the Revolving Loans, Swing
Line Loans and all L/C Obligations, if the Revolving Loan Commitments have been
terminated pursuant to the terms of this Agreement).

 

“Revolving Loan Termination Date” means February 25, 2010.

 

“Revolving Note” means a promissory note, in substantially the form of Exhibit
B-1 hereto, duly executed by the Borrowers and payable to the order of a Lender
in the amount of its Revolving Loan Commitment, including any amendment,
restatement, modification, renewal or replacement of such Revolving Note.

 

“Risk-Based Capital Guidelines” is defined in Section 4.2 hereof.

 

“Sale and Leaseback Transaction” means any sale or other transfer of property by
any Person with the intent to lease such property as lessee.

 

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

 

“Solvent” means, when used with respect to any Person, that at the time of
determination:

 

(i) the fair value of its assets is equal to or in excess of the total amount of
its liabilities, including, without limitation, contingent liabilities; and

 

(ii) the present fair saleable value of its assets is equal to or in excess of
the total amount of its probable liabilities on its debts as they become
absolute and matured; and

 

(iii) it is then able and expects to be able to pay its debts as they mature;
and

 

-15-



--------------------------------------------------------------------------------

(iv) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

 

With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can be reasonably be expected to become an actual or
matured liability.

 

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

 

“Substantial Portion” means, with respect to the property of Parent and its
Subsidiaries, property which represents more than ten percent (10%) of the
Consolidated Total Assets as shown in the financial statements of Parent
delivered pursuant to Section 7.1(A) as at the end of the most recently
completed fiscal quarter.

 

“Swing Line Bank” means National City Bank or any other Lender as a successor
Swing Line Bank.

 

“Swing Line Commitment” means the obligation of the Swing Line Bank to make
Swing Line Loans up to a maximum principal amount of $5,000,000 at any one time
outstanding.

 

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Bank pursuant to Section 2.3 hereof.

 

“Swing Line Note” means a promissory note, in substantially the form of Exhibit
B-2 hereto, duly executed by the Borrower and payable to the order of the Swing
Line Bank in the amount of its Swing Line Commitment, including any amendment,
restatement, modification, renewal or replacement of such Swing Line Note.

 

“Taxes” is defined in Section 2.15(E)(i) hereof.

 

“Termination Date” means the earlier of (a) the Revolving Loan Termination Date,
and (b) the date of termination of the Aggregate Revolving Loan Commitment
pursuant to Section 2.6 hereof or the Commitments pursuant to Section 9.1
hereof.

 

“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan; (ii) the withdrawal of any Borrower or any member of the Controlled Group
from a Benefit Plan during a plan year in which such Borrower or such Controlled
Group member was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or the cessation of operations which results in the termination of
employment of twenty percent (20%) of Benefit Plan participants who are
employees of any Borrower or any member of the Controlled Group; (iii) the
imposition of an obligation on any Borrower or any member of the Controlled
Group under Section 4041 of ERISA to provide affected parties written notice of
intent to terminate a Benefit Plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the institution by the PBGC of proceedings to
terminate a Benefit Plan; (v) any event or condition which might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Benefit Plan; or (vi) the partial or complete
withdrawal of any Borrower or any member of the Controlled Group from a
Multiemployer Plan.

 

-16-



--------------------------------------------------------------------------------

“Transaction Costs” means the fees, costs and expenses payable by the Borrowers
in connection with (i) the execution, delivery and performance of the Loan
Documents or (ii) any Permitted Acquisition.

 

“Transferee” is defined in Section 13.5 hereof.

 

“Type” means, with respect to any Loan, its nature as a Floating Rate Loan or a
Eurodollar Rate Loan.

 

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans using PBGC
actuarial assumptions for single employer plan terminations.

 

“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute a Default.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with generally accepted accounting principles
consistent with those applied in the preparation of the financial statements
delivered under Section 7.1(A).

 

Section 1.2. References. The existence throughout the Agreement of references to
the Borrowers’ Subsidiaries is for a matter of convenience only. Any references
to Subsidiaries of the Borrower set forth herein shall not in any way be
construed as consent by the Agent or any Lender to the establishment,
maintenance or acquisition of any Subsidiary, except as may otherwise be
permitted hereunder.

 

Section 1.3. Accounting Terms and Determinations. All accounting terms not
specifically defined in this Agreement shall be construed, all financial data
required to be submitted by this Agreement shall be prepared, and all financial
computations to determine compliance with the financial requirements of this
Agreement shall be made, in conformity with Agreement Accounting Principles,
unless otherwise specifically prescribed herein.

 

ARTICLE II: THE REVOLVING LOAN FACILITIES

 

Section 2.1. [Reserved]

 

Section 2.2. Revolving Loans. Upon the satisfaction of the conditions precedent
set forth in Sections 5.1 and 5.2, from and including the date of this Agreement
and prior to the Termination Date, each Lender severally and not jointly agrees,
on the terms and conditions set forth in this Agreement, to make revolving loans
to the Borrowers from time to time, in Dollars, in an amount not to exceed such
Lender’s Revolving Loan Pro Rata Share of Revolving Credit Availability at such
time (each individually, a “Revolving Loan” and, collectively, the “Revolving
Loans”); provided, however, at no time shall the Revolving Credit Obligations
exceed the Aggregate Revolving Loan Commitment. Subject to the terms of this
Agreement, the Borrowers may borrow, repay and reborrow Revolving Loans at any

 

-17-



--------------------------------------------------------------------------------

time prior to the Termination Date. On the Termination Date, the Borrowers shall
repay in full the outstanding principal balance of the Revolving Loans. Each
Advance under this Section 2.2 shall consist of Revolving Loans made by each
Lender ratably in proportion to such Lender’s respective Revolving Loan Pro Rata
Share.

 

The initial Aggregate Revolving Loan Commitment is Seventy-Five Million and
00/100 Dollars ($75,000,000) but may be increased up to a maximum amount of One
Hundred Fifty Million Dollars ($150,000,000) (subject to the terms herein and
subject to market rate underwriting and other fees for such increase) at any
time following the Closing Date if no Default or Unmatured Default has occurred
and is continuing at the time of any requested increase. The Borrower
Representative may request an increase to the Aggregate Revolving Loan
Commitment in writing to the Agent and Agent shall promptly (and, in any event,
within five (5) Business Days) respond to such request. Any such request to
increase the Aggregate Revolving Credit Commitment shall be deemed to be a
certification by the Borrowers that at the time of such request, there exists no
Default or Unmatured Default and the representations and warranties contained in
Article VI are true and correct as of such date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date. Increases to the facility shall be limited to a
maximum of two per annum, with increases being in minimum increments of
$5,000,000. The Borrowers may solicit any Lender and/or any other financial
institution to provide additional or new commitments as follows: (i) existing
Lenders shall have a right of first refusal to increase their Commitments on a
pro rata basis (which right shall be accepted or declined by each existing
Lender within twenty-one (21) calendar days of the receipt of written
notification of the Borrowers’ election to increase the Aggregate Revolving Loan
Commitments in accordance with the provisions hereof); (ii) if the requested
increased aggregate commitment is not fully subscribed by the existing Lenders
on a pro rata basis, then any interested existing Lenders may increase their
Commitments in such increments as necessary (which election shall be set forth
in the relevant Lender’s notification provided pursuant to the preceding clause
(i)); and (iii) if the requested increase is still not satisfied under scenarios
(i) or (ii), then new financial institutions may be added as Lenders consistent
with the terms of this Agreement. No Lender shall be committed to provide any
incremental commitment until it expressly agrees in writing to provide such a
commitment. In the event any such increase is made as a result of adding
additional financial institutions which are not Lenders as of the date of the
proposed increase in the Aggregate Revolving Loan Commitments, the final
allocations to determine each Lender’s Pro Rata Share shall be determined by the
Agent in its sole discretion. The addition of new financial institutions as
Lenders in accordance with this Section shall be evidenced by a written joinder
agreement, in form and substance reasonably acceptable to Agent and its counsel,
executed by Agent, the Borrowers, the Guarantors and the new “Lender”; an
increase in a Commitment by existing Lender(s) shall be evidenced by a written
acknowledgment or amendment, in form and substance reasonably acceptable to
Agent and its counsel, executed by Agent, the Borrowers, the Guarantors and the
Lender(s) agreeing to increase their Commitment; and in either case, Exhibit A
shall be amended and replaced to reflect the increase in the Aggregate Revolving
Loan Commitment.

 

Prior to any such increase in the Aggregate Revolving Credit Commitment becoming
effective, the Agent shall have received:

 

(a) copies, certified by the secretary of each Borrower of its Board of
Directors’ resolutions and of resolutions or actions of any other body
authorizing the increase in the Aggregate Revolving Commitment;

 

(b) a certificate, signed by the chief financial officer of the Borrower
Representative, certifying that after giving effect to the increase in the
Aggregate Revolving Credit Commitment, no Default or Unmatured Default shall
occur and demonstrating that the Borrowers shall be in pro forma compliance with
Section 7.4 after giving effect to the increase in the Aggregate Revolving
Credit Commitment;

 

-18-



--------------------------------------------------------------------------------

(c) copies of all governmental and nongovernmental consents, approvals,
authorizations, declarations, registrations or filings required on the part of
the Borrowers or any Guarantor in connection with the increase in the Aggregate
Revolving Credit Commitment, certified as true and correct in full force and
effect as of the date of the increase by an Authorized Officer of the Borrower
Representative, or if none are required, a certificate of such officer to that
effect;

 

(d) if requested by the Agent, evidence satisfactory to the Agent that no
Material Adverse Effect shall have occurred with respect to the Borrowers and
their Subsidiaries since the most recent financial statements provided to the
Agent and the Lenders hereunder;

 

(e) if requested by the Agent, a confirmation and consent from each Borrower and
each Guarantor to the increase in the Aggregate Revolving Credit Commitment; and

 

(f) such other documents and conditions as the Agent or its counsel may have
reasonably requested.

 

Section 2.3. Swing Line Loans.

 

(A) Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 5.1 and 5.2, from and including the date of this
Agreement and prior to the Termination Date, the Swing Line Bank agrees, on the
terms and conditions set forth in this Agreement, to make swing line loans to
the Borrowers from time to time, in Dollars, in an amount not to exceed the
Swing Line Commitment (each, individually, a “Swing Line Loan” and collectively,
the “Swing Line Loans”); provided, however, at no time shall the Revolving
Credit Obligations exceed the Aggregate Revolving Loan Commitment. Subject to
the terms of this Agreement, the Borrowers may borrow, repay and reborrow Swing
Line Loans at any time prior to the Termination Date.

 

(B) Borrowing Notice. The Borrower Representative shall deliver to the Agent and
the Swing Line Bank a Borrowing Notice, signed by it, not later than 1:00 p.m.
(Cleveland time) on the Borrowing Date of each Swing Line Loan, specifying (i)
the applicable Borrowing Date (which shall be a Business Day), and (ii) the
aggregate amount of the requested Swing Line Loan which shall be an amount not
less than $100,000 (and in multiples of $100,000 if in excess of that amount).
The Swing Line Loans shall at all times be Floating Rate Loans.

 

(C) Making of Swing Line Loans. Promptly after receipt of the Borrowing Notice
under Section 2.3(B) in respect of Swing Line Loans, the Agent shall notify each
Swing Line Bank by telex or telecopy, or other similar form of transmission, of
the requested Swing Line Loan. Not later than 3:00 p.m. (Cleveland time) on the
applicable Borrowing Date, the Swing Line Bank shall make available its Swing
Line Loan, in funds immediately available in Indianapolis to the Agent at its
address specified pursuant to Article XIV. The Agent will promptly make the
funds so received from the Swing Line Bank available to the Borrowers at the
Agent’s aforesaid address.

 

(D) Repayment of Swing Line Loans. The Swing Line Loans shall be evidenced by
the Swing Line Note, and each Swing Line Loan shall be paid in full by the
Borrowers on or before the fifth Business Day after the Borrowing Date for such
Swing Line Loan. The Borrowers may at any time pay, without penalty or premium,
all outstanding Swing Line Loans or, in a minimum amount and increments of
$100,000, any portion of the outstanding Swing Line Loans, upon notice to the
Agent and the Swing

 

-19-



--------------------------------------------------------------------------------

Line Bank. In addition, the Agent (i) may at any time in its sole discretion
with respect to any outstanding Swing Line Loan, or (ii) shall on the next
succeeding Monday (or if such Monday is not a Business Day then on the following
Business Day) after the Borrowing Date of any Swing Line Loan, require each
Lender (including the Swing Line Bank), following written demand therefor, to
make a Revolving Loan in the amount of such Lender’s Revolving Loan Pro Rata
Share of such Swing Line Loan, for the purpose of repaying such Swing Line Loan.
Not later than 2:00 p.m. (Cleveland time) on the date of any notice received
pursuant to the foregoing sentence, each Lender shall make available its
required Revolving Loan or Revolving Loans, in funds immediately available in
Indianapolis to the Agent at its address specified pursuant to Article XIV.
Revolving Loans made pursuant to this Section 2.3(D) shall initially be Floating
Rate Loans and thereafter may be continued as Floating Rate Loans or converted
into Eurodollar Rate Loans in the manner provided in Section 2.10 and subject to
the other conditions and limitations therein set forth and set forth in this
Article II. Unless a Lender shall have notified the Swing Line Bank, prior to
its making any Swing Line Loan, that any applicable condition precedent set
forth in Sections 5.1 and 5.2 had not then been satisfied, such Lender’s
obligation to make Revolving Loans pursuant to this Section 2.3(D) to repay
Swing Line Loans shall be unconditional, continuing, irrevocable and absolute
and shall not be affected by any circumstances, including, without limitation,
(a) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Agent, the Swing Line Bank or any other Person, (b)
the occurrence of continuance of a Default or Unmatured Default, (c) any adverse
change in the condition (financial or otherwise) of any Borrower, or (d) any
other circumstances, happening or event whatsoever. In the event that any Lender
fails to make payment to the Agent of any amount due under this Section 2.3(D),
the Agent shall be entitled to receive, retain and apply against such obligation
the principal and interest otherwise payable to such Lender hereunder until the
Agent receives such payment from such Lender or such obligation is otherwise
fully satisfied. In addition to the foregoing, if for any reason any Lender
fails to make payment to the Agent of any amount due under this Section 2.3(D),
such Lender shall be deemed, at the option of the Agent, to have unconditionally
and irrevocably purchased from the Swing Line Bank, without recourse or
warranty, an undivided interest and participation in the applicable Swing Line
Loan in the amount of such Revolving Loan, and such interest and participation
may be recovered from such Lender together with interest thereon at the Federal
Funds Effective Rate for each day during the period commencing on the date of
demand and ending on the date such amount is received. On the Termination Date,
the Borrowers shall repay in full the outstanding principal balance of the Swing
Line Loans.

 

Section 2.4. Rate Options for All Advances. The Revolving Loans may be Floating
Rate Advances or Eurodollar Rate Advances, or a combination thereof, selected by
the Borrower Representative in accordance with Section 2.10. The Borrower
Representative may select, in accordance with Sections 2.8 or 2.10, as the case
may be, Rate Options and Interest Periods applicable to portions of the
Revolving Loans; provided that there shall be no more than seven (7) Interest
Periods in effect with respect to all of the Loans at any time. The Swing Line
Loans shall at all times be Floating Rate Loans.

 

Section 2.5. Optional Payments; Mandatory Prepayments.

 

(A) Optional Payments. The Borrowers may from time to time repay or prepay,
without penalty or premium all or any part of outstanding Floating Rate
Advances. Eurodollar Rate Advances may be voluntarily repaid or prepaid prior to
the last day of the applicable Interest Period, subject to the indemnification
provisions contained in Section 4.4, provided, that the Borrowers may not so
prepay Eurodollar Rate Advances unless the Borrower Representative shall have
provided at least three Business Days’ written notice to the Agent of such
prepayment.

 

-20-



--------------------------------------------------------------------------------

(B) Mandatory Prepayments.

 

(i) If at any time and for any reason the Revolving Credit Obligations are
greater than the Aggregate Revolving Loan Commitment, the Borrowers shall
promptly upon notice thereof from Agent make a mandatory prepayment of the
Obligations in an amount equal to such excess. In addition, if Revolving Credit
Availability is at any time less than the amount of contingent L/C Obligations
outstanding at any time, the Borrowers shall either reduce the aggregate
Revolving Loans outstanding or deposit cash collateral with the Agent in either
case in an amount equal to the amount by which such L/C Obligations exceed such
Revolving Credit Availability.

 

(ii) All of the mandatory prepayments made under this Section 2.5(B) shall be
applied first to Floating Rate Loans and to any Eurodollar Rate Loans maturing
on such date and then to subsequently maturing Eurodollar Rate Loans in order of
maturity.

 

Section 2.6. Reduction of Commitments. (a) The Borrowers may permanently reduce
the Aggregate Revolving Loan Commitment in whole, or in part ratably among the
Lenders, in an aggregate minimum amount of $5,000,000 with respect to the
Aggregate Revolving Loan Commitment and integral multiples of $1,000,000 in
excess of that amount with respect to the Aggregate Revolving Loan Commitment
(unless the Aggregate Revolving Loan Commitment is reduced in whole), upon at
least one Business Day’s written notice to the Agent, which notice shall specify
the amount of any such reduction; provided, however, that the amount of the
Aggregate Revolving Loan Commitment may not be reduced below the aggregate
principal amount of the outstanding Revolving Credit Obligations.

 

(b) All accrued commitment fees shall be payable on the effective date of any
termination of the obligations of the Lenders to make Loans hereunder.

 

Section 2.7. Method of Borrowing. Not later than 12:00 p.m. (Cleveland time) on
each Borrowing Date, each Lender shall make available its Revolving Loan in
funds immediately available in Indianapolis to the Agent at its address
specified pursuant to Article XIV. The Agent will promptly make the funds so
received from the Lenders available to the Borrowers at the Agent’s aforesaid
address.

 

Section 2.8. Method of Selecting Types and Interest Periods for
Advances/Borrowing Notices. The Borrower Representative shall select the Type of
Advance and, in the case of each Eurodollar Rate Advance, the Interest Period
applicable to each Advance from time to time. The Borrower Representative shall
give the Agent irrevocable notice in substantially the form of Exhibit C hereto
(a “Borrowing Notice”) not later than 10:00 a.m. (Cleveland time) (a) on the
Borrowing Date of each Floating Rate Advance and (b) three Business Days before
the Borrowing Date for each Eurodollar Rate Advance, specifying: (i) the
Borrowing Date (which shall be a Business Day) of such Advance; (ii) the
aggregate amount of such Advance; (iii) the Type of Advance selected; and (iv)
in the case of each Eurodollar Rate Advance, the Interest Period applicable
thereto. Each Floating Rate Advance shall bear interest from and including the
date of the making of such Advance to (but not including) the date of repayment
thereof at the Floating Rate, changing when and as such Floating Rate changes.
Changes in the rate of interest on that portion of any Advance maintained as a
Floating Rate Loan will take effect simultaneously with each change in the
Alternate Base Rate. Each Eurodollar Rate Advance shall bear interest from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the interest rate determined
as applicable to such Eurodollar Rate Advance.

 

Section 2.9. Minimum Amount of Each Advance. Each Advance (other than a Swing
Line Advance or an Advance to repay Swing Line Loans or a Reimbursement
Obligation) shall be in the minimum amount of $3,000,000 (and in multiples of
$1,000,000 if in excess thereof); provided, however, that any Floating Rate
Advance may be in the amount of the unused Aggregate Revolving Loan Commitment.

 

-21-



--------------------------------------------------------------------------------

Section 2.10. Method of Selecting Types and Interest Periods for Conversion and
Continuation of Advances.

 

(A) Right to Convert/Breakage Costs. The Borrower Representative may elect from
time to time, subject to the provisions of Section 2.4 and this Section 2.10, to
convert all or any part of a Loan of any Type into any other Type or Types of
Loans; provided that any conversion of any Eurodollar Rate Advance shall be made
on, and only on, the last day of the Interest Period applicable thereto.
Notwithstanding anything in this Agreement or any of the other Loan Documents to
the contrary, the Borrower shall be liable for all amounts pursuant to Section
4.4 as a result of the conversion prior to the end of the applicable Interest
Period.

 

(B) Automatic Conversion and Continuation. Floating Rate Loans shall continue as
Floating Rate Loans unless and until such Floating Rate Loans are converted into
Eurodollar Rate Loans. Eurodollar Rate Loans shall continue as Eurodollar Rate
Loans until the end of the then applicable Interest Period therefor, at which
time such Eurodollar Rate Loans shall be automatically converted into Floating
Rate Loans unless the Borrower Representative shall have given the Agent notice
in accordance with Section 2.10(D) requesting that, at the end of such Interest
Period, such Eurodollar Rate Loans continue as a Eurodollar Rate Loan.

 

(C) No Conversion Post-Default or Post-Unmatured Default. Notwithstanding
anything to the contrary contained in Section 2.10(A) or Section 2.10(B), no
Loan may be converted into or continued as a Eurodollar Rate Loan if the
Required Lenders, by notice to the Borrower Representative and the Agent,
following the occurrence and during the continuation of a Default or Unmatured
Default, declare that no Loan may be converted into or continued as a Eurodollar
Rate Loan.

 

(D) Conversion/Continuation Notice. The Borrower Representative shall give the
Agent irrevocable notice (a “Conversion/Continuation Notice”) of each conversion
of a Floating Rate Loan into a Eurodollar Rate Loan or continuation of a
Eurodollar Rate Loan not later than 10:00 a.m. (Cleveland time) three Business
Days prior to the date of the requested conversion or continuation, specifying:
(1) the requested date (which shall be a Business Day) of such conversion or
continuation; (2) the amount and Type of the Loan to be converted or continued;
and (3) the amount of Eurodollar Rate Loan(s) into which such Loan is to be
converted or continued and the duration of the Interest Period applicable
thereto.

 

Section 2.11. Default Rate. After the occurrence and during the continuance of a
Default, at the option of the Agent or at the direction of the Required Lenders
by written notice to the Borrower Representative, the interest rate(s)
applicable to the Obligations and the fees payable under Section 3.8 with
respect to Letters of Credit shall be increased by two percent (2.0%) per annum
above the Floating Rate or Eurodollar Rate, as applicable (“Default Rate”).

 

Section 2.12. Method of Payment. All payments of principal, interest, and fees
hereunder shall be made, without setoff, deduction or counterclaim, in
immediately available funds to the Agent at the Agent’s address specified
pursuant to Article XIV, or at any other Lending Installation of the Agent
specified in writing by the Agent to the Borrower Representative, by 2:00 p.m.
(Cleveland time) on the date when due and shall be made ratably among the
Lenders (unless such amount is not to be shared ratably in accordance with the
terms hereof). Each payment delivered to the Agent for the account of any

 

-22-



--------------------------------------------------------------------------------

Lender shall be delivered promptly by the Agent to such Lender in the same type
of funds which the Agent received at its address specified pursuant to Article
XIV or at any Lending Installation specified in a notice received by the Agent
from such Lender. The Borrowers authorize the Agent to charge the account of any
Borrower maintained with National City Bank for each payment of principal,
interest and fees as it becomes due hereunder. National City Bank will notify
the Borrower Representative of any such charges.

 

Section 2.13. Notes. Each Lender is authorized to record the principal amount of
each of its Loans and each repayment with respect to its Loans on the schedule
attached to its respective Notes; provided, however, that the failure to so
record shall not affect the Borrowers’ obligations under any such Note.

 

Section 2.14. Telephonic Notices. The Borrowers authorize the Lenders and the
Agent to extend Advances, issue Letters of Credit, effect selections of Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
the Borrower Representative. The Borrowers agree to deliver promptly to the
Agent a written confirmation, signed by an Authorized Officer of the Borrower
Representative, if such confirmation is requested by the Agent or any Lender, of
each telephonic notice. If the written confirmation differs in any material
respect from the action taken by the Agent and the Lenders, (i) the telephonic
notice shall govern absent manifest error and (ii) the Agent or the Lender, as
applicable, shall promptly notify the Authorized Officer of the Borrower
Representative who provided such confirmation of such difference.

 

Section 2.15. Promise to Pay; Interest and Commitment Fees; Interest Payment
Dates; Interest and Fee Basis; Taxes; Loan and Control Accounts.

 

(A) Promise to Pay. The Borrowers, jointly and severally, unconditionally
promise to pay when due the principal amount of each Loan and all other
Obligations incurred by any Borrower, and to pay all unpaid interest accrued
thereon, in accordance with the terms of this Agreement and the Notes.

 

(B) Interest Payment Dates. Interest accrued on each Floating Rate Loan shall be
payable on each Payment Date, commencing with the first such date to occur after
the date hereof, and at maturity (whether by acceleration or otherwise).
Interest accrued on each Eurodollar Rate Loan shall be payable on the last day
of its applicable Interest Period, on any date on which the Eurodollar Rate Loan
is prepaid, whether by acceleration or otherwise, and at maturity. Interest
accrued on each Eurodollar Rate Loan having an Interest Period longer than three
months shall also be payable on the last day of each three-month interval during
such Interest Period.

 

(C) Commitment Fees. (i) The Borrowers shall pay to the Agent, for the account
of the Lenders as provided herein below, from and after the Closing Date until
the date on which the Aggregate Revolving Loan Commitment shall be terminated in
whole, a commitment fee accruing at the rate of the then Applicable Commitment
Fee Percentage, on the amount by which (x) the Aggregate Revolving Loan
Commitment exceeds (y) the Revolving Credit Obligations, excluding any
outstanding Swing Line Loans, from time to time. All such commitment fees
payable under this clause (C)(i) shall be payable quarterly in arrears on the
last Business Day of each fiscal quarter of the Borrowers occurring after the
Closing Date (with the first such payment being calculated for the period from
the Closing Date and ending on May 28, 2005), and, in addition, on the date on
which the Aggregate Revolving Loan Commitment shall be terminated in whole. The
Agent shall pay to each Lender a portion of such commitment fee based on the
amount by which such Lender’s Revolving Loan Commitment exceeds such Lender’s
Revolving Credit Obligations (excluding the outstanding Swing Line Loans).

 

-23-



--------------------------------------------------------------------------------

(ii) The Borrowers agree, jointly and severally, to pay to the Agent for the
sole account of the Agent and the Arranger (unless otherwise agreed between the
Agent and the Arranger and any Lender) the fees set forth in the letter
agreements among the Agent, the Arranger and the Borrowers dated December 20,
2004, payable at the times and in the amounts set forth therein.

 

(D) Interest and Fee Basis; Applicable Floating Rate Margin, Applicable
Eurodollar Margin and Applicable Commitment Fee Percentage.

 

(i) Interest on all Obligations and all fees shall be calculated for actual days
elapsed on the basis of a 360-day year. Interest shall be payable for the day an
Obligation is incurred but not for the day of any payment on the amount paid if
payment is received prior to 2:00 p.m. (Cleveland time) at the place of payment.
If any payment of principal of or interest on a Loan or any payment of any other
Obligations shall become due on a day which is not a Business Day, such payment
shall be made on the immediately preceding Business Day.

 

(ii) The Applicable Floating Rate Margin and Applicable Eurodollar Margin for
all Loans and the Applicable Commitment Fee Percentage shall be determined from
time to time by reference to the table set forth below, based upon the Leverage
Ratio as described in this Section 2.15(D)(ii).

 

Leverage Ratio

--------------------------------------------------------------------------------

   Applicable
Eurodollar
Margin


--------------------------------------------------------------------------------

    Applicable
Floating Rate
Margin


--------------------------------------------------------------------------------

    Applicable
Commitment
Fee Percentage


--------------------------------------------------------------------------------

 

Greater than 3.5 to 1.0

   1.125 %   0.00 %   0.200 %

Greater than 3.0 to 1.0 and less than or equal to 3.5 to 1.0

   1.000 %   0.00 %   0.175 %

Greater than 2.5 to 1.0 and less than or equal to 3.0 to 1.0

   0.800 %   0.00 %   0.150 %

Greater than 2.0 to 1.0 and less than or equal to 2.5 to 1.0

   0.600 %   0.00 %   0.125 %

Less than 2.0 to 1.0

   0.400 %   0.00 %   0.100 %

 

For purposes of this Section 2.15(D)(ii), the Leverage Ratio shall be determined
as of the last day of each fiscal quarter based upon the financial statements
delivered pursuant to Sections 7.1(A)(i) and (ii), as applicable, and the
Applicable Floating Rate Margin, Applicable Eurodollar Margin and Applicable
Commitment Fee Percentage shall be adjusted, such adjustment being effective on
the fifth Business Day

 

-24-



--------------------------------------------------------------------------------

following the Agent’s receipt of such financial statements and the compliance
certificate required to be delivered in connection therewith pursuant to Section
7.1(A)(iii); provided, that if the Borrowers shall not have timely delivered
their financial statements in accordance with Section 7.1(A)(i) or (ii), as
applicable, then commencing on the date upon which such financial statements
should have been delivered and continuing until the fifth Business Day after
such financial statements are actually delivered, it shall be assumed for
purposes of determining the Applicable Floating Rate Margin, Applicable
Eurodollar Margin and Applicable Commitment Fee Percentage that the Leverage
Ratio was greater than 3.5 to 1.00.

 

(E) Taxes.

 

(i) Any and all payments by the Borrowers hereunder shall be made free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings or any liabilities with respect
thereto including those arising after the date hereof, in the case of a Lender
party hereto as of the date hereof, or after the date any such other Person
becomes a Lender hereunder, as a result of the adoption of or any change in any
law, treaty, rule, regulation, guideline or determination of a Governmental
Authority or any change in the interpretation or application thereof by a
Governmental Authority but excluding, in the case of each Lender and the Agent,
(i) such taxes (including income taxes, franchise taxes and branch profit taxes)
as are imposed on or measured by such Lender’s or Agent’s, as the case may be,
income by the United States of America or any Governmental Authority of the
jurisdiction under the laws of which such Lender or Agent, as the case may be,
is organized or maintains a Lending Installation and (ii) in the case of a
Foreign Lender (as defined below), any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new Lending Installation) or is attributable to
such Foreign Lender’s failure or inability to comply with Section 2.15(E)(vi)
(all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings, and liabilities which the Agent or a Lender determines to be
applicable to this Agreement, the other Loan Documents, the Revolving Loan
Commitments, the Loans or the Letters of Credit being hereinafter referred to as
“Taxes”). If the Borrowers shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder or under the other Loan Documents to any
Lender or the Agent, (i) the sum payable shall be increased as may be necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.15(E)) such Lender or the Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrowers shall make such deductions, and
(iii) the Borrowers shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law. If a withholding
tax of the United States of America or any other Governmental Authority shall be
or become applicable (y) after the date of this Agreement, to such payments by
any Borrower made to the Lending Installation or any other office that a Lender
may claim as its Lending Installation, or (z) after such Lender’s selection and
designation of any other Lending Installation, to such payments made to such
other Lending Installation, such Lender shall use reasonable efforts to make,
fund and maintain its Loans through another Lending Installation of such Lender
in another jurisdiction so as to reduce the Borrower’s liability hereunder, if
the making, funding or maintenance of such Loans through such other Lending
Installation of such Lender does not, in the judgment of such Lender, otherwise
adversely affect such Loans, or obligations under the Commitments or such
Lender.

 

(ii) In addition, the Borrowers, jointly and severally, agree to pay any present
or future stamp or documentary taxes or any other excise or property taxes,
charges, or similar levies which arise from any payment made hereunder, from the
issuance of Letters of Credit hereunder, or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement, the other Loan
Documents, the Commitments, the Loans or the Letters of Credit (hereinafter
referred to as “Other Taxes”).

 

-25-



--------------------------------------------------------------------------------

(iii) The Borrowers, jointly and severally, agree to indemnify each Lender and
the Agent for the full amount of Taxes and Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed by any Governmental Authority on
amounts payable under this Section 2.15(E)) paid by such Lender or the Agent (as
the case may be) and any liability (including penalties, interest, and expenses)
arising therefrom or with respect thereto. This indemnification shall be made
within thirty (30) days after the date such Lender or the Agent (as the case may
be) makes written demand on the Borrower Representative therefor accompanied by
a certificate, as contemplated by the following sentence. A certificate as to
any additional amount payable to any Lender or the Agent under this Section
2.15(E) submitted to the Borrower Representative and the Agent (if a Lender is
so submitting) by such Lender or the Agent shall show in reasonable detail the
amount payable and the calculations used to determine such amount and shall,
absent manifest error, be final, conclusive and binding upon all parties hereto,
provided that no Lender or the Agent shall be entitled to compensation for
periods prior to 90 days from the date that any such Lender or the Agent submits
a written demand for compensation accompanied by the above referenced
certificate. With respect to such deduction or withholding for or on account of
any Taxes and to confirm that all such Taxes have been paid to the appropriate
Governmental Authorities, the Borrower shall promptly (and in any event not
later than thirty (30) days after receipt) furnish to each Lender and the Agent
such certificates, receipts and other documents as may be required (in the
judgment of such Lender or the Agent) to establish any tax credit to which such
Lender or the Agent may be entitled.

 

(iv) The Borrowers shall furnish to the Agent the original or a certified copy
of a receipt evidencing payment of any Taxes or Other Taxes promptly upon the
receipt thereof.

 

(v) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 2.15(E) shall survive the payment in full of principal and interest
hereunder, the termination of the Letters of Credit and the termination of this
Agreement.

 

(vi) Without limiting the obligations of the Borrowers under this Section
2.15(E), each Lender that is not created or organized under the laws of the
United States of America or a political subdivision thereof (any such Lender, a
“Foreign Lender”) shall deliver to the Borrower Representative and the Agent
(or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) on or before the Closing Date, or, if
later, the date on which such Lender becomes a Lender pursuant to Section 13.3,
two copies of either U.S. Internal Revenue Service Form W-8BEN, Form W-8ECI, or
W-8IMY or any subsequent versions thereof or successors thereto or, in the case
of a Foreign Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, such Foreign Lender delivers a Form W-8BEN or W-8IMY with the
appropriate forms attached thereto, or any subsequent versions thereof or
successors thereto properly completed and duly executed by such Foreign Lender
and represents that such Foreign Lender is the sole record and beneficial owner
of the Loans or the obligations evidenced by Note(s) in respect of which it is
providing the following representations and is not (A) a “bank” within the
meaning of section 881(c)(3)(A) of the Code and furthermore (i) is not subject
to regulatory or other legal requirements as a bank in any jurisdiction, and
(ii) has not been treated as a bank for purposes of any tax, securities law or
other filing or submission made to any Governmental Authority, any application
made to a rating agency or qualification for any exemption from tax, securities
law or other legal requirements, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code. Such forms
shall be delivered by each Foreign Lender on or before the date it becomes a
party to this Agreement (or, in the case of any Participant, on or before the
date such Participant purchases the related participation). In addition, each
Foreign Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Foreign Lender. Each Lender
shall promptly furnish to the Borrower Representative and the Agent such
additional documents as may be reasonably required by the

 

-26-



--------------------------------------------------------------------------------

Borrower Representative or the Agent to establish any exemption from or
reduction of any Taxes or Other Taxes required to be deducted or withheld and
which may be obtained without undue expense to such Lender. Each Foreign Lender
shall promptly notify the Borrowers at any time it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrowers (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Each Lender shall promptly furnish to the
Borrower Representative and the Agent such additional documents as may be
reasonably required by the Borrower Representative or the Agent to establish any
exemption from or reduction of any Taxes or Other Taxes required to be deducted
or withheld and which may be obtained without undue expense to such Lender.

 

(F) Loan Account. Each Lender shall maintain in accordance with its usual
practice an account or accounts (a “Loan Account”) evidencing the Obligations of
the Borrowers to such Lender owing to such Lender from time to time, including
the amount of principal and interest payable and paid to such Lender from time
to time hereunder and under the Notes.

 

(G) Entries Binding. The entries made in the Register and each Loan Account
shall be conclusive and binding for all purposes, absent manifest error, unless
the Borrower Representative objects to information contained in the Register and
each Loan Account within thirty (30) days of the Borrower Representative’s
receipt of such information.

 

Section 2.16. Notification of Advances, Interest Rates, Prepayments and
Aggregate Revolving Loan Commitment Reductions. Promptly after receipt thereof,
the Agent will notify each Lender of the contents of each Aggregate Revolving
Loan Commitment reduction notice, Borrowing Notice, Continuation/Conversion
Notice, and repayment notice received by it hereunder. The Agent will notify
each Lender of the interest rate applicable to each Eurodollar Rate Loan
promptly upon determination of such interest rate and will give each Lender
prompt notice of each change in the Alternate Base Rate.

 

Section 2.17. Lending Installations. Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Notes shall be deemed held by each Lender for
the benefit of such Lending Installation. Each Lender may, by written or
facsimile notice to the Agent and the Borrower Representative, designate a
Lending Installation through which Loans will be made by it and for whose
account Loan payments are to be made.

 

Section 2.18. Non-Receipt of Funds by the Agent. Unless the Borrower
Representative or a Lender, as the case may be, notifies the Agent prior to the
date on which it is scheduled to make payment to the Agent of (i) in the case of
a Lender, the proceeds of a Loan or (ii) in the case of the Borrower, a payment
of principal, interest or fees to the Agent for the account of the Lenders, that
it does not intend to make such payment, the Agent may assume that such payment
has been made. The Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption. If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Agent, the recipient of such payment shall, on demand
by the Agent, repay to the Agent the amount so made available together with
interest thereon in respect of each day during the period commencing on the date
such amount was so made available by the Agent until the date the Agent recovers
such amount at a rate per annum equal to (i) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day or (ii) in the case of payment by
the Borrower, the interest rate applicable to the relevant Loan.

 

-27-



--------------------------------------------------------------------------------

Section 2.19. Termination Date. This Agreement shall be effective until the
Termination Date. Notwithstanding the termination of this Agreement on the
Termination Date, until all of the Obligations (other than contingent indemnity
obligations) shall have been fully paid and satisfied and all of the Letters of
Credit shall have expired, been canceled, terminated or arrangements
satisfactory to the Issuing Banks established in respect of such Letters of
Credit, all of the rights and remedies under this Agreement and the other Loan
Documents shall survive.

 

Section 2.20. Replacement of Certain Lenders. In the event a Lender (“Affected
Lender”) shall have: (i) failed to fund its applicable Pro Rata Share of any
Advance requested by the Borrower, or to fund a Revolving Loan in order to repay
Swing Line Loans pursuant to Section 2.3(D) or in respect of L/C Obligations,
which such Lender is obligated to fund under the terms of this Agreement and
which failure has not been cured, (ii) requested compensation from the Borrower
under Sections 2.15(E), 4.1 or 4.2 to recover Taxes, Other Taxes or other
additional costs incurred by such Lender which are not being incurred generally
by the other Lenders, (iii) delivered a notice pursuant to Section 4.3 claiming
that such Lender is unable to extend Eurodollar Rate Loans to the Borrower for
reasons not generally applicable to the other Lenders or (iv) has invoked
Section 10.2, then, in any such case, the Borrower Representative or the Agent
may make written demand on such Affected Lender (with a copy to the Agent in the
case of a demand by the Borrower and a copy to the Borrower Representative in
the case of a demand by the Agent) for the Affected Lender to assign, and such
Affected Lender shall use its best efforts to assign pursuant to one or more
duly executed Assignment Agreements five (5) Business Days after the date of
such demand, to one or more financial institutions that comply with the
provisions of Section 13.3(A) which the Borrower or the Agent, as the case may
be, shall have engaged for such purpose (“Replacement Lender”), all of such
Affected Lender’s rights and obligations under this Agreement and the other Loan
Documents (including, without limitation, its Revolving Loan Commitment, all
Loans owing to it, all of its participation interests in existing Letters of
Credit and Swing Line Loans, and its obligation to participate in additional
Letters of Credit and Swing Line Loans hereunder) in accordance with Section
13.3. The Agent agrees, upon the occurrence of such events with respect to an
Affected Lender and upon the written request of the Borrower Representative, to
use its reasonable efforts to obtain the commitments from one or more financial
institutions to act as a Replacement Lender. The Agent is authorized to execute
one or more of such assignment agreements as attorney-in-fact for any Affected
Lender failing to execute and deliver the same within five (5) Business Days
after the date of such demand. Further, with respect to such assignment the
Affected Lender shall have concurrently received, in cash, all amounts due and
owing to the Affected Lender hereunder or under any other Loan Document,
including, without limitation, the aggregate outstanding principal amount of the
Loans owed to such Lender, together with accrued interest thereon through the
date of such assignment, amounts payable under Sections 2.15(E), 4.1, and 4.2
with respect to such Affected Lender and compensation payable under Section
2.15(C) in the event of any replacement of any Affected Lender under clause (ii)
or clause (iii) of this Section 2.20; provided that upon such Affected Lender’s
replacement, such Affected Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.15(E), 4.1, 4.2, 4.4, and
10.7, as well as to any fees accrued for its account hereunder and not yet paid,
and shall continue to be obligated under Section 11.8 with respect to
obligations of the Affected Lender which accrued but were not yet paid under
Section 11.8 at the time of the assignment to the Replacement Lender. Upon the
replacement of any Affected Lender pursuant to this Section 2.20, the provisions
of Section 9.2 shall continue to apply with respect to Borrowings which are then
outstanding with respect to which the Affected Lender failed to fund its
applicable Pro Rata Share and which failure has not been cured.

 

-28-



--------------------------------------------------------------------------------

ARTICLE III: THE LETTER OF CREDIT FACILITY

 

Section 3.1. Obligation to Issue. Subject to the terms and conditions of this
Agreement and in reliance upon the representations, warranties and covenants of
the Borrowers herein set forth, each Issuing Bank hereby agrees to issue for the
account of a Borrower or a Guarantor thereof through such Issuing Bank’s
branches as it and the Borrower Representative may jointly agree, one or more
Letters of Credit denominated in Dollars in accordance with this Article III,
from time to time during the period, commencing on the date hereof and ending on
the Business Day prior to the Termination Date. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

 

Section 3.2. [Intentionally Omitted].

 

Section 3.3. Types and Amounts. No Issuing Bank shall have any obligation to and
no Issuing Bank shall:

 

(i) issue any Letter of Credit if on the date of issuance, before or after
giving effect to the Letter of Credit requested hereunder, (a) the Revolving
Credit Obligations at such time would exceed the Aggregate Revolving Loan
Commitment at such time, or (b) the aggregate outstanding amount of the L/C
Obligations would exceed $20,000,000; or

 

(ii) issue any Letter of Credit which has an expiration date later than the date
which is the earlier of one (1) year after the date of issuance thereof or five
(5) Business Days immediately preceding the Termination Date.

 

Section 3.4. Conditions. In addition to being subject to the satisfaction of the
conditions contained in Sections 5.1 and 5.2, the obligation of an Issuing Bank
to issue any Letter of Credit is subject to the satisfaction in full of the
following conditions:

 

(i) the Borrower Representative shall have delivered to the applicable Issuing
Bank at such times and in such manner as such Issuing Bank may reasonably
prescribe, a request for issuance of such Letter of Credit in substantially the
form of Exhibit D hereto, duly executed applications for such Letter of Credit,
and such other documents, instructions and agreements as may be required
pursuant to the terms thereof, and the proposed Letter of Credit shall be
reasonably satisfactory to such Issuing Bank as to form and content; and

 

(ii) as of the date of issuance no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain the applicable Issuing Bank from issuing such Letter of Credit and no
law, rule or regulation applicable to such Issuing Bank and no request or
directive (whether or not having the force of law) from a Governmental Authority
with jurisdiction over such Issuing Bank shall prohibit or request that such
Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of that Letter of Credit.

 

Section 3.5. Procedure for Issuance of Letters of Credit. (a) Subject to the
terms and conditions of this Article III and provided that the applicable
conditions set forth in Sections 5.1 and 5.2 hereof have been satisfied, the
applicable Issuing Bank shall, on the requested date, issue a Letter of Credit
for the account of a Borrower or a Guarantor in accordance with such Issuing
Bank’s usual and customary business practices and, in this connection, such
Issuing Bank may assume that the applicable conditions set forth in Section 5.2
hereof have been satisfied unless it shall have received notice to the contrary
from the Agent or a Lender or has knowledge that the applicable conditions have
not been met.

 

-29-



--------------------------------------------------------------------------------

(b) The applicable Issuing Bank shall give the Agent written or telex notice, or
telephonic notice confirmed promptly thereafter in writing, of the issuance of a
Letter of Credit, provided, however, that the failure to provide such notice
shall not result in any liability on the part of such Issuing Bank.

 

(c) No Issuing Bank shall extend or amend any Letter of Credit unless the
requirements of this Section 3.5 are met as though a new Letter of Credit was
being requested and issued.

 

Section 3.6. Letter of Credit Participation. Immediately upon the issuance of
each Letter of Credit hereunder, each Lender with a Revolving Loan Pro Rata
Share shall be deemed to have automatically, irrevocably and unconditionally
purchased and received from the applicable Issuing Bank an undivided interest
and participation in and to such Letter of Credit, the obligations of the
Borrower in respect thereof, and the liability of such Issuing Bank thereunder
(collectively, an “L/C Interest”) in an amount equal to the amount available for
drawing under such Letter of Credit multiplied by such Lender’s Revolving Loan
Pro Rata Share. Each Issuing Bank will notify each Lender promptly upon
presentation to it of an L/C Draft or upon any other draw under a Letter of
Credit. On or before the Business Day on which an Issuing Bank makes payment of
each such L/C Draft or, in the case of any other draw on a Letter of Credit, on
demand by the Agent, each Lender shall make payment to the Agent, for the
account of the applicable Issuing Bank, in immediately available funds in an
amount equal to such Lender’s Revolving Loan Pro Rata Share of the amount of
such payment or draw. The obligation of each Lender to reimburse the Issuing
Banks under this Section 3.6 shall be unconditional, continuing, irrevocable and
absolute. In the event that any Lender fails to make payment to the Agent of any
amount due under this Section 3.6, the Agent shall be entitled to receive,
retain and apply against such obligation the principal and interest otherwise
payable to such Lender hereunder until the Agent receives such payment from such
Lender or such obligation is otherwise fully satisfied; provided, however, that
nothing contained in this sentence shall relieve such Lender of its obligation
to reimburse the applicable Issuing Bank for such amount in accordance with this
Section 3.6.

 

Section 3.7. Reimbursement Obligation. The Borrowers, jointly and severally,
agree unconditionally, irrevocably and absolutely to pay immediately to the
Agent, for the account of the Lenders, the amount of each advance which may be
drawn under or pursuant to a Letter of Credit or an L/C Draft related thereto
(such obligation of the Borrowers to reimburse the Agent for an advance made
under a Letter of Credit or L/C Draft being hereinafter referred to as a
“Reimbursement Obligation” with respect to such Letter of Credit or L/C Draft).
If the Borrowers at any time fail to repay a Reimbursement Obligation pursuant
to this Section 3.7, the Borrowers shall be deemed to have elected to borrow
Revolving Loans from the Lenders, as of the date of the advance giving rise to
the Reimbursement Obligation, equal in amount to the amount of the unpaid
Reimbursement Obligation and the borrowing of such Revolving Loans shall satisfy
the Borrowers’ obligations in respect of the subject Reimbursement Obligation.
Such Revolving Loans shall be made as of the date of the payment giving rise to
such Reimbursement Obligation, automatically, without notice and without any
requirement to satisfy the conditions precedent otherwise applicable to an
Advance of Revolving Loans. Such Revolving Loans shall constitute a Floating
Rate Advance, the proceeds of which Advance shall be used to repay such
Reimbursement Obligation. If, for any reason, the Borrowers fail to repay a
Reimbursement Obligation on the day such Reimbursement Obligation arises and,
for any reason, the Lenders are unable to make or have no obligation to make
Revolving Loans, then such Reimbursement Obligation shall bear interest from and
after such day, until paid in full, at the interest rate applicable to a
Floating Rate Advance.

 

Section 3.8. Letter of Credit Fees. The Borrowers, jointly and severally, agree
to pay (i) quarterly on the last Business Day of each fiscal quarter, in
arrears, to the Agent for the ratable benefit of

 

-30-



--------------------------------------------------------------------------------

the Lenders, except as set forth in Section 9.2, a letter of credit fee at a
rate per annum equal to the Applicable L/C Fee Percentage on the average daily
outstanding face amount available for drawing under all Letters of Credit, (ii)
upon issuance and annually on the anniversary thereof, in advance, to each
Issuing Bank, a letter of credit fronting fee of one-eighth of one percent
(0.125%) per annum on the average daily outstanding face amount available for
drawing under all Letters of Credit issued by such Issuing Bank, and (iii) to
each Issuing Bank, all customary fees and other issuance, amendment, document
examination, negotiation and presentment expenses and related charges in
connection with the issuance, amendment, presentation of L/C Drafts, and the
like customarily charged by such Issuing Banks with respect to standby and
commercial Letters of Credit, including, without limitation, standard
commissions with respect to commercial Letters of Credit, payable at the time of
invoice of such amounts.

 

Section 3.9. Issuing Bank Reporting Requirements. In addition to the notices
required by Section 3.5(b), each Issuing Bank shall, no later than the tenth
Business Day following the last day of each month, provide to the Agent, upon
the Agent’s request, schedules, in form and substance reasonably satisfactory to
the Agent, showing the date of issue, account party, amount, expiration date and
the reference number of each Letter of Credit issued by it outstanding at any
time during such month and the aggregate amount payable by the Borrower during
such month. In addition, upon the request of the Agent, each Issuing Bank shall
furnish to the Agent copies of any Letter of Credit and any application for or
reimbursement agreement with respect to a Letter of Credit to which the Issuing
Bank is party and such other documentation as may reasonably be requested by the
Agent. Upon the request of any Lender, the Agent will provide to such Lender
information concerning such Letters of Credit.

 

Section 3.10. Indemnification; Exoneration. (A) In addition to amounts payable
as elsewhere provided in this Article III, the Borrowers hereby, jointly and
severally, agree to protect, indemnify, pay and save harmless the Agent, each
Issuing Bank and each Lender from and against any and all liabilities and costs
which the Agent, such Issuing Bank or such Lender may incur or be subject to as
a consequence, direct or indirect, of (i) the issuance of any Letter of Credit
other than, in the case of the applicable Issuing Bank, as a result of its Gross
Negligence or willful misconduct, as determined by the final judgment of a court
of competent jurisdiction, or (ii) the failure of the applicable Issuing Bank to
honor a drawing under a Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
Governmental Authority (all such acts or omissions herein called “Governmental
Acts”).

 

(B) As among the Borrowers, the Lenders, the Agent and the Issuing Banks, the
Borrowers assume all risks of the acts and omissions of, or misuse of such
Letter of Credit by, the beneficiary of any Letters of Credit. In furtherance
and not in limitation of the foregoing, subject to the provisions of the Letter
of Credit applications and Letter of Credit reimbursement agreements executed by
the Borrowers or the Borrower Representative at the time of request for any
Letter of Credit, neither the Agent, any Issuing Bank nor any Lender shall be
responsible (in the absence of Gross Negligence or willful misconduct in
connection therewith, as determined by the final judgment of a court of
competent jurisdiction): (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of the Letters of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
(iii) for failure of the beneficiary of a Letter of Credit to comply duly with
conditions required in order to draw upon such Letter of Credit; (iv) for
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex, or other similar form of
teletransmission or otherwise; (v) for errors in interpretation of

 

-31-



--------------------------------------------------------------------------------

technical trade terms; (vi) for any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit or of the proceeds thereof; (vii) for the misapplication by the
beneficiary of a Letter of Credit of the proceeds of any drawing under such
Letter of Credit; and (viii) for any consequences arising from causes beyond the
control of the Agent, the Issuing Banks and the Lenders, including, without
limitation, any Governmental Acts. None of the above shall affect, impair, or
prevent the vesting of any Issuing Bank’s rights or powers under this Section
3.10.

 

(C) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Issuing
Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of Gross Negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, put the applicable Issuing Bank, the Agent or any Lender under any
resulting liability to the Borrowers or relieve the Borrowers of any of their
obligations hereunder to any such Person.

 

(D) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 3.10 shall survive the payment in full of principal and interest
hereunder, the termination of the Letters of Credit and the termination of this
Agreement.

 

Section 3.11. Cash Collateral. Notwithstanding anything to the contrary herein
or in any application for a Letter of Credit, after the occurrence and during
the continuance of a Default, the Borrowers shall, upon the Required Lenders’
demand, deliver to the Agent for the benefit of the Lenders and the Issuing
Banks, cash, or other collateral of a type satisfactory to the Required Lenders,
having a value, as determined by such Lenders, equal to the aggregate
outstanding L/C Obligations. In addition, if the Revolving Credit Availability
is at any time less than the amount of contingent L/C Obligations outstanding at
any time, the Borrowers shall deposit cash collateral with the Agent in an
amount equal to the amount by which such L/C Obligations exceed such Revolving
Credit Availability. Any such collateral shall be held by the Agent in a
separate account appropriately designated as a cash collateral account in
relation to this Agreement and the Letters of Credit and retained by the Agent
for the benefit of the Lenders and the Issuing Banks as collateral security for
the Borrowers’ obligations in respect of this Agreement and each of the Letters
of Credit and L/C Drafts. Such amounts shall be applied to reimburse the Issuing
Banks for drawings or payments under or pursuant to Letters of Credit or L/C
Drafts, or if no such reimbursement is required, to payment of such of the other
Obligations as the Agent shall determine. If no Default shall be continuing,
amounts remaining in any cash collateral account established pursuant to this
Section 3.11 which are not to be applied to reimburse an Issuing Bank for
amounts actually paid or to be paid by such Issuing Bank in respect of a Letter
of Credit or L/C Draft, shall be returned to the Borrowers (after deduction of
the Agent’s expenses incurred in connection with such cash collateral account).

 

ARTICLE IV: CHANGE IN CIRCUMSTANCES

 

Section 4.1. Yield Protection. If any law or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive (whether or
not having the force of law) adopted after the date of this Agreement, in the
case of Lender party hereto as of the date hereof, and otherwise after the date
that any other Person becomes a Lender hereunder, and generally having general
applicability to all banks within the jurisdiction in which such Lender operates
(excluding, for the avoidance of doubt, the effect of and phasing in of capital
requirements or other regulations or guidelines passed prior to the date of this
Agreement), or any interpretation or application thereof by any Governmental
Authority charged with the interpretation or application thereof, or the
compliance of any Lender therewith,

 

-32-



--------------------------------------------------------------------------------

(i) subjects any Lender or any applicable Lending Installation to any Taxes (as
defined in Section 2.15(E)), or changes the basis of taxation of payments (other
than with respect to Excluded Taxes) to any Lender in respect of its Eurodollar
Rate Loans, or

 

(ii) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than reserves and assessments taken into account in
determining the interest rate applicable to Eurodollar Rate Loans) with respect
to its Loans, L/C Interests or the Letters of Credit, or

 

(iii) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation of making, funding or
maintaining the Loans, the L/C Interests or the Letters of Credit or reduces any
amount received by any Lender or any applicable Lending Installation in
connection with Loans or Letters of Credit, or requires any Lender or any
applicable Lending Installation to make any payment calculated by reference to
the amount of Loans or L/C Interests held or interest received by it or by
reference to the Letters of Credit, by an amount deemed material by such Lender;

 

and the result of any of the foregoing is to increase the cost to that Lender of
making, renewing or maintaining its Loans, L/C Interests or Letters of Credit or
to reduce any amount received under this Agreement, then, within 15 days after
receipt by the Borrower Representative of written demand by such Lender pursuant
to Section 4.5, the Borrowers shall pay such Lender that portion of such
increased expense incurred or reduction in an amount received which such Lender
determines is attributable to making, funding and maintaining its Loans, L/C
Interests, Letters of Credit and its Revolving Loan Commitment.

 

Section 4.2. Changes in Capital Adequacy Regulations. If a Lender determines (i)
the amount of capital required or expected to be maintained by such Lender, any
Lending Installation of such Lender or any corporation controlling such Lender
is increased as a result of a “Change” (as defined below), and (ii) such
increase in capital will result in an increase in the cost to such Lender of
maintaining its Loans, L/C Interests, the Letters of Credit or its obligation to
make Loans hereunder, then, within 15 days after receipt by the Borrower
Representative of written demand by such Lender pursuant to Section 4.5, the
Borrowers shall pay such Lender the amount necessary to compensate for any
shortfall in the rate of return on the portion of such increased capital which
such Lender determines is attributable to this Agreement, its Loans, its L/C
Interests, the Letters of Credit or its obligation to make Loans hereunder
(after taking into account such Lender’s policies as to capital adequacy).
“Change” means (i) any change after the date of this Agreement in the
“Risk-Based Capital Guidelines” (as defined below) in the case of any Lender
party hereto as of the date hereof, or in the case of any other Person that
becomes a Lender hereunder, the date such Person becomes a Lender hereunder,
excluding, for the avoidance of doubt, the effect of any phasing in of such
Risk-Based Capital Guidelines or any other capital requirements passed prior to
the date hereof, or (ii) any adoption of or change in any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Agreement in the case of any Lender party hereto as of the date
hereof, or in the case of any other Person that becomes a Lender hereunder, the
date such Person becomes a Lender hereunder, and in any case having general
applicability to all banks and financial institutions within the jurisdiction in
which such Lender operates which affects the amount of capital required or
expected to be maintained by any Lender or any Lending Installation or any
corporation controlling any Lender. “Risk-Based Capital Guidelines” means (i)
the risk-based capital guidelines in effect in the United States on the date of
this Agreement, including transition rules, and (ii) the corresponding capital
regulations promulgated by regulatory authorities outside the United States
implementing the July 1988 report of the Basle Committee on Banking Regulation
and Supervisory Practices Entitled “International Convergence of Capital
Measurements and Capital Standards,” including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.

 

-33-



--------------------------------------------------------------------------------

Section 4.3. Availability of Types of Advances. If (i) any Lender determines
that maintenance of its Eurodollar Rate Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation or directive, whether or not
having the force of law, or (ii) the Required Lenders determine that (x)
deposits of a type and maturity appropriate to match fund Eurodollar Rate
Advances are not available or (y) the interest rate applicable to a Type of
Advance does not accurately reflect the cost of making or maintaining such an
Advance, then the Agent shall suspend the availability of the affected Type of
Advance and, in the case of any occurrence set forth in clause (i) require any
Advances of the affected Type to be repaid.

 

Section 4.4. Funding Indemnification. If any payment of a Eurodollar Rate
Advance occurs on a date which is not the last day of the applicable Interest
Period, whether because of acceleration, prepayment, conversion or otherwise, or
a Eurodollar Rate Advance is not made on the date specified by the Borrower
Representative for any reason other than default by the Lenders, the Borrowers,
jointly and severally, agree to indemnify each Lender for any cost incurred by
it resulting therefrom, including, without limitation, any cost in liquidating
or employing deposits acquired to fund or maintain the Eurodollar Rate Advance.

 

Section 4.5. Lender Statements; Survival of Indemnity. If reasonably possible,
each Lender shall designate an alternate Lending Installation with respect to
its Eurodollar Rate Loans to reduce any liability of the Borrowers to such
Lender under Sections 4.1 and 4.2 or to avoid the unavailability of a Type of
Advance under Section 4.3, so long as such designation is not disadvantageous to
such Lender. Each Lender requiring compensation pursuant to Section 2.15(E) or
to this Article IV shall use its reasonable efforts to notify the Borrower
Representative and the Agent in writing of any Change, law, policy, rule,
guideline or directive giving rise to such demand for compensation not later
than thirty (30) days following the date upon which the responsible account
officer of such Lender knows or should have known of such Change, law, policy,
rule, guideline or directive. Any demand for compensation pursuant to this
Article IV shall be in writing and shall state the amount due, if any, under
Section 4.1, 4.2 or 4.4 and shall set forth in reasonable detail the
calculations upon which such Lender determined such amount provided that no
Lender shall be entitled to compensation for periods prior to 90 days from the
date written demand for compensation is made by such Lender hereunder. Such
written demand shall be rebuttably presumed correct for all purposes.
Determination of amounts payable under such Sections in connection with a
Eurodollar Rate Loan shall be calculated as though each Lender funded its
Eurodollar Rate Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Eurodollar
Rate applicable to such Loan, whether in fact that is the case or not. The
obligations of the Borrowers under Sections 4.1, 4.2 and 4.4 shall survive
payment of the Obligations and termination of this Agreement.

 

ARTICLE V: CONDITIONS PRECEDENT

 

Section 5.1. Initial Advances and Letters of Credit. The Lenders shall not be
required to make the initial Loans or issue any Letters of Credit unless the
Borrowers have furnished to the Agent each of the following, with sufficient
copies for the Lenders, all in form and substance satisfactory to the Agent, the
Arranger and the Lenders:

 

(1) Copies of a certificate of existence or good standing, as applicable shall
have been ordered for each Borrower and each Guarantor, certified by the
appropriate governmental officer in its jurisdiction of organization;

 

-34-



--------------------------------------------------------------------------------

(2) Copies, certified by the Secretary or Assistant Secretary of each Borrower
and each Guarantor, of its respective articles of incorporation or articles of
organization (together with all amendments thereto), by-laws or operating
agreement and of its Board of Directors’ resolutions authorizing the execution
of the Loan Documents;

 

(3) An incumbency certificate, executed by the Secretary or Assistant Secretary
of each Borrower and each Guarantor, which shall identify by name and title and
bear the signature of the officers of each Borrower and each Guarantor
authorized to sign the Loan Documents and to make borrowings hereunder, upon
which certificate the Agent and the Lenders shall be entitled to rely until
informed of any change in writing such Borrower or Guarantor;

 

(4) Certificates, in form and substance satisfactory to the Agent, signed by the
chief financial officer of the Borrower Representative, stating that on Closing
Date, the Borrowers are in compliance with all financial covenants on a pro
forma basis after giving effect to Closing Date draws;

 

(5) A written opinion of the Borrowers’ and Guarantors’ counsel, addressed to
the Agent and the Lenders, addressing the issues identified in Exhibit F hereto
containing assumptions and qualifications acceptable to the Agent and the
Lenders;

 

(6) Notes payable to the order of each of the applicable Lenders;

 

(7) Evidence satisfactory to the Agent that there has been no material adverse
change in the Borrowers’ business, operation, financial condition or properties
since the Borrowers’ consolidated financial statements dated November 27, 2004;

 

(8) Evidence satisfactory to the Agent that there exists no injunction or
temporary restraining order which, in the judgment of the Agent, would prohibit
the making of the Loans or any litigation seeking such an injunction or
restraining order;

 

(9) Written money transfer instructions reasonably requested by the Agent,
addressed to the Agent and signed by an Authorized Officer of the Borrower
Representative;

 

(10) Evidence satisfactory to the Agent that the Borrowers have paid to the
Agent and the Arranger the fees agreed to in the fee letter dated December 20,
2004, among the Agent, the Arranger and the Borrowers and the fees due on the
Closing Date which the Agent, the Arranger and the Borrowers have agreed to
herein; and

 

(11) Such other documents as the Agent or any Lender or its counsel may have
reasonably requested, including, without limitation all of the documents
reflected on the List of Closing Documents attached as Exhibit G to this
Agreement.

 

Section 5.2. Each Advance and Letter of Credit. The Lenders shall not be
required to make any Advance or issue any Letter of Credit, unless on the
applicable Borrowing Date, or in the case of a Letter of Credit, the date on
which the Letter of Credit is to be issued:

 

(i) There exists no Default or Unmatured Default; and

 

(ii) The representations and warranties contained in Article VI are true and
correct as of such Borrowing Date except (i) to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall be true and correct on and as
of such earlier date or (ii) for changes in the Schedules to this Agreement
reflecting transactions permitted by this Agreement.

 

-35-



--------------------------------------------------------------------------------

Each Borrowing Notice with respect to each such Advance and the letter of credit
application with respect to a Letter of Credit shall constitute a representation
and warranty by the Borrowers, jointly and severally, that the conditions
contained in Sections 5.2(i) and (ii) have been satisfied.

 

ARTICLE VI: REPRESENTATIONS AND WARRANTIES

 

In order to induce the Agent and the Lenders to enter into this Agreement and to
make the Loans and the other financial accommodations to the Borrowers and to
issue the Letters of Credit described herein, the Borrowers, jointly and
severally, represent and warrant as follows to each Lender and the Agent as of
the Closing Date, and thereafter on each date as required by Section 5.2:

 

Section 6.1. Organization; Corporate Powers. Each Borrower and each of its
Subsidiaries (i) is a corporation or limited liability company (as applicable)
duly organized, validly existing and in existence under the laws of the
jurisdiction of its organization, (ii) is duly qualified to do business as a
foreign corporation or limited liability company, as applicable, and is in good
standing under the laws of each jurisdiction in which failure to be so qualified
and in good standing could not reasonably be expected to have a Material Adverse
Effect, and (iii) has all requisite corporate or necessary power and authority
to own, operate and encumber its property and to conduct its business as
presently conducted and as proposed to be conducted.

 

Section 6.2. Authority.

 

(A) Each Borrower and Guarantor has the requisite corporate or limited liability
company power and authority to execute, deliver and perform each of the Loan
Documents to which each is a party.

 

(B) The execution, delivery and performance of each of the Loan Documents which
have been executed as required by this Agreement or otherwise on or prior to the
Closing Date and to which any Borrower or any of its Subsidiaries is party, and
the consummation of the transactions contemplated thereby, have been duly
approved by the respective boards of directors and, if necessary, the
shareholders or members of such Borrower and its Subsidiaries, and such
approvals have not been rescinded. No other corporate or other necessary action
or proceedings on the part of any Borrower or its Subsidiaries are necessary to
consummate such transactions.

 

(C) Each of the Loan Documents to which any Borrower or any of its Subsidiaries
is a party has been duly executed, and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms (except as enforceability may be limited by bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally).

 

Section 6.3. No Conflict; Governmental Consents. The execution, delivery and
performance of each of the Loan Documents to which any Borrower or any of its
Subsidiaries is a party do not and will not (i) conflict with the certificate or
articles of incorporation, articles of organization, by-laws or operating
agreement, each as applicable, of such Borrower or any such Subsidiary, (ii)
conflict with, result in a breach of or constitute (with or without notice or
lapse of time or both) a default under any Requirement of Law (including,
without limitation, any Environmental Property Transfer Act) or Contractual
Obligation of any Borrower or any such Subsidiary, or require termination of any
Contractual

 

-36-



--------------------------------------------------------------------------------

Obligation, except such interference, breach, default or termination which
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect, (iii) result in or require the creation or imposition
of any Lien whatsoever upon any of the property or assets of any Borrower or any
such Subsidiary, other than Liens permitted by the Loan Documents, or (iv)
require any approval of any Borrower’s or any such Subsidiary’s shareholders
except such as have been obtained. The execution, delivery and performance of
each of the Loan Documents to which any Borrower or any of its Subsidiaries is a
party do not and will not require any registration with, consent or approval of,
or notice to, or other action to, with or by any Governmental Authority,
including under any Environmental Property Transfer Act, except filings,
consents or notices which have been made, obtained or given, or which, if not
made, obtained or given, individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect.

 

Section 6.4. Financial Statements. Except as otherwise disclosed on Schedule 6.4
hereof, complete and accurate copies of the following financial statements and
the following related information have been delivered to the Agent: the balance
sheet of the Parent and its Subsidiaries as at November 27, 2004, and the
related consolidated statements of income, changes in stockholders’ equity and
cash flows of the Parent and its Subsidiaries for the fiscal quarter then ended.

 

Section 6.5. No Material Adverse Change. (A) Since November 27, 2004 up to the
Closing Date, there has occurred no material adverse change in the business,
operations, financial condition or properties of the Borrowers and their
Subsidiaries, taken as a whole or any other event which has had or could
reasonably be expected to result in a Material Adverse Effect.

 

(B) Since the Closing Date, there has occurred no event which has had or could
reasonably be expected to result in a Material Adverse Effect.

 

Section 6.6. Taxes. Parent and its Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by Parent or any of its Subsidiaries, except such taxes, if any, as are
being contested in good faith and as to which adequate reserves have been
provided in accordance with Agreement Accounting Principles. The United States
income tax returns of Parent and its Subsidiaries have been audited by the
Internal Revenue Service through the fiscal year ended December, 1995. No tax
liens have been filed and no claims are being asserted with respect to any such
taxes which could reasonably be expected to have a Material Adverse Effect. The
charges, accruals and reserves on the books of Parent and its Subsidiaries in
respect of any taxes or other governmental charges are adequate in all material
respects.

 

Section 6.7. Litigation; Loss Contingencies and Violations. Except as set forth
in Schedule 6.7 to this Agreement, there is no action, suit, proceeding,
arbitration or (to the Borrowers’ knowledge) investigation before or by any
Governmental Authority or private arbitrator pending or, to the Borrowers’
knowledge, threatened against the Borrowers or any Borrower or any of its
Subsidiaries or any property of any of them which could reasonably be expected
to have a Material Adverse Effect. Except as set forth in Schedule 6.7, there is
no material loss contingency within the meaning of Agreement Accounting
Principles which has not been reflected in the consolidated financial statements
of the Borrowers prepared and delivered pursuant to Section 7.1(A). No Borrower
nor any of their Subsidiaries is (A) in violation of any applicable Requirements
of Law which violation could reasonably be expected to have a Material Adverse
Effect, or (B) subject to or in default with respect to any final judgment,
writ, injunction, restraining order or order of any nature, decree, rule or
regulation of any court or Governmental Authority which could reasonably be
expected to have a Material Adverse Effect.

 

-37-



--------------------------------------------------------------------------------

Section 6.8. Subsidiaries. Schedule 6.8 to this Agreement sets forth, as of the
Closing Date, (i) the correct legal name and the jurisdiction of organization of
each Subsidiary of the Parent or other Borrowers and (ii) the percentage of
Capital Stock of each such Subsidiary owned by the Parent or other Subsidiary.
The outstanding Capital Stock of each Subsidiary of the Parent is duly
authorized, validly issued, fully paid and nonassessable and is not Margin
Stock.

 

Section 6.9. ERISA; Plan Assets. Each Plan complies in all material respects
with all applicable Requirements of Law and regulations, and none of the
following has occurred that could reasonably be expected to have a Material
Adverse Effect: a Termination Event with respect to any Benefit Plan;
withdrawal, or taking actions to initiate withdrawal, by Borrower nor any other
members of the Controlled Group from any Multiemployer Plan or other Benefit
Plan maintained by more than one employer; or initiation of actions to
reorganize or terminate any Benefit Plan. No Borrower or any other member of the
Controlled Group maintains any Plan that provides welfare benefits to employees
after termination of employment other than as required by Section 601 of ERISA.
No Borrower or any other member of the Controlled Group has engaged in any
non-exempt prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code that could reasonably be expected to result in a
Material Adverse Effect; and neither the execution of this Agreement nor the
making of Loans hereunder give rise to a prohibited transaction within the
meaning of Section 406 of ERISA or Section 4975 of the Code.

 

Section 6.10. Accuracy of Information. The information, exhibits and reports
furnished by or on behalf of the Borrowers and any of their Subsidiaries to the
Agent or to any Lender in connection with the negotiation of, or compliance
with, the Loan Documents, and all certificates and documents delivered to the
Agent and the Lenders pursuant to the terms thereof, taken as a whole, do not
contain as of the date furnished any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements contained
herein or therein, in light of the circumstances under which they were made, not
misleading.

 

Section 6.11. Securities Activities. Margin Stock constitutes less than
twenty-five percent (25%) of those assets of Parent and its Subsidiaries which
are subject to any limitation on sale, pledge, or other restriction hereunder.

 

Section 6.12. Material Agreements. No Borrower and none of the Borrowers’
Subsidiaries has received notice or has knowledge that (i) it is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any Contractual Obligation applicable to it, or (ii)
any condition exists which, with the giving of notice or the lapse of time or
both, would constitute a default with respect to any such Contractual
Obligation, in each case, except where such default or defaults, if any,
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.

 

Section 6.13. Compliance with Laws. The Borrowers and their Subsidiaries are
each in compliance with all Requirements of Law applicable to them and their
respective businesses, in each case except to the extent where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.

 

Section 6.14. Assets and Properties. Each Borrower and each of its Subsidiaries
has good and marketable title to all of its material assets and properties
(tangible and intangible, real or personal) owned by it or a valid leasehold
interest in all of its material leased assets (except insofar as marketability
may be limited by any laws or regulations of any Governmental Authority
affecting such assets), and all such assets and property are free and clear of
all Liens, except Liens permitted under Section 7.3(C) and except for such
assets as have been disposed of in a transaction not prohibited hereby.

 

-38-



--------------------------------------------------------------------------------

Section 6.15. Statutory Indebtedness Restrictions. No Borrower and none of
Borrowers’ Subsidiaries is subject to regulation under the Public Utility
Holding Company Act of 1935, the Federal Power Act, or the Investment Company
Act of 1940.

 

Section 6.16. Insurance. Each Borrower maintains insurance policies and programs
reasonably consistent with prudent industry practice.

 

Section 6.17. Labor Matters. As of the Closing Date, no attempt to organize the
employees of any Borrower, and no labor disputes, strikes or walkouts affecting
the operations of any Borrower or any of Borrowers’ Subsidiaries, is pending,
or, to the Borrowers’ knowledge, threatened, planned or contemplated which could
reasonably be expected to result in a Material Adverse Effect.

 

Section 6.18. Environmental Matters. (A) Except as disclosed on Schedule 6.18 to
this Agreement or that could not reasonably be expected to result in a Material
Adverse Effect,

 

(i) the operations of the Borrowers and their Subsidiaries comply in all
material respects with Environmental, Health or Safety Requirements of Law;

 

(ii) the Borrowers and their Subsidiaries have all permits, licenses or other
authorizations required under Environmental, Health or Safety Requirements of
Law and are in material compliance with such permits;

 

(iii) none of the Borrowers, none of their Subsidiaries and none of their
respective present property or operations, or, to the best of, the Borrowers’ or
any of its Subsidiaries’ knowledge, any of their respective past property or
operations, have received written notice of, any investigation, any judicial or
administrative proceeding, order, judgment, decree, settlement or other
agreement respecting: (A) any material violation of Environmental, Health or
Safety Requirements of Law; (B) any remedial action; or (C) any material claims
or liabilities arising from the Release or threatened Release of a Contaminant
into the environment;

 

(iv) there is not now, nor to the best of any Borrower’s or any of its
Subsidiaries’ knowledge has there ever been on or in the property of the
Borrowers or any of their Subsidiaries any landfill, waste pile, underground
storage tanks, aboveground storage tanks, surface impoundment or hazardous waste
storage facility of any kind, any polychlorinated biphenyls (PCBs) used in
hydraulic oils, electric transformers or other equipment, or any asbestos
containing material which in any such case could reasonably be expected to
result in material liability for any Borrower or any of its Subsidiaries; and

 

(v) none of the Borrowers and none of their Subsidiaries has any material
Contingent Obligation in connection with any Release or threatened Release of a
Contaminant into the environment.

 

(B) For purposes of this Section 6.18 “material” means any noncompliance or
basis for liability which could reasonably be likely to subject the Borrowers or
any Borrower to liability in excess of $15,000,000.

 

Section 6.19. Solvency. After giving effect to the (i) Loans to be made on the
Closing Date or such other date as Loans requested hereunder are made and the
consummation of the other transactions contemplated by this Agreement and (ii)
the payment and accrual of all Transaction Costs with respect to the foregoing,
the Borrowers and their Subsidiaries taken as a whole are Solvent.

 

-39-



--------------------------------------------------------------------------------

Section 6.20. Reserved.

 

ARTICLE VII: COVENANTS

 

The Borrowers, jointly and severally, covenant and agree that so long as any
Commitments are outstanding and thereafter until payment in full of all of the
Obligations (other than contingent indemnity obligations), unless the Required
Lenders shall otherwise give prior written consent:

 

Section 7.1. Reporting. The Borrowers shall:

 

(A) Financial Reporting. Furnish to the Lenders:

 

(i) Quarterly Reports. Within forty-five (45) days after the end of each of the
first three fiscal quarters of the Parent in each fiscal year, the Form 10-Q
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such period, the related consolidated statements of income of the Parent and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter and the related
consolidated statements of cash flows for the period from the beginning of the
then current fiscal year to the end of such fiscal quarter, in each case,
certified by the chief financial officer of the Parent on behalf of the
Borrowers as fairly presenting the consolidated financial position of the Parent
and its Subsidiaries as at the dates indicated and the results of their
operations and cash flows for the periods indicated in accordance with Agreement
Accounting Principles except for the omission of full footnotes which may be
required under Agreement Accounting Principles, subject to normal year end
adjustments.

 

(ii) Annual Reports. Within ninety (90) days after the end of each fiscal year,
(a) the Form 10-K consolidated balance sheet of the Parent and its Subsidiaries
as at the end of such fiscal year and the related consolidated statements of
income, stockholders’ equity and cash flows of the Parent and its Subsidiaries
for such fiscal year, and in comparative form the corresponding figures for the
previous fiscal year along with consolidating schedules in respect of the
statements of income, stockholders’ equity and cash flows of Parent and its
Subsidiaries, and (b) an audit report on the items listed in clause (a) hereof
of independent certified public accountants of recognized national standing,
which audit report shall be unqualified and shall state that such financial
statements (other than the consolidating schedules which shall not be required
to be certified by such accountants) fairly present the consolidated and
consolidating financial position of the Parent and its Subsidiaries as at the
dates indicated and the results of their operations and cash flows for the
periods indicated in conformity with Agreement Accounting Principles. The
deliveries made pursuant to this clause (ii) shall be accompanied by (x) any
management letter prepared by the above-referenced accountants, and (y) a
certificate of such accountants that, in the course of their examination
necessary for their certification of the foregoing, they have obtained no
knowledge of any Default arising under Section 7.4 hereof, or if, in the opinion
of such accountants, any such Default shall exist, stating the nature and status
thereof.

 

Financial statements required to be delivered pursuant to Sections 7.1(A)(i) and
(ii) (to the extent any such financial statements are included in materials
otherwise filed with the Commission) and other financial statements, reports and
notices required to be delivered pursuant to Section 7.1(G), in each case may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date that such financial statements (or the materials
containing such financial statements) or other reports or notices are filed with
the Commission.

 

-40-



--------------------------------------------------------------------------------

(iii) Officer’s Certificate. Together with each delivery of any financial
statement (a) pursuant to clauses (i), and (ii) of this Section 7.1(A), an
Officer’s Certificate of the Borrower Representative on behalf of each Borrower,
substantially in the form of Exhibit H attached hereto and made a part hereof,
stating that no Default or Unmatured Default exists, or if any Default or
Unmatured Default exists, stating the nature and status thereof and (b) pursuant
to clauses (i) and (ii) of this Section 7.1(A), a compliance certificate,
substantially in the form of Exhibit I attached hereto and made a part hereof,
signed by the Chief Financial Officer or Treasurer of the Borrower
Representative on behalf of each Borrower, setting forth calculations for the
period then ended for Section 2.5(B), if applicable, and which demonstrate
compliance, when applicable, with the provisions of Section 7.4.

 

(iv) Budgets; Business Plans; Financial Projections. Not later than thirty (30)
days after the beginning of each fiscal year, a copy of the plan and forecast
(including a projected balance sheet, income statement and a statement of cash
flow) of the Parent and its Subsidiaries for the next succeeding fiscal year
prepared in such detail as shall be reasonably satisfactory to the Agent.

 

(B) Notice of Default. Promptly upon any of the Authorized Officers of any
Borrower obtaining knowledge (i) of any condition or event which constitutes a
Default or Unmatured Default, or becoming aware that any Lender or Agent has
given any written notice with respect to a claimed Default or Unmatured Default
under this Agreement, or (ii) that any Person has given any written notice to
any Borrower or any Subsidiary of the Borrowers or taken any other action with
respect to a claimed default or event or condition of the type referred to in
Section 8.1(E), deliver to the Agent and the Lenders an Officer’s Certificate
specifying (a) the nature and period of existence of any such claimed default,
Default, Unmatured Default, condition or event, (b) the notice given or action
taken by such Person in connection therewith, and (c) what action such Borrower
has taken, is taking and proposes to take with respect thereto.

 

(C) Lawsuits. (i) Promptly upon any Borrower obtaining knowledge of the
institution of, or written threat of, any action, suit, proceeding, governmental
investigation or arbitration against or affecting any Borrower or any of
Borrowers’ Subsidiaries or any property of any Borrower or any of its
Subsidiaries not previously disclosed pursuant to Section 6.7, which action,
suit, proceeding, governmental investigation or arbitration exposes, or in the
case of multiple actions, suits, proceedings, governmental investigations or
arbitrations arising out of the same general allegations or circumstances which
could, singly or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, give written notice thereof to the Agent and the
Lenders and provide such other information as may be reasonably available to it
that would not violate any attorney client privilege by disclosure to the
Lenders to enable each Lender and the Agent and its counsel to evaluate such
matters.

 

(D) ERISA Notices. Deliver or cause to be delivered to the Agent and the
Lenders, at the Borrower’s expense, the following information and notices as
soon as reasonably possible, and in any event, as soon as possible and in any
event within ten (10) days after any Borrower knows that any Termination Event
or any non-exempt prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) has occurred with respect to any Plan which
could reasonably be expected to have a Material Adverse Effect, a statement,
signed by the chief financial officer of the Parent, describing such Termination
Event or prohibited transaction, and the action which the Borrowers propose to
take with respect thereto.

 

-41-



--------------------------------------------------------------------------------

(E) Labor Matters. Notify the Agent and the Lenders in writing, promptly upon
any Borrower’s learning thereof, of (i) any material labor dispute to which such
Borrower or any of its Subsidiaries may become a party, including, without
limitation, any strikes, lockouts or other disputes relating to such Persons’
plants and other facilities and (ii) any material Worker Adjustment and
Retraining Notification Act liability incurred with respect to the closing of
any plant or other facility of any Borrower or any of its Subsidiaries, to the
extent any of the foregoing could reasonably be expected to result in a Material
Adverse Effect.

 

(F) Other Indebtedness. Deliver to the Agent a copy of any written notice of
default or event of default received by any Borrower from the holders of funded
Indebtedness in excess of $10,000,000 but not including intercompany
Indebtedness.

 

(G) Other Reports. Deliver or cause to be delivered to the Agent and the Lenders
copies of all financial statements, reports and notices, if any, filed with the
Commission by such Borrower and all notifications received from the Commission
by any Borrower or its Subsidiaries pursuant to the Securities Exchange Act of
1934 and the rules promulgated thereunder if such notifications or the
developments described thereon could reasonably be expected to result in a
Material Adverse Effect.

 

(H) Environmental Notices. As soon as possible and in any event within ten (10)
days after receipt by any Borrower, a copy of (i) any notice or claim to the
effect that the Borrower or any of its Subsidiaries is or may be liable to any
Person as a result of the Release by the Borrower, any of its Subsidiaries, or
any other Person of any Contaminant into the environment, and (ii) any notice
alleging any violation of any Environmental, Health or Safety Requirements of
Law by the Borrower or any of its Subsidiaries if, in either case, such notice
or claim could, singly or in the aggregate, reasonably be expect to have a
Material Adverse Effect.

 

(I) Other Information. Promptly upon receiving a request therefor from the
Agent, prepare and deliver to the Agent and the Lenders such other information
with respect to the Borrowers or any Borrower, any of its Subsidiaries as from
time to time may be reasonably requested by the Agent.

 

Section 7.2. Affirmative Covenants.

 

(A) Corporate Existence, Etc. Each Borrower shall, and shall cause each of its
Subsidiaries to, at all times maintain its corporate or company existence and
preserve and keep, or cause to be preserved and kept, in full force and effect
its rights and franchises material to its businesses, except (i) to the extent
permitted by Section 7.3(I) or (ii) where the failure to maintain any such right
or franchise could not reasonably be expected to result in a Material Adverse
Effect.

 

(B) Corporate Powers; Conduct of Business. Each Borrower shall, and shall cause
each of its Subsidiaries to, qualify and remain qualified to do business in each
jurisdiction in which the nature of its business requires it to be so qualified
and where the failure to be so qualified will have or could reasonably be
expected to have a Material Adverse Effect. Each Borrower will, and will cause
each Subsidiary to, carry on and conduct its business in substantially the same
fields of enterprise as it is presently conducted and in fields of enterprise
which are substantially similar, related or incidental thereto.

 

(C) Compliance with Laws, Etc. Each Borrower shall, and shall cause its
Subsidiaries to, (a) comply with all Requirements of Law, and (b) obtain as
needed all permits necessary for its operations and maintain such permits in
good standing, unless failure to comply or obtain could not reasonably be
expected to have a Material Adverse Effect.

 

-42-



--------------------------------------------------------------------------------

(D) Payment of Taxes and Claims; Tax Consolidation. Each Borrower shall, and
shall cause each Subsidiary to, timely file complete and correct United States
federal and applicable foreign, state and local tax returns required by law and
pay when due all taxes, assessments and governmental charges and levies upon it
or its income, profits or property, except those which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves have been set aside in accordance with Agreement Accounting Principles.

 

(E) Insurance. Each Borrower shall maintain for itself and its Subsidiaries, or
shall cause each of its Subsidiaries to maintain in full force and effect, the
insurance policies and programs reasonably consistent with prudent industry
practice and the Parent will furnish to the Agent upon request full information
as to the insurance carried.

 

(F) Inspection of Property; Books and Records; Discussions. Each Borrower shall
permit and cause each of such Borrower’s Subsidiaries to permit, any authorized
representative(s) designated by the Agent (or if a Default has occurred, and/or
any of the Lenders) to visit and inspect any of the properties of such Borrower
or any of its Subsidiaries, to examine, audit, check and make copies of their
respective financial and accounting records, books, journals, orders, receipts
and any correspondence and other data relating to their respective businesses or
the transactions contemplated hereby (including, without limitation, in
connection with environmental compliance, hazard or liability), and to discuss
their affairs, finances and accounts with their officers and, with the consent
of the Borrower (which will not be unreasonably withheld) or after a Default
after notice to the Borrower, independent certified public accountants, all upon
reasonable notice and at such reasonable times during normal business hours, as
often as may be reasonably requested. Each Borrower shall keep and maintain, and
cause each of the Borrower’s Subsidiaries to keep and maintain, in all material
respects, proper books of record and account in which entries in conformity with
Agreement Accounting Principles shall be made of all dealings and transactions
in relation to their respective businesses and activities.

 

(G) ERISA Compliance. Each Borrower shall, and shall cause each of the
Borrower’s Subsidiaries to, establish, maintain and operate all Plans to comply
in all material respects with the provisions of ERISA, and the governing
documents for the respective Plans, except where such failure to establish,
maintain or operate such Plans could not reasonably be expected to result in a
Material Adverse Effect.

 

(H) Maintenance of Property. Each Borrower shall cause all property used or
useful in the conduct of its business or the business of any Subsidiary to be
maintained and kept in good condition, repair and working order and supplied
with all necessary equipment and shall cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, all as in the
judgment of such Borrower may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times;
provided, however, that nothing in this Section 7.2(H) shall prevent a Borrower
from discontinuing the operation or maintenance of any of such property if such
discontinuance is, in the judgment of such Borrower, desirable in the conduct of
its business or the business of any Subsidiary.

 

(I) Environmental Compliance. Each Borrower and its Subsidiaries shall comply
with all Environmental, Health or Safety Requirements of Law, except where
noncompliance could not reasonably be expected to result in a Material Adverse
Effect.

 

-43-



--------------------------------------------------------------------------------

(J) Use of Proceeds. The Borrowers shall use the proceeds of the Revolving Loans
to (i) repay existing Indebtedness, (ii) provide funds for the additional
working capital needs and other general corporate purposes of the Borrowers,
(iii) provide funds for the payment of fees and expenses incurred in connection
with the negotiation and documentation of this Agreement and the Loan Documents
and (iv) to finance Permitted Acquisitions.

 

(K) [Reserved].

 

(L) Addition of Guarantors. The Borrowers shall cause each wholly-owned domestic
Subsidiary that is a Subsidiary of any Borrower as of the date of this Agreement
(subject to Section 7.2(N)) or at any time thereafter, to deliver to the Agent
an executed Guaranty and appropriate corporate resolutions, opinions and other
documentation in form and substance reasonably satisfactory to the Agent, such
Guaranty and other documentation to be delivered to the Agent within thirty (30)
days of determination that a domestic Subsidiary needs to be added as a
Guarantor.

 

(M) Insurance and Condemnation Proceeds. Promptly after the receipt of any
Proceeds (as hereinafter defined), the Borrowers shall repair or replace the
assets the loss or damage of which gave rise to such Proceeds; provided,
however, that if on the date that is 360 days after the receipt by the Borrowers
of the subject Proceeds, all such Proceeds have not been utilized to repair or
replace the assets, the loss or damage of which give rise to such Proceeds, the
Borrowers shall return any Proceeds not so used to repair or replace such assets
to the Agent. The Agent shall apply the same to the principal amount of the
Obligations outstanding at the time of such receipt. “Proceeds” herein means all
proceeds payable by insurers under policies of property damage, boiler and
machinery or payors of any condemnation claim or award.

 

(N) Post Closing Items. The Borrowers shall complete all items on Schedule
7.2(N) attached hereto and made a part hereof for all purposes, to the
satisfaction of the Agent and the Lenders no later than thirty (30) days
following the Closing Date.

 

Section 7.3. Negative Covenants.

 

(A) Indebtedness. Neither the Borrowers nor any of their Subsidiaries shall
directly or indirectly create, incur, assume or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness, except:

 

(i) the Obligations;

 

(ii) Permitted Existing Indebtedness;

 

(iii) Indebtedness secured by a Lien permitted under Section 7.3(C);

 

(iv) Indebtedness arising from intercompany loans from (A) any Borrower or
Guarantor to any other Borrower or Guarantor or (B) any Subsidiary that is not a
Borrower or Guarantor to any other Subsidiary that is not a Borrower or
Guarantor;

 

(v) Indebtedness of Parent and its Subsidiaries not exceeding in the aggregate
ten percent (10%) of the Parent’s Consolidated Total Assets outstanding at any
time;

 

(vi) Indebtedness to the extent permitted by Section 7.3(D);

 

-44-



--------------------------------------------------------------------------------

(vii) Indebtedness with respect to surety, appeal and performance bonds obtained
by any Borrower or any of its Subsidiaries in the ordinary course of business;

 

(viii) Indebtedness in respect of Hedging Obligations permitted under Section
7.3(P); and

 

(ix) Any Permitted Refinancing Indebtedness.

 

(B) Sales of Assets. No Borrower and none of Borrowers’ Subsidiaries shall sell,
assign, transfer, lease, convey or otherwise dispose of any property, whether
now owned or hereafter acquired, except:

 

(i) sales of Inventory and discounts of accounts receivable, in each case in the
ordinary course of business;

 

(ii) the disposition in the ordinary course of business of equipment that is
obsolete, excess or no longer useful in any Borrower’s or the Subsidiary’s
business;

 

(iii) the sale or other disposition of assets by any consolidated Subsidiary of
any Borrower to another consolidated Subsidiary of such Borrower or by any
consolidated Subsidiary of a Borrower to any other Borrower or by any Borrower
to any other Borrower;

 

(iv) Sale and Leaseback Transactions as permitted by Section 7.3(J);

 

(v) Leases, sales or other dispositions of its property (exclusive of Sale and
Leaseback Transactions) that, together with all other property of Parent and its
Subsidiaries previously leased, sold or disposed of (other than Inventory in the
ordinary course of business) as permitted by this Section during the
twelve-month period ending with the month in which any such lease, sale or other
disposition occurs, do not constitute a Substantial Portion of the property of
Parent and its Subsidiaries; and

 

(vi) Leases, sales or other dispositions of its property (exclusive of Sale and
Leaseback Transactions) that exceed the limitation set forth in Section
7.3(B)(v) above; provided, that (i) there then exists no Default or Unmatured
Default and Parent provides the Agent a satisfactory pro forma Compliance
Certificate showing compliance with all financial covenants, and (ii) the
aggregate Revolving Loan Commitments are reduced by the excess of the Net Cash
Proceeds received in connection with such disposition over the limitation in
Section 7.3(B)(v).

 

(C) Liens. Neither the Borrowers nor any of their Subsidiaries shall directly or
indirectly create, incur, assume or permit to exist any Lien on or with respect
to any of their respective property or assets except:

 

(i) Permitted Existing Liens;

 

(ii) Customary Permitted Liens;

 

(iii) purchase money Liens (including the interest of a lessor under a
Capitalized Lease and Liens to which any property is subject at the time of a
Borrower’s acquisition thereof) created in the ordinary course of business
encumbering only the asset acquired and the proceeds thereof, and securing only
the purchase price thereof;

 

-45-



--------------------------------------------------------------------------------

(iv) Liens securing aggregate outstanding Indebtedness of the Parent and its
Subsidiaries not exceeding at any time an amount equal to four percent (4%) of
the Parent’s Consolidated Total Assets;

 

(v) Purchase money Liens upon Inventory created in the ordinary course of
business encumbering only such Inventory acquired and the proceeds thereof, and
securing only the purchase price thereof, provided, that the aggregate amount of
such Inventory subject to Liens at any time does not exceed ten percent (10%) of
the consolidated Inventory of the Parent and its Subsidiaries and the
Indebtedness secured by such Inventory is not outstanding more than ninety (90)
days;

 

(vi) Liens assumed by Borrower securing Indebtedness assumed in connection with
a Permitted Acquisition; and

 

(vii) Any extensions, renewals, replacements and modifications of the foregoing
permitted Liens (other than the Liens permitted pursuant to clause (v)) so long
as the principal balance of the Indebtedness secured thereby is not increased.

 

In addition, no Borrower shall, nor shall it permit any Subsidiary to, enter
into any agreement prohibiting the creation or assumption of any Lien upon its
property, except for (A) this Agreement and the other Loan Documents; (B) any
other Contractual Obligation in effect on the date hereof; (C) agreements
evidencing Liens permitted under Sections 7.3(B)(iv)-(vii) that restrict the
ability to further encumber the property secured thereby; (D) agreements
governing Sale and Leaseback Transactions permitted hereby; (E) synthetic lease
and similar agreements not prohibited hereby; (F) customary anti-assignment
provisions in any contract or leasehold or ownership interest of a Borrower or
any of its Subsidiaries; and (G) customary provisions in joint venture
agreements and other similar agreements relating solely to the securities,
assets and revenues of such joint venture or other business venture.

 

(D) Investments. Except to the extent permitted pursuant to paragraph (G) below,
neither the Borrowers nor any of their Subsidiaries shall directly or indirectly
make or own any Investment except:

 

(i) Investments in Cash Equivalents;

 

(ii) Permitted Existing Investments in an amount not greater than the amount
thereof on the Closing Date;

 

(iii) Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

 

(iv) Investments consisting of deposit accounts maintained in the ordinary
course of business;

 

(v) Investments consisting of non-cash consideration from a sale, assignment,
transfer, lease, conveyance or other disposition of property permitted by
Section 7.3(B);

 

(vi) Investments consisting of intercompany loans permitted by Section
7.3(A)(iv);

 

(vii) Investments constituting Permitted Acquisitions; and

 

(viii) Additional Investments (valued at cost) not exceeding ten percent (10%)
of Consolidated Tangible Net Worth in the aggregate outstanding at any one time.

 

-46-



--------------------------------------------------------------------------------

(E) Reserved

 

(F) Restricted Payments. No Borrower nor any of Borrowers’ Subsidiaries shall
declare or make any Restricted Payment unless no Default or Unmatured Default
exists at the time of such Restricted Payment or would occur as a result of such
Restricted Payment; provided, that, in any event, any Subsidiary of Parent may
declare or make any dividend or distribution to the holders of its Equity
Interests on a pro rata basis.

 

(G) Conduct of Business; Subsidiaries; Acquisitions. (i) Neither the Borrowers
nor any of their Subsidiaries shall engage in any business other than the
businesses engaged in by the Borrowers on the Closing Date and any business or
activities which are substantially similar, related or incidental thereto.

 

(ii) No Borrower shall organize any Subsidiary (a “New Subsidiary”) after the
date hereof pursuant to any transaction unless such transaction is not otherwise
prohibited by this Agreement and the Borrowers cause each such New Subsidiary to
deliver to the Agent the documents, instruments and agreements required pursuant
to Section 7.2(L). After the formation of any New Subsidiary permitted
hereunder, if requested by the Agent, the Borrower shall provide a supplement to
Schedule 6.8 to this Agreement.

 

(iii) The Borrowers shall not and shall not permit any of their Subsidiaries to
make any Acquisitions other than Acquisitions meeting all of the following
requirements (each such Acquisition constituting a “Permitted Acquisition”):

 

(a) no Default or Unmatured Default shall have occurred and be continuing or
would result from such Acquisition or the incurrence of any Indebtedness in
connection therewith;

 

(b) the businesses being acquired shall be substantially similar to the
businesses or activities engaged in by the Borrowers on the Closing Date or any
businesses or activities which are substantially similar, related or incidental
thereto;

 

(c) after giving effect to such Acquisition and the incurrence or assumption of
any Indebtedness permitted by Section 7.3(A) in connection therewith, on a pro
forma basis using historical financial statements obtained from the seller (with
EBITDA adjusted solely to reflect (i) any expense or cost reductions which, in
the reasonable and good faith judgment of Parent’s senior management, will
result from the subject Acquisition (including, but not limited to, the effect
of margin improvements); provided, that any such adjustments shall be subject to
the approval of Agent in its reasonable judgment and (ii) transaction expenses
arising from or in connection with the applicable Permitted Acquisition), broken
down by fiscal quarter in the Parent’s reasonable judgment, as if the
Acquisition and such incurrence or assumption of Indebtedness had occurred on
the first day of the twelve-month period ending on the last day of the Parent’s
most recently completed fiscal quarter, the Parent would have been in compliance
with the financial covenant in Section 7.4(A), and would not otherwise be in
Default; and

 

(d) prior to each such Acquisition with a purchase price (excluding assumed
liabilities but not indebtedness for borrowed money) in excess of $50,000,000,
the Borrowers shall deliver to the Agent and the Lenders a certificate from one
of the Authorized Officers of Parent, demonstrating to the satisfaction of the
Agent compliance with the requirements of subparagraph (c) above.

 

(H) Transactions with Affiliates. Neither the Borrowers nor any of their
Subsidiaries shall directly or indirectly enter into or permit to exist any
transaction (including, without limitation, the

 

-47-



--------------------------------------------------------------------------------

purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of any of the Borrowers which is not the Parent or a
Subsidiary of Parent, on terms that are less favorable to any Borrower or any of
its Subsidiaries, as applicable, than those that might reasonably be obtained in
an arm’s length transaction at the time from Persons who are not Affiliates,
except for (i) Restricted Payments permitted by Section 7.3(F); (ii) Investments
permitted by Section 7.3(D); (iii) reasonable fees and compensation paid to
(including issuances and grant of securities and stock options, employment
agreements and stock option and ownership plans for the benefit of), and
indemnity provided on behalf of, officers, directors, employees or consultants
of Parent or any Subsidiary of Parent as determined in good faith by Parent’s
Board of Directors or senior management; (iv) any agreement as in effect as of
the Closing Date or any amendment thereto or any transaction contemplated
thereby (including pursuant to any amendment thereto or any replacement
agreement thereto so long as any such amendment or replacement agreement is not
more disadvantageous to the Lenders, taken as a whole, as determined in good
faith by Parent’s Board of Directors, in any material respect than the original
agreement as in effect on the Closing Date); (v) loans or advances to employees
and officers of Parent and its Subsidiaries in the ordinary course of business;
and (vi) any transaction involving Spike’s Holdings, LLC.

 

(I) Restriction on Fundamental Changes. Neither the Borrowers nor any of their
Subsidiaries shall enter into any merger or consolidation, or liquidate, wind-up
or dissolve (or suffer any liquidation or dissolution), or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of any Borrower’s or any such Subsidiary’s business or
property, whether now or hereafter acquired, except (i) transactions permitted
under Sections 7.3(B) or 7.3(G), (ii) that a Borrower may merge or consolidate
with or into another Borrower, (iii) any Subsidiary that is not a Borrower may
merge with and into a Borrower, (iv) any Subsidiary that is not a Borrower may
be liquidated, wound-up or dissolved and (v) that any merger or consolidation
effected to cause the reincorporation of a Subsidiary of a Borrower in the State
of Indiana shall be permitted.

 

(J) Sales and Leasebacks. Parent will not, nor will it permit any Subsidiary to,
enter into any Sale and Leaseback Transaction which, when combined with all
other Sale and Leaseback Transactions entered into by Parent and its
Subsidiaries at any one time, would result in the aggregate sale proceeds to
exceed a Substantial Portion.

 

(K) Margin Regulations. Neither the Borrowers nor any of their Subsidiaries,
shall use all or any portion of the proceeds of any credit extended under this
Agreement to purchase or carry Margin Stock in a manner that violates
Regulations T, U or X of the Federal Reserve Board.

 

(L) ERISA. The Borrowers shall not

 

(i) engage, or permit any of its Subsidiaries to engage, with respect a Plan in
any non-exempt prohibited transaction (as described in Sections 406 of ERISA or
4975 of the Code) that could reasonably be expected to result in a Material
Adverse Effect;

 

(ii) permit to exist any accumulated funding deficiency (as defined in Sections
302 of ERISA and 412 of the Code) of $15,000,000 or more, with respect to any
Benefit Plan, whether or not waived;

 

(iii) permit to occur any Termination Event that could reasonably be expected to
result in a Material Adverse Effect;

 

(iv) fail to make any material contribution or payment to any Multiemployer Plan
which any Borrower or any Controlled Group member may be required to make under
any agreement relating to such Multiemployer Plan, or any law pertaining thereto
and such failure could reasonably be expected to result in a Material Adverse
Effect; or

 

-48-



--------------------------------------------------------------------------------

(v) fail, or permit any Controlled Group member to fail, to pay any required
installment or any other material payment required under Section 412 of the Code
on or before the due date for such installment or other payment and such failure
could reasonably be expected to result in a Material Adverse Effect.

 

(M) Organizational Documents. Neither the Borrowers nor any of their
Subsidiaries shall amend, modify or otherwise change any of the terms or
provisions in any of their respective Articles or Certificates of Incorporation,
By-Laws, Articles of Organization or Operating Agreements as applicable, as in
effect on the date hereof in any manner that could reasonably be expected to
result in a Material Adverse Effect.

 

(N) Fiscal Year. The Borrowers will not, and will not permit any Subsidiary to,
change its fiscal year or any of its significant accounting policies, except to
the extent necessary to comply with Agreement Accounting Principles or as
necessary to change the fiscal year of Persons acquired in a permitted
Acquisition to the fiscal year of Parent.

 

(O) Subsidiary Covenants. The Borrowers will not, and will not permit any
Subsidiary to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to pay
dividends or make any other distribution on its stock, pay any Indebtedness or
other Obligation owed to a Borrower or any other Subsidiary or make loans or
advances or other Investments in any Borrower or any other Subsidiary except for
any encumbrances or restrictions existing under or by reason of: (1) applicable
law, rule, regulation or order (including agreements with regulatory
authorities); (2) this Agreement or the other Loan Documents; (3) customary net
worth provisions of any lease, license or other contract; (4) any agreement or
other instrument of a Person acquired by Parent or a Subsidiary in an
Acquisition permitted hereby and that was in existence at the time of such
Acquisition, but not created in contemplation thereof, which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person or the property or assets of the Person so
acquired; (5) agreements existing on the Closing Date to the extent and in the
manner such agreements are in effect on the Closing Date; (6) customary
restrictions with respect to a Subsidiary pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
assets or Capital Stock of such Subsidiary; (7) customary provisions in joint
venture agreements and other similar agreements relating solely to the
securities, assets and revenues of such joint venture or other business venture;
or (8) an agreement governing Indebtedness incurred to refinance or replace the
Indebtedness issued, assume or incurred pursuant to an agreement referred to in
clause (2), (4) or (6) above; provided, however, that the provisions relating to
such encumbrance or restriction contained in any such Indebtedness are not, in
the aggregate, materially less favorable, taken as a whole, to Parent as
determined by the Board of Directors of Parent in its reasonable and good faith
judgment than the provisions relating to such encumbrance or restriction
contained in agreements referred to in such clause (2), (4) or (6).

 

(P) Hedging Obligations. The Borrowers shall not and shall not permit any of
their Subsidiaries to enter into any interest rate, commodity or foreign
currency exchange, swap, collar, cap or similar agreements evidencing Hedging
Obligations, other than interest rate, foreign currency or commodity exchange,
swap, collar, cap or similar agreements entered into by a Borrower in the
ordinary course of its business and not for speculative purposes (the documents
and instruments governing such Hedging Obligations, the “Hedging Agreements”).

 

-49-



--------------------------------------------------------------------------------

(Q) Reserved.

 

(R) Reserved.

 

(S) Reserved.

 

(T) Names. Not change the name of, or the location of the chief executive office
of, any Borrower without at least ten (10) Business Days prior written notice to
the Agent.

 

(U) Prepayment. Not voluntarily prepay any Indebtedness that is subordinated in
right of payment to the Obligations except in accordance with the subordination
provisions governing such Indebtedness or pursuant to any refinancing or
replacement of such Indebtedness permitted hereby.

 

Section 7.4. Financial Covenants. The Borrowers shall comply with the following:

 

(A) Maximum Leverage Ratio. The Borrowers shall not permit the Leverage Ratio to
be greater than 4.0 to 1.0, as of the last day of each fiscal quarter. The
Leverage Ratio shall be calculated, in each case, determined as of the last day
of each fiscal quarter based upon (a) for Indebtedness, as of the last day of
each such fiscal quarter; and (b) for EBITDA, the actual amount for the
four-quarter period ending on such day, calculated, with respect to Permitted
Acquisitions, on a pro forma basis using historical financial statements
obtained from the seller (with EBITDA adjusted solely to reflect (i) any expense
and cost reductions which in the reasonable and good faith judgment of Parent’s
senior management, will result from the subject Acquisition (including, but not
limited to, the effect of margin improvements) and (ii) transaction expenses
arising from or in connection with the applicable Permitted Acquisition), broken
down by fiscal quarter in the Borrowers’ reasonable judgment.

 

(B) Minimum Consolidated Tangible Net Worth. The Borrowers shall not permit
Parent’s Consolidated Tangible Net Worth at any time to be less than the sum of
(a) $286,240,000, plus (b) fifty percent (50%) of cumulative Net Income for each
fiscal quarter ending on and after the Closing Date, with no deduction for
losses.

 

ARTICLE VIII: DEFAULTS

 

Section 8.1. Defaults. Each of the following occurrences shall constitute a
Default under this Agreement:

 

(A) Failure to Make Payments When Due. The Borrowers or any Borrower shall (i)
fail to pay when due any of the Obligations consisting of principal with respect
to the Loans or (ii) shall fail to pay within five (5) Business Days of the date
when due any of the other Obligations under this Agreement or the other Loan
Documents.

 

(B) Breach of Certain Covenants. Any Borrower shall fail duly and punctually to
perform or observe any agreement, covenant or obligation binding on such
Borrower under:

 

(i) Section 7.1(C) through and including 7.1(I) and such failure shall continue
unremedied for ten (10) Business Days after written notice from the Agent or any
Lender;

 

(ii) Sections 7.1(A), 7.1(B), 7.2(G), 7.2(I) through and including 7.2(L) and
such failure shall continue unremedied for five (5) Business Days after written
notice from the Agent or any Lender; or

 

-50-



--------------------------------------------------------------------------------

(iii) Sections 7.2(M), 7.2(N), 7.3 or 7.4.

 

(C) Breach of Representation or Warranty. Any representation or warranty made or
deemed made by any Borrower or any Subsidiary of any Borrower to the Agent or
any Lender herein or in any of the other Loan Documents or in any statement or
certificate at any time given by any such Person pursuant to any of the Loan
Documents shall be false or misleading in any material respect on the date as of
which made (or deemed made).

 

(D) Other Defaults. Any Borrower shall default in the performance of or
compliance with any term contained in this Agreement (other than as covered by
paragraphs (A), (B) or (C) of this Section 8.1), or any Borrower or any of its
Subsidiaries shall default in the performance of or compliance with any term
contained in any of the other Loan Documents, and such default shall continue
for thirty (30) days after written notice from the Agent or any Lender.

 

(E) Default as to Other Indebtedness. The Borrowers, any Borrower or any of
their Subsidiaries shall fail to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) with respect
to any Indebtedness the outstanding principal amount of which Indebtedness is in
excess of $15,000,000 in the aggregate (“Cross Default Indebtedness”), or any
breach, default or event of default shall occur, or any other condition shall
exist under any instrument, agreement or indenture pertaining to any such Cross
Default Indebtedness, if the effect thereof is to cause an acceleration,
mandatory redemption, a requirement that the Borrowers or any Borrower offer to
purchase such Cross Default Indebtedness or other required repurchase of such
Cross Default Indebtedness, or permit the holder(s) of such Cross Default
Indebtedness to accelerate the maturity of any such Cross Default Indebtedness
or require a redemption or other repurchase of such Cross Default Indebtedness;
or any such Cross Default Indebtedness shall be otherwise declared to be due and
payable (by acceleration or otherwise) or required to be prepaid, redeemed or
otherwise repurchased by the Borrowers, any Borrowers, any Borrower or any of
their Subsidiaries (other than by a regularly scheduled required prepayment)
prior to the stated maturity thereof.

 

(F) Involuntary Bankruptcy; Appointment of Receiver, Etc.

 

(i) An involuntary case shall be commenced against any Borrower or any of the
Borrowers’ Subsidiaries and the petition shall not be dismissed, stayed, bonded
or discharged within sixty (60) days after commencement of the case; or a court
having jurisdiction in the premises shall enter a decree or order for relief in
respect of any Borrower or any of the Borrowers’ Subsidiaries in an involuntary
case, under any applicable bankruptcy, insolvency or other similar law now or
hereinafter in effect; or any other similar relief shall be granted under any
applicable federal, state, local or foreign law.

 

(ii) A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over any Borrower or any of the Borrowers’
Subsidiaries or over all or a substantial part of the property of any Borrower
or any of the Borrowers’ Subsidiaries shall be entered; or an interim receiver,
trustee or other custodian of any Borrower or any of the Borrowers’ Subsidiaries
or of all or a substantial part of the property of any Borrower or any of the
Borrowers’ Subsidiaries shall be appointed or a warrant of attachment, execution
or similar process against any substantial part of the property of any Borrower
or any of the Borrowers’ Subsidiaries shall be issued and any such event shall
not be stayed, dismissed, bonded or discharged within sixty (60) days after
entry, appointment or issuance.

 

(G) Voluntary Bankruptcy; Appointment of Receiver, Etc. Any Borrower or any of
the Borrower’s Subsidiaries shall (i) commence a voluntary case under any
applicable bankruptcy, insolvency

 

-51-



--------------------------------------------------------------------------------

or other similar law now or hereafter in effect, (ii) consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, (iii) consent to the appointment
of or taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property, (iv) make any assignment for the benefit of
creditors or (v) take any corporate or company action to authorize any of the
foregoing.

 

(H) Judgments and Attachments. Any money judgment(s) (other than a money
judgment covered by insurance), writ or warrant of attachment, or similar
process against the Borrowers, any Borrower or any of Borrowers’ Subsidiaries or
any of their respective assets involving in any single case an amount in excess
of $15,000,000 is or are entered and shall remain unsatisfied, undischarged,
unvacated, unbonded or unstayed for a period of sixty (60) days.

 

(I) Dissolution. Any order, judgment or decree shall be entered against any
Borrower decreeing its involuntary dissolution or split up and such order shall
remain undischarged and unstayed for a period in excess of sixty (60) days; or
any Borrower shall otherwise dissolve or cease to exist except as specifically
permitted by this Agreement.

 

(J) Loan Documents. At any time, for any reason, any Loan Document as a whole
that materially affects the ability of the Agent or any of the Lenders to
enforce the Obligations ceases to be in full force and effect, or any Borrower
seeks to repudiate its obligations thereunder.

 

(K) ERISA. (i) Any Borrower or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, and such reorganization or termination could
reasonably be expected to have a Material Adverse Effect.

 

(ii) The Unfunded Liabilities of all Single Employer Plans shall exceed in the
aggregate $15,000,000, or any Termination Event shall occur in connection with
any Plan which could reasonably be expected to have a Material Adverse Effect.

 

(iii) Any Borrower or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred withdrawal
liability to such Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by any Borrower or
any other member of the Controlled Group as withdrawal liability (determined as
of the date of such notification), exceeds $15,000,000.

 

(L) Change of Control. A Change of Control shall occur.

 

(M) Guarantor Revocation. Any guarantor of the Obligations shall terminate or
revoke or refuse to perform any of its payment obligations under the applicable
guarantee agreement.

 

(N) [Reserved]

 

(O) Environmental Matters. The Borrowers or any of their Subsidiaries shall be
the subject of any proceeding or investigation pertaining to (i) the Release by
any Borrower or any of its Subsidiaries of any Contaminant into the environment,
(ii) the liability of any Borrower or any of its Subsidiaries arising from the
Release by any other Person of any Contaminant into the environment, or (iii)
any violation of any Environmental, Health or Safety Requirements of Law which
by the Borrowers or any of their Subsidiaries, which, in any case, has or is
reasonably likely to result in a Material Adverse Effect.

 

-52-



--------------------------------------------------------------------------------

A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 9.3.

 

ARTICLE IX: ACCELERATION, DEFAULTING LENDERS;

WAIVERS, AMENDMENTS AND REMEDIES

 

Section 9.1. Termination of Commitments; Acceleration. If any Default described
in Section 8.1(F) or 8.1(G) occurs with respect to any Borrower, the obligations
of the Lenders to make Loans hereunder and the obligation of the Issuing Banks
to issue Letters of Credit hereunder shall automatically terminate and the
Obligations shall immediately become due and payable without any election or
action on the part of the Agent or any Lender. If any other Default occurs, the
Required Lenders may terminate or suspend the obligations of the Lenders to make
Loans hereunder and the obligation of the Issuing Banks to issue Letters of
Credit hereunder, or declare the Obligations to be due and payable, or both,
whereupon the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which the Borrowers
expressly waive.

 

Section 9.2. Defaulting Lender. In the event that any Lender fails to fund its
applicable Pro Rata Share of any Advance requested or deemed requested by the
Borrowers (or requested by an Issuing Bank or the Swing Line Bank in connection
with the participation in Letters of Credit or Swing Line Loans), which such
Lender is obligated to fund under the terms of this Agreement (the funded
portion of such Advance being hereinafter referred to as a “Non Pro Rata Loan”),
until the earlier of such Lender’s cure of such failure and the termination of
the Revolving Loan Commitments, the proceeds of all amounts thereafter repaid to
the Agent by the Borrowers and otherwise required to be applied to such Lender’s
share of all other Obligations pursuant to the terms of this Agreement shall be
advanced to the Borrowers (or Issuing Bank or Swing Line Bank, as applicable) by
the Agent on behalf of such Lender to cure, in full or in part, such failure by
such Lender, but shall nevertheless be deemed to have been paid to such Lender
in satisfaction of such other Obligations. Notwithstanding anything in this
Agreement to the contrary:

 

(i) the foregoing provisions of this Section 9.2 shall apply only with respect
to the proceeds of payments of Obligations and shall not affect the conversion
or continuation of Loans pursuant to Section 2.10;

 

(ii) any such Lender shall be deemed to have cured its failure to fund its
applicable Pro Rata Share of any Advance at such time as an amount equal to such
Lender’s original applicable Pro Rata Share of the requested principal portion
of such Advance is fully funded to the Borrowers (or Issuing Bank or Swing Line
Bank, as applicable), whether made by such Lender itself or by operation of the
terms of this Section 9.2, and whether or not the Non Pro Rata Loan with respect
thereto has been repaid, converted or continued;

 

(iii) amounts advanced to the Borrowers to cure, in full or in part, any such
Lender’s failure to fund its applicable Pro Rata Share of any Advance (“Cure
Loans”) shall bear interest at the rate applicable to Floating Rate Loans in
effect from time to time, and for all other purposes of this Agreement shall be
treated as if they were Floating Rate Loans;

 

(iv) regardless of whether or not a Default has occurred or is continuing, and
notwithstanding the instructions of the Borrower as to its desired application,
all repayments of principal which, in accordance with the other terms of this
Agreement, would be applied to the outstanding Floating Rate Loans shall be
applied first, ratably to all Floating Rate Loans constituting Non Pro Rata
Loans, second, ratably to Floating Rate Loans other than those constituting Non
Pro Rata Loans or Cure Loans and, third, ratably to Floating Rate Loans
constituting Cure Loans;

 

-53-



--------------------------------------------------------------------------------

(v) for so long as and until the earlier of any such Lender’s cure of the
failure to fund its applicable Pro Rata Share of any Advance and the termination
of the Revolving Loan Commitments, the term “Required Lenders” for purposes of
this Agreement shall mean Lenders (excluding all Lenders whose failure to fund
their respective Pro Rata Shares of such Advance have not been so cured) whose
applicable Pro Rata Shares represent greater than or equal to fifty-one percent
(51%) of the aggregate Pro Rata Shares of such Lenders; and

 

(vi) for so long as and until any such Lender’s failure to fund its Revolving
Loan Pro Rata Share of any Advance is cured in accordance with Section 9.2(ii),
(A) such Lender shall not be entitled to any commitment fees with respect to its
Revolving Loan Commitment, and (B) such Lender shall not be entitled to any
letter of credit fees, which commitment fees and letter of credit fees shall
accrue in favor of the Lenders which have funded their respective applicable Pro
Rata Share of such requested Advance, shall be allocated among such performing
Lenders ratably based upon their relative Revolving Loan Commitments, and shall
be calculated based upon the average amount by which the aggregate Revolving
Loan Commitments of such performing Lenders exceeds the sum of (I) the
outstanding principal amount of the Loans owing to such performing Lenders, plus
(II) the outstanding Reimbursement Obligations owing to such performing Lenders,
plus (III) the aggregate participation interests of such performing Lenders
arising with respect to undrawn and outstanding Letters of Credit and Swing Line
Loans.

 

Section 9.3. Amendments. Subject to the provisions of this Article IX, the
Required Lenders (or the Agent with the consent in writing of the Required
Lenders) and the Borrowers may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrowers hereunder or waiving
any Default hereunder; provided, however, that no such supplemental agreement
shall, without the consent of each Lender affected thereby:

 

(i) Postpone or extend the Revolving Loan Termination Date or any other date
fixed for any payment of principal of, or interest on, the Loans, the
Reimbursement Obligations or any fees or other amounts payable to such Lender
(except with respect to (a) any modifications of the provisions relating to
prepayments of Loans and other Obligations and (b) a waiver of the application
of the default rate of interest pursuant to Section 2.11 hereof.

 

(ii) Reduce the principal amount of any Loans or L/C Obligations, or reduce the
rate or extend the time of payment of interest or fees thereon.

 

(iii) Reduce the percentage specified in the definition of Required Lenders or
any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters.

 

(iv) Increase the amount of the Revolving Loan Commitment of any Lender
hereunder.

 

(v) Permit any Borrower to assign its rights under this Agreement.

 

(vi) Release any Guarantor or a significant portion of the Collateral.

 

(vii) Amend this Section 9.3.

 

-54-



--------------------------------------------------------------------------------

No amendment of any provision of this Agreement relating to (a) the Agent shall
be effective without the written consent of the Agent, and (b) Swing Line Loans
shall be effective without the written consent of the Swing Line Bank. The Agent
may waive payment of the fee required under Section 13.3(B) without obtaining
the consent of any of the Lenders.

 

Section 9.4. Preservation of Rights. No delay or omission of the Lenders or the
Agent to exercise any right under the Loan Documents shall impair such right or
be construed to be a waiver of any Default or an acquiescence therein, and the
making of a Loan or the issuance of a Letter of Credit notwithstanding the
existence of a Default or the inability of the Borrowers to satisfy the
conditions precedent to such Loan or issuance of such Letter of Credit shall not
constitute any waiver or acquiescence. Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 9.3, and then only
to the extent in such writing specifically set forth. All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Agent and the Lenders until the Obligations have been paid in
full.

 

ARTICLE X: GENERAL PROVISIONS

 

Section 10.1. Survival of Representations. All representations and warranties of
the Borrower contained in this Agreement shall survive delivery of the Notes and
the making of the Loans herein contemplated.

 

Section 10.2. Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrowers or any Borrower in violation of any limitation or prohibition
provided by any applicable statute or regulation.

 

Section 10.3. Reserved.

 

Section 10.4. Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

 

Section 10.5. Entire Agreement. This Agreement and the Loan Documents embody the
entire agreement and understanding among the Borrower, the Agent and the Lenders
and supersede all prior agreements and understandings among the Borrower, the
Agent and the Lenders relating to the subject matter thereof.

 

Section 10.6. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Agent is authorized to act as such). The failure of any Lender to perform
any of its obligations hereunder shall not relieve any other Lender from any of
its obligations hereunder. This Agreement shall not be construed so as to confer
any right or benefit upon any Person other than the parties to this Agreement
and their respective successors and assigns.

 

Section 10.7. Expenses; Indemnification.

 

(A) Expenses. The Borrowers, jointly and severally, agree to reimburse the Agent
and the Arranger for any reasonable costs, charges for internal legal services
and out-of-pocket expenses

 

-55-



--------------------------------------------------------------------------------

(including attorneys’ and paralegals’ fees and time charges of attorneys and
paralegals for the Agent, which attorneys and paralegals may be employees of the
Agent) paid or incurred by the Agent or the Arranger in connection with the
preparation, negotiation, execution, delivery, syndication, review, amendment,
modification, and administration of the Loan Documents, subject to any
limitations in the fee letter and commitment documents issued in connection with
this Agreement. The Borrowers also, jointly and severally, agree to reimburse
the Agent and the Arranger and the Lenders for any costs, internal charges and
out-of-pocket expenses (including reasonable attorneys’ and paralegals’ fees and
time charges of attorneys and paralegals for the Agent and the Arranger and the
Lenders, which attorneys and paralegals may be employees of the Agent or the
Arranger or the Lenders) paid or incurred by the Agent or the Arranger or any
Lender in connection with the collection of the Obligations and enforcement of
the Loan Documents. In addition to expenses set forth above, the Borrowers,
jointly and severally, agree to reimburse the Agent, promptly after the Agent’s
request therefor, for each audit, or other business analysis performed by or for
the benefit of the Lenders in connection with this Agreement or the other Loan
Documents in an amount equal to the Agent’s then customary charges for each
person employed to perform such audit or analysis, plus all costs and expenses
(including without limitation, travel expenses) incurred by the Agent in the
performance of such audit or analysis. Agent shall provide the Borrower
Representative with a statement of all reimbursements requested under this
Section 10.7(A).

 

(B) Indemnity. The Borrowers, jointly and severally, further agree to defend,
protect, indemnify, and hold harmless the Agent, the Arranger and each and all
of the Lenders and each their respective Affiliates, and each of such Agent’s,
Arranger’s, Lender’s, or Affiliate’s respective officers, directors, employees,
attorneys and agents (including, without limitation, those retained in
connection with the satisfaction or attempted satisfaction of any of the
conditions set forth in Article V) (collectively, the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses of any kind or nature
whatsoever (including, without limitation, the fees and disbursements of counsel
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding, whether or not such Indemnitees shall be designated a party
thereto), imposed on, incurred by, or asserted against such Indemnitees in any
manner relating to or arising out of:

 

(i) this Agreement, the other Loan Documents, or any act, event or transaction
related or attendant thereto or to the making of the Loans, and the issuance of
and participation in Letters of Credit hereunder, the management of such Loans
or Letters of Credit, the use or intended use of the proceeds of the Loans or
Letters of Credit hereunder, or any of the other transactions contemplated by
the Loan Documents; or

 

(ii) any liabilities, obligations, responsibilities, losses, damages, personal
injury, death, punitive damages, economic damages, consequential damages, treble
damages, intentional, willful or wanton injury, damage or threat to the
environment, natural resources or public health or welfare, costs and expenses
(including, without limitation, attorney, expert and consulting fees and costs
of investigation, feasibility or remedial action studies), fines, penalties and
monetary sanctions, interest, direct or indirect, known or unknown, absolute or
contingent, past, present or future relating to violation of any Environmental,
Health or Safety Requirements of Law arising from or in connection with the
past, present or future operations of the Borrowers, their Subsidiaries or any
of their respective predecessors in interest, or, the past, present or future
environmental, health or safety condition of any respective property of the
Borrowers or their Subsidiaries, the presence of asbestos-containing materials
at any respective property of the Borrowers or there Subsidiaries or the Release
or threatened Release of any Contaminant into the environment (collectively, the
“Indemnified Matters”);

 

-56-



--------------------------------------------------------------------------------

provided, however, the Borrowers shall have no obligation to an Indemnitee
hereunder with respect to Indemnified Matters caused solely by or resulting
solely from the willful misconduct or Gross Negligence of such Indemnitee or
breach of contract by such Indemnitee with respect to the Loan Documents, in
each case, as determined by the final non-appealed judgment of a court of
competent jurisdiction. If the undertaking to indemnify, pay and hold harmless
set forth in the preceding sentence may be unenforceable because it is violative
of any law or public policy, the Borrowers shall contribute the maximum portion
which it is permitted to pay and satisfy under applicable law, to the payment
and satisfaction of all Indemnified Matters incurred by the Indemnitees.

 

(C) Waiver of Certain Claims. The Borrowers, jointly and severally, further
agree not to assert claims against any of the Indemnitees on any theory of
liability for consequential, special, indirect, exemplary or punitive damages.

 

(D) Survival of Agreements. The obligations and agreements of the Borrowers
under this Section 10.7 shall survive the termination of this Agreement.

 

Section 10.8. Numbers of Documents. All statements, notices, closing documents,
and requests hereunder shall be furnished to the Agent with sufficient
counterparts so that the Agent may furnish one to each of the Lenders.

 

Section 10.9. Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles. If any changes in generally accepted accounting principles are
hereafter required or permitted and are adopted by the Borrowers with the
agreement of their independent public accountants and such changes result in a
change in the method of calculation of any of the financial covenants,
restrictions or standards herein or in the related definitions or terms used
therein (“Accounting Changes”), the parties hereto agree to enter into
negotiations, in good faith, in order to amend such provisions in a credit
neutral manner so as to reflect equitably such Accounting Changes with the
desired result that the criteria for evaluating the Borrowers’ financial
condition shall be the same after such changes as if such changes had not been
made; provided, however, until such provisions are amended in a manner
reasonably satisfactory to the Agent and the Required Lenders, no Accounting
Change shall be given effect in such calculations and all financial statements
and reports required to be delivered hereunder shall be prepared in accordance
with Agreement Accounting Principles without taking into account such Accounting
Changes. In the event such amendment is entered into with respect to any
Accounting Changes, all references to this Agreement to Agreement Accounting
Principles shall mean generally accepted accounting principles as of the date of
such amendment.

 

Section 10.10. Severability of Provisions. Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

 

Section 10.11. Nonliability of Lenders. The relationship between the Borrowers
and the Lenders and the Agent shall be solely that of borrower and lender.
Neither the Agent nor any Lender shall have any fiduciary responsibilities to
the Borrowers, any Borrower or the Borrower Representative. Neither the Agent
nor any Lender undertakes any responsibility to any Borrower or the Borrower
Representative to review or inform any Borrower or the Borrower Representative
of any matter in connection with any phase of the Borrowers’ business or
operations.

 

-57-



--------------------------------------------------------------------------------

Section 10.12. GOVERNING LAW. ANY DISPUTE BETWEEN ANY BORROWER OR THE BORROWER
REPRESENTATIVE AND THE AGENT OR THE ARRANGER OR ANY LENDER ARISING OUT OF,
CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE
RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE CONFLICTS
OF LAWS PROVISIONS) OF THE STATE OF INDIANA.

 

Section 10.13. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.

 

(A) JURISDICTION. EXCEPT AS PROVIDED IN SUBSECTION (B), EACH OF THE PARTIES
HERETO AGREES THAT ALL DISPUTES AMONG THEM ARISING OUT OF, CONNECTED WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, MAY BE RESOLVED EXCLUSIVELY BY
STATE OR FEDERAL COURTS LOCATED IN INDIANAPOLIS, INDIANA, BUT THE PARTIES HERETO
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF INDIANAPOLIS, INDIANA. EACH OF THE PARTIES HERETO WAIVES IN
ALL DISPUTES BROUGHT PURSUANT TO THIS SUBSECTION (A) ANY OBJECTION THAT IT MAY
HAVE TO THE LOCATION OF THE COURT CONSIDERING THE DISPUTE.

 

(B) OTHER JURISDICTIONS. THE BORROWERS AGREE THAT THE AGENT, OR ANY LENDER SHALL
HAVE THE RIGHT TO PROCEED AGAINST ANY BORROWER OR ITS PROPERTY IN A COURT IN ANY
LOCATION TO ENABLE SUCH PERSON TO (1) OBTAIN PERSONAL JURISDICTION OVER A
BORROWER OR (2) REALIZE ON ANY SECURITY FOR THE OBLIGATIONS OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF SUCH PERSON. EACH BORROWER
AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING
BROUGHT BY SUCH PERSON TO REALIZE ON ANY SECURITY FOR THE OBLIGATIONS OR TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH PERSON. EACH BORROWER
WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN WHICH SUCH
PERSON HAS COMMENCED A PROCEEDING DESCRIBED IN THIS SUBSECTION (B).

 

(C) VENUE. EACH BORROWER IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
IN ANY JURISDICTION SET FORTH ABOVE.

 

(D) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN

 

-58-



--------------------------------------------------------------------------------

CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(E) WAIVER OF BOND. EACH OF THE BORROWERS AND SUBSIDIARIES WAIVES THE POSTING OF
ANY BOND OTHERWISE REQUIRED OF ANY PARTY HERETO IN CONNECTION WITH ANY JUDICIAL
PROCESS OR PROCEEDING TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS OR TO ENFORCE ANY JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF
SUCH PARTY, OR TO ENFORCE BY SPECIFIC PERFORMANCE, TEMPORARY RESTRAINING ORDER,
PRELIMINARY OR PERMANENT INJUNCTION, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

(F) ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY HERETO
THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF THIS
SECTION 10.13, WITH ITS COUNSEL.

 

Section 10.14. Subordination of Intercompany Indebtedness. Each of the
Borrowers, jointly and severally, agrees that any and all claims of any of them
against the other or against any endorser, obligor or any other guarantor of all
or any part of the Obligations, or against any of its properties shall be
subordinate and subject in right of payment to the prior payment, in full and in
cash, of all Obligations. Notwithstanding any right of any Borrower to ask,
demand, sue for, take or receive any payment from any other, all rights, liens
and security interests of any Borrower, whether now or hereafter arising and
howsoever existing, in any assets of any other Borrower shall be and are
subordinated to the rights of the Lenders, or other holders of Obligations and
the Agent in those assets. No Borrower shall have any right to possession of any
such asset or to foreclose upon any such asset, whether by judicial action or
otherwise, unless and until all of the Obligations (other than contingent
indemnity obligations) shall have been fully paid and satisfied and all
financing arrangements among the Borrower Parties and the Lenders and other
holders of Obligations have been terminated. If all or any part of the assets of
any Borrower, or the proceeds thereof, are subject to any distribution, division
or application to the creditors of such Borrower, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any Borrower is dissolved or if
substantially all of the assets of any Borrower are sold, then, and in any such
event, any payment or distribution of any kind or character, either in cash,
securities or other property, which shall be payable or deliverable upon or with
respect to any indebtedness of any such Borrower to any other Borrower
(“Intercompany Indebtedness”) shall be paid or delivered directly to the Agent
for application on any of the Obligations, due or to become due, until such
Obligations (other than contingent indemnity obligations) shall have first been
fully paid and satisfied. Each Borrower irrevocably authorizes and empowers the
Agent to demand, sue for, collect and receive every such payment or distribution
and give acquittance therefor and to make and present for and on behalf of the
applicable Borrower such proofs of claim and take such other action, in the
Agent’s own name or in the name of the applicable Borrower or otherwise, as the
Agent may deem necessary or advisable for the enforcement of this Section 10.14.
The Agent may vote such proofs of claim in any such proceeding, receive and
collect any and all dividends or other payments or disbursements made thereon in
whatever form the same may be paid or issued and apply the same on account of
any of the Obligations. Should any payment, distribution, security or instrument
or proceeds thereof be received by any Borrower upon or with respect to the
Intercompany Indebtedness on or after the acceleration of the

 

-59-



--------------------------------------------------------------------------------

Obligations but prior to the satisfaction of all of the Obligations (other than
contingent indemnity obligations) and the termination of all financing
arrangements among the Borrower Parties and the Lenders and other holders of
Obligations, the applicable Borrower shall receive and hold the same in trust,
as trustee, for the benefit of the Lenders and other holders of Obligations and
shall forthwith deliver the same to the Agent, for the benefit of the Lenders
and other holders of Obligations, in precisely the form received (except for the
endorsement or assignment of the Borrower where necessary), for application to
any of the Obligations, due or not due, and, until so delivered, the same shall
be held in trust by the Borrower, as applicable, as the property of the Lenders
and other holders of Obligations. If any Borrower fails to make any such
endorsement or assignment to the Agent, the Agent or any of its officers or
employees are irrevocably authorized to make the same. The Borrower Parties
agree that until the Obligations (other than the contingent indemnity
obligations) have been paid in full (in cash) and satisfied and all financing
arrangements among the Borrower Parties and the Lenders and other holders of
Obligations have been terminated, the Borrower Parties will not assign or
transfer to any Person (other than the Agent or another Borrower) any claim such
Borrower has or may have against any other Borrower.

 

Section 10.15. No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

ARTICLE XI: THE AGENT

 

Section 11.1. Appointment; Nature of Relationship. National City Bank is
appointed by the Lenders as the Agent hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes the Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Agent agrees to act as
such contractual representative upon the express conditions contained in this
Article XI. Notwithstanding the use of the defined term “Agent,” it is expressly
understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement and that the Agent is
merely acting as the representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Agent (i) does not
assume any fiduciary duties to any of the Lenders, (ii) is an “agent” of the
Lenders within the meaning of Section 9-102 (72) of the Uniform Commercial Code
and (iii) is acting as an independent contractor, the rights and duties of which
are limited to those expressly set forth in this Agreement and the other Loan
Documents. Each of the Lenders agrees to assert no claim against the Agent on
any agency theory or any other theory of liability for breach of fiduciary duty,
all of which claims each Lender waives.

 

Section 11.2. Powers. The Agent shall have and may exercise such powers under
the Loan Documents as are specifically delegated to the Agent by the terms of
each thereof, together with such powers as are reasonably incidental thereto.
The Agent shall have no implied duties or fiduciary duties to the Lenders, or
any obligation to the Lenders to take any action hereunder or under any of the
other Loan Documents except any action specifically provided by the Loan
Documents required to be taken by the Agent.

 

Section 11.3. General Immunity. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to the Borrowers, the Lenders or
any Lender for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection herewith

 

-60-



--------------------------------------------------------------------------------

or therewith except to the extent such action or inaction is found in a final
judgment by a court of competent jurisdiction to have arisen solely from the
Gross Negligence, willful misconduct or breach of contract of such Person.

 

Section 11.4. No Responsibility for Loans, Creditworthiness, Recitals, Etc.
Neither the Agent nor any of its directors, officers, agents or employees shall
be responsible for or have any duty to ascertain, inquire into, or verify (i)
any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any obligor under any Loan Document; (iii) the
satisfaction of any condition specified in Article V, except receipt of items
required to be delivered solely to the Agent; (iv) the existence or possible
existence of any Default or Unmatured Default or (v) the validity, effectiveness
or genuineness of any Loan Document, for the perfection or priority of the Liens
on any of the Collateral, or any other instrument or writing furnished in
connection therewith. The Agent shall not be responsible to any Lender for any
recitals, statements, representations or warranties herein or in any of the
other Loan Documents, or for the execution, effectiveness, genuineness,
validity, legality, enforceability, collectibility, or sufficiency of this
Agreement or any of the other Loan Documents or the transactions contemplated
thereby, or for the financial condition of any guarantor of any or all of the
Obligations, the Borrower or any of its Subsidiaries.

 

Section 11.5. Action on Instructions of Lenders. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder and under any
other Loan Document in accordance with written instructions signed by the
Required Lenders (or to the extent expressly required by this Agreement, the
Lenders), and such instructions and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders and on all holders of Notes. The
Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document unless it shall first be indemnified
to its satisfaction by the Lenders pro rata against any and all liability, cost
and expense that it may incur by reason of taking or continuing to take any such
action.

 

Section 11.6. Employment of Agents and Counsel. The Agent may execute any of its
duties as the Agent hereunder and under any other Loan Document by or through
employees, agents, and attorney-in-fact and shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and all matters pertaining to the Agent’s duties hereunder and under any other
Loan Document.

 

Section 11.7. Reliance on Documents; Counsel. The Agent shall be entitled to
rely upon any Note, notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Agent, which counsel
may be employees of the Agent.

 

Section 11.8. The Agent’s Reimbursement and Indemnification. The Lenders agree
to reimburse and indemnify the Agent ratably in proportion to their respective
Revolving Loan Commitments (i) for any amounts, which are not unreasonable or
excessive, not reimbursed by the Borrower for which the Agent is entitled to
reimbursement by the Borrowers under the Loan Documents, (ii) for any other
reasonable expenses incurred by the Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, or any reasonable costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or

 

-61-



--------------------------------------------------------------------------------

asserted against the Agent in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have arisen
solely from the Gross Negligence or willful misconduct of the Agent.

 

Section 11.9. Rights as a Lender. With respect to its Revolving Loan Commitment,
Loans made by it and the Notes issued to it, the Agent shall have the same
rights and powers hereunder and under any other Loan Document as any Lender and
may exercise the same as though it were not the Agent, and the term “Lender” or
“Lenders” shall, unless the context otherwise indicates, include the Agent in
its individual capacity. The Agent may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrowers or any of their Subsidiaries in which such Person is not
prohibited hereby from engaging with any other Person.

 

Section 11.10. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements prepared by the Borrowers and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Documents. Each Lender
also acknowledges that it will, independently and without reliance upon the
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Loan Documents.

 

Section 11.11. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower Representative. Upon any
such resignation, the Required Lenders shall have the right to appoint, on
behalf of the Borrowers and the Lenders, a successor Agent. If no successor
Agent shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty days after the retiring Agent’s giving
notice of resignation, then the retiring Agent may appoint, on behalf of the
Borrowers and the Lenders, a successor Agent. Notwithstanding anything herein to
the contrary, so long as no Default has occurred and is continuing, each such
successor Agent shall be subject to approval by the Borrower Representative,
which approval shall not be unreasonably withheld. Such successor Agent shall be
a commercial bank having capital and retained earnings of at least $500,000,000.
Upon the acceptance of any appointment as the Agent hereunder by a successor
Agent, such successor Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents. After any retiring Agent’s resignation hereunder
as Agent, the provisions of this Article XI shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as the Agent hereunder and under the other Loan Documents.

 

Section 11.12. Guaranty Matters. The Lenders and the Issuing Banks irrevocably
authorize the Agent (a) to release any Borrower (other than the Parent) or
Guarantor from its obligations under the Loan Documents to which such Person is
party if such Person ceases to be a Subsidiary of the Parent as a result of a
transaction permitted hereunder. Upon request by the Agent at any time, the
Required Lenders will confirm in writing the Agent’s authority to release any
such Borrower or Guarantor from its obligations under the Loan Documents to
which such Person is party pursuant to this Section 11.12. In each case as
specified in this Section 11.12, the Agent will, at the Borrowers’ expense,
execute and deliver to the applicable Borrower or Guarantor such documents as
such Person may reasonably request to evidence the release of such Person from
its obligations under the Loan Documents to which it is a party.

 

-62-



--------------------------------------------------------------------------------

ARTICLE XII: SETOFF; RATABLE PAYMENTS

 

Section 12.1. Setoff. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if any Default occurs and is continuing, any
indebtedness from any Lender to the Borrowers (including all account balances,
whether provisional or final and whether or not collected or available) may be
offset and applied toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part hereof, shall then be due.

 

Section 12.2. Ratable Payments. If any Lender, whether by setoff or otherwise,
has payment made to it upon its Loans (other than payments received pursuant to
Sections 4.1, 4.2 or 4.4) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Loans held by the other Lenders so that after such purchase each Lender will
hold its ratable proportion of Loans. If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligation or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to the obligations owing to them. In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.

 

Section 12.3. Application of Payments. Subject to the provisions of Section 9.2,
the Agent shall, unless otherwise specified at the direction of the Required
Lenders which direction shall be consistent with the last sentence of this
Section 12.3, apply all payments and prepayments in respect of any Obligations
and all proceeds of Collateral in the following order:

 

(A) first, to pay interest on and then principal of any portion of the Loans
which the Agent may have advanced on behalf of any Lender for which the Agent
has not then been reimbursed by such Lender or the Borrower;

 

(B) second, to pay interest on and then principal of any advance made under
Section 10.3 for which the Agent has not then been paid by the Borrowers or
reimbursed by the Lenders;

 

(C) third, to pay Obligations in respect of any fees, expense reimbursements or
indemnities then due to the Agent;

 

(D) fourth, to pay Obligations in respect of any fees, expenses, reimbursements
or indemnities then due to the Lenders and the issuer(s) of Letters of Credit;

 

(E) fifth, to pay interest due in respect of Swing Line Loans;

 

(F) sixth, to pay interest due in respect of Loans (other than Swing Line Loans)
and L/C Obligations;

 

(G) seventh, to the ratable payment or prepayment of principal outstanding on
Swing Line Loans;

 

-63-



--------------------------------------------------------------------------------

(H) eighth, to the ratable payment or prepayment of principal outstanding on
Loans (other than Swing Line Loans), Reimbursement Obligations and Hedging
Obligations under Interest Rate Agreements in such order as the Agent may
determine in its sole discretion;

 

(I) ninth, to provide required cash collateral, if required pursuant to Section
3.11 and

 

(J) tenth, to the ratable payment of all other Obligations.

 

Unless otherwise designated (which designation shall only be applicable prior to
the occurrence of a Default) by the Borrowers, all principal payments in respect
of Loans (other than Swing Line Loans) shall be applied first, to repay
outstanding Floating Rate Loans, and then to repay outstanding Eurodollar Rate
Loans with those Eurodollar Rate Loans which have earlier expiring Interest
Periods being repaid or prepaid prior to those which have later expiring
Interest Periods. The order of priority set forth in this Section 12.3 and the
related provisions of this Agreement are set forth solely to determine the
rights and priorities of the Agent, the Lenders, the Swing Line Bank and the
issuer(s) of Letters of Credit as among themselves. The order of priority set
forth in clauses (D) through (J) of this Section 12.3 may at any time and from
time to time be changed by the Required Lenders without necessity of notice to
or consent of or approval by the Borrower, or any other Person; provided, that
the order of priority of payments in respect of Swing Line Loans may be changed
only with the prior written consent of the Swing Line Bank. The order of
priority set forth in clauses (A) through (C) of this Section 12.3 may be
changed only with the prior written consent of the Agent.

 

Section 12.4. Relations Among Lenders.

 

(A) Except with respect to the exercise of set-off rights of any Lender in
accordance with Section 12.1, the proceeds of which are applied in accordance
with this Agreement, and except for the termination of any Interest Rate
Agreement, each Lender agrees that it will not take any action, nor institute
any actions or proceedings, against the Borrower or any other obligor hereunder
or with respect to any Loan Document, without the prior written consent of the
Required Lenders or, as may be provided in this Agreement or the other Loan
Documents, at the direction of the Agent.

 

(B) The Lenders are not partners or co-venturers, and no Lender shall be liable
for the acts or omissions of, or (except as otherwise set forth herein in case
of the Agent) authorized to act for, any other Lender. The Agent shall have the
exclusive right on behalf of the Lenders to enforce on the payment of the
principal of and interest on any Loan after the date such principal or interest
has become due and payable pursuant to the terms of this Agreement.

 

ARTICLE XIII: BENEFIT OF AGREEMENT;

ASSIGNMENTS; PARTICIPATIONS

 

Section 13.1. Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrowers and
the Lenders and their respective successors and assigns, except that (i) the
Borrowers shall not have the right to assign all or a portion of their
respective rights or obligations under the Loan Documents and (ii) any
assignment by any Lender must be made in compliance with Section 13.3 hereof.
Notwithstanding clause (ii) of this Section 13.1, any Lender may at any time,
without the consent of the Borrowers or the Agent, assign all or any portion of
its rights under this Agreement and its Notes to a Federal Reserve Bank;
provided, however, that no such assignment shall release the transferor Lender
from its obligations hereunder. The Agent may treat the payee of any Note as the
owner thereof for all purposes hereof unless and until such payee complies with
Section 13.3 hereof in the case of an assignment thereof or, in the case of any
other transfer, a

 

-64-



--------------------------------------------------------------------------------

written notice of the transfer is filed with the Agent. Any assignee or
transferee of a Note agrees by acceptance thereof to be bound by all the terms
and provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the holder of any Note, shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.

 

Section 13.2. Participations.

 

(A) Permitted Participants; Effect. Subject to the terms set forth in this
Section 13.2, any Lender may, in the ordinary course of its business and in
accordance with applicable law, at any time sell to one or more banks or other
entities (“Participants”) participating interests in any Loan owing to such
Lender, any Note held by such Lender, any Revolving Loan Commitment of such
Lender, any L/C Interest of such Lender or any other interest of such Lender
under the Loan Documents on a pro rata or non-pro rata basis, provided that no
such participation may be effected if such participation would increase
Borrowers’ liability for Taxes or Other Taxes. Notice of such participation to
the Borrower and the Agent shall be required prior to any participation becoming
effective with respect to a Participant which is not a Lender or an Affiliate
thereof. In the event of any such sale by a Lender of participating interests to
a Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, such Lender shall remain the
holder of any such Note for all purposes under the Loan Documents, all amounts
payable by the Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrower and the Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents except that, for
purposes of Article IV hereof, the Participants shall be entitled to the same
rights as if they were Lenders.

 

(B) Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Loan or Revolving Loan Commitment in which such Participant
has an interest which forgives principal, interest or fees or reduces the
interest rate or fees payable pursuant to the terms of this Agreement with
respect to any such Loan or Revolving Loan Commitment, postpones any date fixed
for any regularly-scheduled payment of principal of, or interest or fees on, any
such Loan or Revolving Loan Commitment.

 

(C) Benefit of Setoff. The Borrowers agree that each Participant shall be deemed
to have the right of setoff provided in Section 12.1 hereof in respect to its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 12.1 hereof with respect to the amount of
participating interests sold to each Participant except to the extent such
Participant exercises its right of setoff. The Lenders agree to share with each
Participant, and each Participant, by exercising the right of setoff provided in
Section 12.1 hereof, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 12.2 as if each Participant were a Lender.

 

Section 13.3. Assignments.

 

(A) Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other “accredited investors” (“Purchasers”) all or a portion of
its rights and obligations under this Agreement (including,

 

-65-



--------------------------------------------------------------------------------

without limitation, its Revolving Loan Commitment, all Loans owing to it, all of
its participation interests in existing Letters of Credit, and its obligation to
participate in additional Letters of Credit hereunder) in accordance with the
provisions of this Section 13.3. Each assignment shall be of a constant, and not
a varying, ratable percentage of all of the assigning Lender’s rights and
obligations under this Agreement. Such assignment shall be substantially in the
form of Exhibit E hereto and shall not be permitted hereunder unless such
assignment is either for all of such Lender’s rights and obligations under the
Loan Documents or, without the prior written consent of the Agent, involves
loans and commitments in an aggregate amount of at least $5,000,000 (which
minimum amount may be waived by the Required Lenders after the occurrence of a
Default or Unmatured Event of Default). The consent of the Agent and, prior to
the occurrence of a Default or Unmatured Default, the Borrowers (which consent,
in each such case, shall not be unreasonably withheld unless as a result of such
assignment Borrowers would be subject to any increased liability for Taxes or
Other Taxes in which case Borrowers’ consent to any such assignment shall be
required and may be withheld in its sole discretion), shall be required prior to
an assignment becoming effective with respect to a Purchaser which is not a
Lender or an Affiliate thereof.

 

(B) Effect; Effective Date. Upon (i) delivery to the Agent of a notice of
assignment, substantially in the form attached as Appendix I to Exhibit E hereto
(a “Notice of Assignment”), together with any consent required by Section
13.3.(A) hereof, and (ii), in the case of an assignment to a Purchaser which is
not a Lender or an Affiliate thereof, payment of a $5,000 fee to the Agent for
processing such assignment, such assignment shall become effective on the
effective date specified in such Notice of Assignment. The Notice of Assignment
shall contain a representation by the Purchaser to the effect that none of the
consideration used to make the purchase of the Commitment, Loans and L/C
Obligations under the applicable assignment agreement are “plan assets” as
defined under ERISA and that the rights and interests of the Purchaser in and
under the Loan Documents will not be “plan assets” under ERISA. On and after the
effective date of such assignment, such Purchaser, if not already a Lender,
shall for all purposes be a Lender party to this Agreement and any other Loan
Documents executed by the Lenders and shall have all the rights and obligations
of a Lender under the Loan Documents, to the same extent as if it were an
original party hereto, and no further consent or action by the Borrower, the
Lenders or the Agent shall be required to release the transferor Lender with
respect to the percentage of the Aggregate Revolving Loan Commitment, Loans and
Letter of Credit participations assigned to such Purchaser. Upon the
consummation of any assignment to a Purchaser pursuant to this Section 13.3(B),
the transferor Lender, the Agent and the Borrowers shall make appropriate
arrangements so that replacement Notes are issued to such transferor Lender and
new Notes or, as appropriate, replacement Notes, are issued to such Purchaser,
in each case in principal amounts reflecting their Revolving Loan Commitment, as
adjusted pursuant to such assignment.

 

(C) The Register. The Agent shall maintain at its address referred to in Section
14.1 a copy of each assignment delivered to and accepted by it pursuant to this
Section 13.3 and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Revolving Loan Commitment of and principal
amount of the Loans owing to, each Lender from time to time and whether such
Lender is an original Lender or the assignee of another Lender pursuant to an
assignment under this Section 13.3. The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrowers and each of their Subsidiaries, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower Representative or any Lender at any reasonable time and from time
to time upon reasonable prior notice.

 

Section 13.4. Confidentiality. Subject to Section 13.5, the Agent and the
Lenders shall hold all information obtained pursuant to the requirements of this
Agreement (unless such information is

 

-66-



--------------------------------------------------------------------------------

clearly identified as publicly available information) in accordance with such
Person’s customary procedures for handling confidential information of this
nature and in accordance with safe and sound banking practices and in any event
may make disclosure reasonably required by a prospective Transferee in
connection with the contemplated participation or assignment or as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process and shall require any such Transferee to agree (and require any of
its Transferees to agree) to comply with this Section 13.4. In no event shall
the Agent or any Lender be obligated or required to return any materials
furnished by the Borrowers; provided, however, each prospective Transferee shall
be required to agree that if it does not become a participant or assignee it
shall return all materials furnished to it by or on behalf of the Borrowers in
connection with this Agreement.

 

Section 13.5. Dissemination of Information. The Borrowers authorize each Lender
to disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the Borrower and its Subsidiaries; provided that prior to any such
disclosure, such prospective Transferee shall agree to preserve in accordance
with Section 13.4 the confidentiality of any confidential information described
therein.

 

ARTICLE XIV: NOTICES

 

Section 14.1. Giving Notice. Except as otherwise permitted by Section 2.14 with
respect to borrowing notices, all notices and other communications provided to
any party hereto under this Agreement or any other Loan Documents shall be in
writing or by telex or by facsimile and addressed or delivered to such party at
its address set forth below its signature hereto or at such other address as may
be designated by such party in a notice to the other parties. Any notice, if
mailed and properly addressed with postage prepaid, shall be deemed given when
received; any notice, if transmitted by telex or facsimile, shall be deemed
given when transmitted (answerback confirmed in the case of telexes).

 

Section 14.2. Change of Address. The Borrowers, the Agent and any Lender may
each change the address for service of notice upon it by a notice in writing to
the other parties hereto.

 

ARTICLE XV: BORROWER REPRESENTATIVE

 

Each Borrower hereby appoints the Borrower Representative as its agent to act as
specified herein and authorizes the Borrower Representative to take such action
and perform such duties on such Borrower’s behalf as are specified in this
Agreement and the other Loan Documents to be taken or performed by the Borrower
Representative, and to exercise such powers, take such actions and perform such
duties as are reasonably incidental thereto.

 

ARTICLE XVI: COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrowers, the Agent and the Lenders
and each party has notified the Agent by telex or telephone, that it has taken
such action.

 

-67-



--------------------------------------------------------------------------------

ARTICLE XVII: USA PATRIOT ACT

 

Each Lender that is subject to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby
notifies the Borrowers that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies each Borrower,
which information includes the name and address of each Borrower and other
information that will allow such Lender to identify such Borrower in accordance
with the Act.

 

[Remainder of This Page Intentionally Blank]

 

-68-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders and the Agent have executed this
Agreement as of the date first above written.

 

THE FINISH LINE, INC., as a Borrower and as Borrower Representative By:  

/s/ GARY D. COHEN

--------------------------------------------------------------------------------

Name:   Gary D. Cohen Title:  

Executive Vice President, General Counsel and Secretary

Address:   3308 North Mitthoeffer Road     Indianapolis, Indiana 46235
Attention: Steven J. Schneider Telephone No.: Facsimile No.: 317-895-2884 THE
FINISH LINE USA, INC., as a Borrower By:  

/s/ GARY D. COHEN

--------------------------------------------------------------------------------

Name:   Gary D. Cohen Title:  

Executive Vice President, General Counsel and Secretary

Address:   3308 North Mitthoeffer Road     Indianapolis, Indiana 46235
Attention: Steven J. Schneider Telephone No.: Facsimile No.: 317-895-2884

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

FINISH LINE TRANSPORTATION CO., INC., as a Borrower By:  

/s/ GARY D. COHEN

--------------------------------------------------------------------------------

Name:   Gary D. Cohen Title:  

Executive Vice President, General Counsel and Secretary

Address:   3308 North Mitthoeffer Road     Indianapolis, Indiana 46235
Attention: Steven J. Schneider Telephone No.: Facsimile No.: 317-895-2884 THE
FINISH LINE DISTRIBUTION, INC., as a Borrower By:  

/s/ GARY D. COHEN

--------------------------------------------------------------------------------

Name:   Gary D. Cohen Title:  

Executive Vice President, General Counsel and Secretary

Address:   3308 North Mitthoeffer Road     Indianapolis, Indiana 46235
Attention: Steven J. Schneider Telephone No.: Facsimile No.: 317-895-2884

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

NATIONAL CITY BANK OF INDIANA, as Agent, as Arranger, as a Lender, as an Issuing
Bank and as the Swing Line Bank By:  

/s/ THOMAS R. GROH

--------------------------------------------------------------------------------

Name:   Thomas R. Groh Title:   Senior Vice President Address:   National City
Bank of Indiana     Suite 200 E     One National City Center     Indianapolis,
Indiana 46255 Attention: Thomas R. Groh Telephone No.: 317-267-7422 Facsimile
No.: 317-267-8899

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ JONATHAN M. PHILLIPS

--------------------------------------------------------------------------------

Name:   Jonathan M. Phillips Title:   Vice President Address:   Bank of America,
N.A.     IL-231-06-40     231 S. LaSalle Street     Chicago, Illinois 60697
Attention: Jonathan M. Phillips Telephone No.: 312-828-8997 Facsimile No.:
 312-974-0333

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ CARYN GRANT

--------------------------------------------------------------------------------

Name:   Caryn Grant Title:   Senior Vice President Address:   The Northern Trust
Company     50 South LaSalle Street, B-2     Chicago, Illinois 60675 Attention:
Jared T. Hall Telephone No.: 312-444-4051 Facsimile No.:  312-444-7028

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

UNION PLANTERS BANK, NA, as a Lender By:  

/s/ JOSEPH C. HOWARTH

--------------------------------------------------------------------------------

Name:   Joseph C. Howarth Title:   Vice President Address:   Regions Bank    
One Indiana Square     Suite 227     Indianapolis, Indiana 46204 Attention:
Joseph C. Howarth Telephone No.: 317-221-6091 Facsimile No.:  317-221-6120

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

LASALLE BANK, N.A., as a Lender By:  

/s/ ANDREW CRASK

--------------------------------------------------------------------------------

Name:   Andrew Crask Title:   Assistant Vice President Address:   LaSalle Bank,
N.A.     30 South Meridian Street     Suite 800     Indianapolis, Indiana 46204
Attention: Andrew Crask Telephone No.: 317-916-2227 Facsimile No.:  317-756-7021

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK (CENTRAL INDIANA), as a Lender By:  

/s/ DAVID W. O’NEAL

--------------------------------------------------------------------------------

Name:   David W. O’Neal Title:   Vice President Address:   Fifth Third Bank
(Central Indiana)     251 N. Illinois Street     Indianapolis, IN 46204
Attention: David W. O’Neal Telephone No.: 317-383-2288 Facsimile No.:
 317-340-2320

 

Signature Page to

Credit Agreement